EXECUTION VERSION




Exhibit 10.1



--------------------------------------------------------------------------------




CREDIT AGREEMENT

Dated as of March 28, 2018

among

WYNN RESORTS, LIMITED,
as Borrower,

WYNN GROUP ASIA, INC., and
WYNN RESORTS HOLDINGS, LLC,
as Guarantors,

THE LENDERS PARTY HERETO,

and

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
as Administrative Agent



--------------------------------------------------------------------------------



DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Bookrunner






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I.

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION
SECTION 1.01.
Certain Defined Terms
1


SECTION 1.02.
Accounting Terms and Determinations
24


SECTION 1.03.
Types of Loans
24


SECTION 1.04.
Rules of Construction
25


SECTION 1.05.
LIBO RATE
25



ARTICLE II.

CREDITS
SECTION 2.01.
Loans
26


SECTION 2.02.
Borrowings
26


SECTION 2.03.
Intentionally Omitted
26


SECTION 2.04.
Termination and Reductions of Commitment
26


SECTION 2.05.
Fees
26


SECTION 2.06.
Lending Offices
27


SECTION 2.07.
Several Obligations of Lenders
27


SECTION 2.08.
Notes; Register
27


SECTION 2.09.
Optional Prepayments and Conversions or Continuations of Loans
28


SECTION 2.10.
Mandatory Prepayments
28


SECTION 2.11.
Replacement of Lenders
30


SECTION 2.12.
[Reserved]
31


SECTION 2.13.
[Reserved]
31


SECTION 2.14.
Defaulting Lender Provisions
31



ARTICLE III.

PAYMENTS OF PRINCIPAL AND INTEREST
SECTION 3.01.
Repayment of Loans
32


SECTION 3.02.
Interest
32



ARTICLE IV.

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
SECTION 4.01.
Payments
33


SECTION 4.02.
Pro Rata Treatment
33


SECTION 4.03.
Computations
33


SECTION 4.04.
Minimum Amounts
34


SECTION 4.05.
Certain Notices
34


SECTION 4.06.
Non-Receipt of Funds by Administrative Agent
34


SECTION 4.07.
Right of Setoff, Sharing of Payments; Etc
35







-i-

--------------------------------------------------------------------------------

Page


ARTICLE V.

YIELD PROTECTION, ETC.
SECTION 5.01.
Additional Costs
36


SECTION 5.02.
Inability To Determine Interest Rate
37


SECTION 5.03.
Illegality
37


SECTION 5.04.
Treatment of Affected Loans
37


SECTION 5.05.
Compensation
38


SECTION 5.06.
Net Payments
38



ARTICLE VI.

GUARANTEES
SECTION 6.01.
The Guarantees
41


SECTION 6.02.
Obligations Unconditional
41


SECTION 6.03.
Reinstatement
42


SECTION 6.04.
Subrogation; Subordination
43


SECTION 6.05.
Remedies
43


SECTION 6.06.
Continuing Guarantee
43


SECTION 6.07.
General Limitation on Guarantee Obligations
43


SECTION 6.08.
Release of Guarantors
43


SECTION 6.09.
[reserved]
44


SECTION 6.10.
Right of Contribution
44



ARTICLE VII.

CONDITIONS PRECEDENT
SECTION 7.01.
Conditions to Initial Extensions of Credit
44



ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES
SECTION 8.01.
Corporate Existence; Compliance with Law
46


SECTION 8.02.
Material Adverse Effect
46


SECTION 8.03.
Litigation
46


SECTION 8.04.
No Breach; No Default
46


SECTION 8.05.
Action
46


SECTION 8.06.
Approvals
47


SECTION 8.07.
ERISA and Employee Benefit Plan Matters
47


SECTION 8.08.
Taxes
47


SECTION 8.09.
Investment Company Act
47


SECTION 8.10.
Environmental Matters
47


SECTION 8.11.
Use of Proceeds
48


SECTION 8.12.
[Intentionally Omitted].
48


SECTION 8.13.
Ownership of Property; Liens
48


SECTION 8.14.
Intentionally omitted
48


SECTION 8.15.
Licenses and Permits
48


SECTION 8.16.
Disclosure
48







-ii-

--------------------------------------------------------------------------------

Page


SECTION 8.17.
Solvency
49


SECTION 8.18.
Intellectual Property
49


SECTION 8.19.
Intentionally omitted
49


SECTION 8.20.
Insurance
49


SECTION 8.21.
Intentionally omitted
49


SECTION 8.22.
Anti-Terrorism Law
49


SECTION 8.23.
Anti-Corruption Laws/Bribery
50


SECTION 8.24.
Labor Matters
50



ARTICLE IX.

AFFIRMATIVE COVENANTS
SECTION 9.01.
Existence; Business Properties
50


SECTION 9.02.
Insurance
50


SECTION 9.03.
Taxes
51


SECTION 9.04.
Financial Statements, Etc.
51


SECTION 9.05.
Maintaining Records
52


SECTION 9.06.
Use of Proceeds; FCPA
52


SECTION 9.07.
Limitation on Designation of Immaterial Subsidiaries
53


SECTION 9.08.
Syndication Assistance
53



ARTICLE X.

NEGATIVE COVENANTS
SECTION 10.01.
Limitation on Sale and Leaseback Transactions
54


SECTION 10.02.
Liens Securing Indebtedness
54


SECTION 10.03.
Exempted Liens and Sale Lease Back Transactions
56


SECTION 10.04.
Reserved
56


SECTION 10.05.
Mergers, Consolidations and Sales of Assets
56


SECTION 10.06.
Restricted Payments
57


SECTION 10.07.
Transactions with Affiliates
58



ARTICLE XI.

EVENTS OF DEFAULT
SECTION 11.01.
Events of Default
59


SECTION 11.02.
Application of Proceeds
61



ARTICLE XII.

AGENTS
SECTION 12.01.
Appointment
61


SECTION 12.02.
Rights as a Lender
62


SECTION 12.03.
Exculpatory Provisions
62


SECTION 12.04.
Reliance by Agents
62


SECTION 12.05.
Delegation of Duties
63


SECTION 12.06.
Resignation of Administrative Agent
63







-iii-

--------------------------------------------------------------------------------

Page


SECTION 12.07.
Nonreliance on Agents and Other Lenders
63


SECTION 12.08.
Indemnification
64


SECTION 12.09.
No Other Duties
64


SECTION 12.10.
Holders
64


SECTION 12.11.
Administrative Agent May File Proofs of Claim
64


SECTION 12.12.
Intentionally omitted
65


SECTION 12.13.
Withholding Tax
65


SECTION 12.14.
Certain ERISA Matters
65



ARTICLE XIII.

MISCELLANEOUS
SECTION 13.01.
Waiver
67


SECTION 13.02.
Notices
67


SECTION 13.03.
Expenses, Indemnification, Etc
68


SECTION 13.04.
Amendments and Waiver
70


SECTION 13.05.
Benefit of Agreement; Assignments; Participations
73


SECTION 13.06.
Survival
74


SECTION 13.07.
Captions
75


SECTION 13.08.
Counterparts; Interpretation; Effectiveness
75


SECTION 13.09.
Governing Law; Submission to Jurisdiction; Waivers; Etc.
75


SECTION 13.10.
Confidentiality
76


SECTION 13.11.
Independence of Representations, Warranties and Covenants
77


SECTION 13.12.
Severability
77


SECTION 13.13.
Gaming Laws
77


SECTION 13.14.
USA Patriot Act
77


SECTION 13.15.
Intentionally omitted
77


SECTION 13.16.
Waiver of Claims
77


SECTION 13.17.
No Advisory or Fiduciary Responsibility
77


SECTION 13.18.
Lender Action
78


SECTION 13.19.
Interest Rate Limitation
78


SECTION 13.20.
Payments Set Aside
79


SECTION 13.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
79

















-iv-

--------------------------------------------------------------------------------






ANNEXES:
ANNEX A
-    Commitments



SCHEDULES:
SCHEDULE 10.07
-    Transactions with Affiliates





EXHIBITS:
EXHIBIT A
-    Form of Note

EXHIBIT B
-    Form of Notice of Borrowing

EXHIBIT C
-    Form of Notice of Continuation/Conversion

EXHIBIT D
-    Forms of U.S. Tax Compliance Certificate

EXHIBIT E
-    Form of Solvency Certificate

EXHIBIT F
-    Form of Assignment and Assumption Agreement









-v-

--------------------------------------------------------------------------------








CREDIT AGREEMENT, dated as of March 28, 2018 (this “Agreement”, among WYNN
RESORTS, LIMITED, a Nevada corporation (“Borrower”); WYNN GROUP ASIA, INC., a
Nevada corporation (“Asia Guarantor”), WYNN RESORTS HOLDINGS, LLC, a Nevada
limited liability company (“Holdings Guarantor”); the LENDERS from time to time
party hereto; and DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as administrative
agent (in such capacity, together with its successors in such capacity,
“Administrative Agent”).
WHEREAS, Borrower has requested that the Lenders provide unsecured term loan
facilities, and the Lenders have indicated their willingness to lend, on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
ARTICLE I.

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION
SECTION 1.01.    Certain Defined Terms. As used herein, the following terms
shall have the following meanings:
“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.
“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).
“Act” has the meaning set forth in Section 13.14.
“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.
“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).
“Agent” shall mean any of Administrative Agent and/or Lead Arranger.
“Agent Party” has the meaning set forth in Section 13.02(e).
“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates, directors, officers, employees, agents and
advisors.
“Aggregate Payments” has the meaning set forth in Section 6.10.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Alternate Base Rate” shall mean for any day, the greatest of (i) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate,” (ii) the Federal Funds Rate plus 0.50%
per annum and (iii) the LIBO Rate for an Interest Period of one (1) month
beginning on such day (or if such





--------------------------------------------------------------------------------







day is not a Business Day, on the immediately preceding Business Day) plus 100
basis points. The “prime rate” is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Anti-Terrorism Laws” has the meaning set forth in Section 8.22(a).
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the Closing Date, designated for such Type of Loan on
Annex A hereof, (b) set forth in the Assignment Agreement for any Person that
becomes a “Lender” hereunder pursuant to an Assignment Agreement or (c) such
other office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify to Administrative Agent and Borrower as the office
by which its Loans are to be made and maintained.
“Applicable Margin” shall mean, for each Type of Loan, 2.75% per annum, with
respect to LIBOR Loans and (ii) 1.75% per annum, with respect to ABR Loans.
“Asia Guarantor” has the meaning set forth in the introductory paragraph hereof.
“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Person owned by Borrower or any of its Restricted
Subsidiaries but not any Equity Issuance) (whether owned on the Closing Date or
thereafter acquired) by Borrower or any of its Restricted Subsidiaries to any
Person (other than with respect to any Company, to any other Company) to the
extent that the aggregate value of such Property sold in any single transaction
or related series of transactions is greater than or equal to $50.0 million, and
(b) any issuance or sale by any Restricted Subsidiary of its Equity Interests to
any Person (other than to any Company); provided that the following shall not
constitute an “Asset Sale”: (i) any conveyance, sale, lease, transfer or other
disposition of obsolete or worn out assets or assets no longer useful in the
business of any Company, (ii) licenses of Intellectual Property entered into in
the ordinary course of business, (iii) any conveyance, sale, transfer or other
disposition of cash and/or Cash Equivalents, (iv) any conveyance, sale, transfer
or other disposition of inventory, (v) any conveyance, sale, lease, transfer or
other disposition in the ordinary course of a Company’s business, (vi) any sale,
exchange or other disposition of notes or accounts received in connection with
the compromise, settlement or collection thereof and (vii) the selling,
factoring or discounting of accounts receivable (including defaulted
receivables) in the ordinary course of business.
“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit F hereto.
“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such Sale and
Leaseback Transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such Sale and Leaseback Transaction results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby shall be determined in accordance
with the definition of Capital Lease Obligation.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.


-2-

--------------------------------------------------------------------------------







“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.
“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Exchange Act.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Borrower Materials” has the meaning set forth in Section 9.04.
“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect.
“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.
“Calculation Date” shall mean the last day of the most recent Test Period.
“Capital Expenditures” shall mean, for any period any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or (y)
awards of compensation arising from the taking by eminent domain or condemnation
(or transfers in lieu thereof) of the assets being replaced; (b) the purchase
price of assets purchased with the trade-in of existing assets solely to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such assets for the asset being traded in at such time;
(c) the purchase of property or equipment to the extent financed with the
proceeds of asset sales or other dispositions outside the ordinary course of
business that are not required to be applied to prepay the Loans pursuant to
Section 2.10(a)(iii); (d) expenditures that constitute Permitted Acquisitions or
other Acquisitions not prohibited hereunder; (e) any capitalized interest
expense reflected as additions to property in the consolidated balance sheet of
Borrower and its Restricted Subsidiaries (including in connection with
sale-leaseback transactions not prohibited hereunder); (f) any non-cash
compensation or other non-cash costs reflected as additions to property in the
consolidated balance sheet of Borrower and its Restricted Subsidiaries; and (g)
capital expenditures relating to the construction or acquisition of any property
or equipment which has been transferred to a Person other than Borrower or any
of its Restricted Subsidiaries pursuant to a sale-leaseback transaction not
prohibited hereunder and capital expenditures arising pursuant to sale-leaseback
transactions.
“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating


-3-

--------------------------------------------------------------------------------







lease as of the Closing Date and any similar lease entered into after the
Closing Date by any Person may, in the sole discretion of Borrower, be accounted
for as an operating lease and not as a Capital Lease.
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as an operating lease and not as a Capital Lease.
“Cash Equivalents” shall mean, for any Person: (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than three years from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $250.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition); (c) commercial paper maturing not more than three years from the
date of acquisition thereof by such Person and (i) issued by any Lender or bank
holding company owning any Lender or (ii) rated at least “A‑2” or the equivalent
thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s or at
least “F-2” or the equivalent thereof by Fitch, respectively, or, if none of
S&P, Moody’s nor Fitch shall be rating such securities, then from another
nationally recognized rating service (in each case, at the time of acquisition);
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above or (e) below
entered into with a bank meeting the qualifications described in clause
(b) above (in each case, at the time of acquisition); (e) securities with
maturities of three years or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, or by
any political subdivision or taxing authority thereof or by any foreign
government, and having an investment grade rating from S&P, Moody’s or Fitch or,
if none of S&P, Moody’s nor Fitch shall be rating such securities, then from
another nationally recognized rating service (in each case, at the time of
acquisition); (f) securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above (in each case,
at the time of acquisition); (g) money market mutual funds that invest primarily
in the foregoing items (determined at the time such investment in such fund is
made); (h) corporate notes having an investment grade rating from S&P, Moody’s
or Fitch or, if none of S&P, Moody’s nor Fitch shall be rating such notes, then
from another nationally recognized rating service; provided, that at no time
shall the value of Cash Equivalents under this clause (h) exceed 10% of the
aggregate value of Cash and Cash Equivalents then held by Borrower and its
Subsidiaries; or (i)  marketable direct obligations issued by, or
unconditionally guaranteed by, a country other than the United States, or issued
by any agency of such country and backed by the full faith and credit of such
country, so long as the indebtedness of such country has an investment grade
rating from S&P, Moody’s or Fitch or, if none of S&P, Moody’s nor Fitch shall be
rating such securities, then from another nationally recognized rating service
(in each case, at the time of acquisition), (ii) time deposits, certificates of
deposit or bankers’ acceptances issued by any commercial bank which is organized
and existing under the laws of a country other than the United States or payable
to a Company promptly following demand and maturing within two years of the date
of acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in a country other than the United States.
“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property; provided,
however, no such event shall constitute a Casualty Event if the proceeds thereof
or other compensation in respect thereof is less than $50.0 million. “Casualty
Event” shall include, but not be limited to, any taking of all or any part of
any Real Property of Borrower or any of its Restricted Subsidiaries or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Law (or settlement in lieu thereof), or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
Borrower or any of its Restricted Subsidiaries or any part thereof by any
Governmental Authority, civil or military.


-4-

--------------------------------------------------------------------------------







“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” shall mean the occurrence of any of the following:
(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Restricted Subsidiaries, taken as a whole, to any “person” (as that term is used
in Section 13(d)(3) of the Exchange Act), other than to Borrower and any
Subsidiary of Borrower; or
(b) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the outstanding Voting Stock of
Borrower, measured by voting power rather than number of Equity Interests, other
than Borrower and any Subsidiary of Borrower.
“Charges” has the meaning set forth in Section 13.19.
“Closing Date” shall mean the date of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Commitment” shall mean, for each Lender, the obligation of such Lender to make
Loans pursuant to Section 2.01(a) hereof on the Closing Date in a principal
amount not to exceed the amount of such Lender’s Commitments as set forth on
Annex A, as the same may be (a) changed pursuant to Section 13.05(b) or (b)
reduced or terminated from time to time pursuant to Section 2.04 or Section
11.01. The aggregate principal amount of the Commitments of all Lenders as of
the Closing Date is $800,000,000.00.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.
“Competitor” shall mean a Person or Affiliate of any Person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any
Credit Party) that operates, manages or controls the operation of a Facility or
controls, has entered into any agreement to control or is under common control
with, in each case directly or indirectly, any entity that operates, manages or
controls the operation of a Facility; provided that the foregoing shall not
include (i) commercial or corporate banks and (ii) any funds which principally
hold passive investments in commercial loans or debt securities for investment
purposes in the ordinary course of business.
“Consolidated Companies” shall mean Borrower and each Subsidiary of Borrower
(whether now existing or hereafter created or acquired), the financial
statements of which are (or should be) consolidated with the financial
statements of Borrower in accordance with GAAP.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any


-5-

--------------------------------------------------------------------------------







such primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or (d)
otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business and any lease guarantees executed
by any Company in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated potential liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.
“Covered Taxes” shall mean (a) all Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Credit Party under this
Agreement, any Note, any Guarantee or any other Credit Document and (b) to the
extent not otherwise described in the foregoing clause (a), Other Taxes; other
than, in the case of clause (a) or (b), Excluded Taxes.
“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the Escrow
Agreement and (d) each other agreement entered into by any Credit Party with
Administrative Agent and/or any Lender, in connection herewith or therewith
evidencing or governing the Obligations (other than the Fee Letter), all as
amended from time to time.
“Credit Parties” shall mean Borrower and the Guarantors.
“Creditor” shall mean each of (a) each Agent, and (b) each Lender.
“DB” shall mean Deutsche Bank Cayman Islands Branch.
“Debt Issuance” shall mean the incurrence by any Credit Party of any
Indebtedness for borrowed money after the Closing Date (other than Permitted
Credit Party Indebtedness). The issuance or sale of any debt instrument
convertible into or exchangeable or exercisable for any Equity Interests shall
be deemed a Debt Issuance for purposes of Section 2.10(a). For purposes of this
definition, “Permitted Credit Party Indebtedness” shall mean (a) intercompany
Indebtedness of Borrower and the Restricted Subsidiaries to Borrower or other
Restricted Subsidiaries, (b) commercial paper issued in the ordinary course of
business, (c) Indebtedness in respect of Purchase Money Obligations and Capital
Lease Obligations and refinancings or renewals thereof in the ordinary course of
business and (d) Indebtedness in an aggregate principal amount not to exceed as
of the time of incurrence thereof $50.0 million.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.
“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.
“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans.


-6-

--------------------------------------------------------------------------------







“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that (i)
has failed to (A) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender has notified Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), or (B) comply with its obligations under this
Agreement to make a payment to a Lender of any amount required to be paid to it
hereunder, in each case within two (2) Business Days of the date when due, (ii)
has notified Borrower or Administrative Agent in writing, or has stated
publicly, that it will not comply with any such funding obligation hereunder,
unless such writing or statement states that such position is based on such
Lender’s good faith determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), or has defaulted generally (excluding bona fide disputes) on
its funding obligations under other loan agreements or credit agreements or
other similar agreements, (iii) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company, (iv) any Lender
that has, for three or more Business Days after written request of
Administrative Agent or Borrower, failed to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon Administrative Agent’s and Borrower’s receipt
of such written confirmation) or (v) has become the subject of a Bail-In Action.
Any determination of a Defaulting Lender under clauses (i) through (iv) above
will be conclusive and binding absent manifest error.
“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory is, or whose government is, the subject of any
Sanction broadly prohibiting dealings with such government, country, or
territory, including, without limitation, currently, Cuba, Iran, Burma, North
Korea, Sudan and Syria.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Disqualification” shall mean, with respect to any Lender: (a) the failure of
that person timely to file pursuant to applicable Gaming Laws (i) any
application requested of that person by any Gaming Authority in connection with
any licensing required of that person as a lender to Borrower; or (ii) any
required application or other papers in connection with determination of the
suitability of that person as a lender to Borrower; (b) the withdrawal by that
person (except where requested or permitted by the Gaming Authority) of any such
application or other required papers; (c) any finding by a Gaming Authority that
there is reasonable cause to believe that such person may be found unqualified
or unsuitable; or (d) any final determination by a Gaming Authority pursuant to
applicable Gaming Laws: (i) that such person is “unsuitable” as a lender to
Borrower; (ii) that such person shall be “disqualified” as a lender to Borrower;
or (iii) denying the issuance to that person of any license or other approval
required under applicable Gaming Laws to be held by all lenders to Borrower.


“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (x) for Qualified
Capital Stock or upon a sale of assets, casualty event or a change of control,
in each case, subject to the prior payment in full of the Obligations, (y) as a
result of a redemption required by Gaming Law or (z) as a result of a redemption
that by the terms of such Equity Interest is contingent upon such redemption not
being prohibited by this Agreement), pursuant to a sinking fund obligation or
otherwise (other than solely for Qualified Capital Stock) or exchangeable or


-7-

--------------------------------------------------------------------------------







convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in whole or in part, on or prior to the date that is 181 days
after the Final Maturity Date then in effect at the time of issuance thereof.
“Disqualified Lenders” shall mean such (i) Persons that have been specified in
writing to the Administrative Agent (it being understood that the Administrative
Agent will distribute the list of such Persons to the Lenders) (a) prior to
March 9, 2018 as being “Disqualified Lenders” and (b) within 10 Business Days
after the end of each fiscal quarter, provided, that (x) if no Persons are
specified in writing to the Administrative Agent pursuant to clause (i)(b) for
any fiscal quarter, the Persons specified in writing to the Administrative Agent
with respect to the previous fiscal quarter (or, if no previous fiscal quarter,
pursuant to clause (i)(a) above), shall be deemed to have been specified in
writing to the Administrative Agent for such fiscal quarter, and (y) in no event
shall any Person be specified in writing to the Administrative Agent pursuant to
clause (i)(b) above at any time that such Person is a Lender hereunder, (ii) any
other persons who are Competitors of Borrower that are separately identified in
writing by Borrower to the Administrative Agent from time to time and (iii) in
each case of the foregoing clauses (i) and (ii), any of such Person’s Affiliates
(other than any bona-fide debt funds) that are either (a) identified in writing
by Borrower to the Administrative Agent from time to time or (b) clearly
identifiable as an Affiliate solely on the basis of such Affiliate’s name;
provided that, any such additional designation permitted by the foregoing
clauses (i) and (ii) shall not apply retroactively to any prior assignment (or
prior participation in the Loans) permitted hereunder at the time of such
assignment (or prior participation in the Loans).
“Dollars” and “$” shall mean the lawful money of the United States.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D); provided,
however, that (x) neither Borrower nor any of Borrower’s Affiliates or
Subsidiaries shall be an Eligible Assignee, (y) Eligible Assignee shall not
include any Person that is a Disqualified Lender unless consented to in writing
by Borrower, and (z) Eligible Assignee shall not include any Person who is a
Defaulting Lender or is subject to a Disqualification.
“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by Borrower or any
of its Restricted Subsidiaries.
“Escrow Account” has the meaning set forth in the Escrow Agreement.
“Escrow Agent” means Deutsche Bank Trust Company Americas, in its capacity as
such together with its successors in such capacity pursuant to the Escrow
Agreement.
“Escrow Agreement” means that certain Escrow Agreement, dated the Closing Date,
by and among, Borrower, the Escrow Agent and the Administrative Agent.


-8-

--------------------------------------------------------------------------------







“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.
“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of Borrower or any of its Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.
“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.
“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership or member’s
interests (however designated, whether voting or non-voting), of equity of such
Person, including, if such Person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date; provided, however, that a debt
instrument convertible into or exchangeable or exercisable for any Equity
Interests or Swap Contracts entered into as a part of, or in connection with, an
issuance of such debt instrument shall not be deemed an Equity Interest.
“Equity Issuance” shall mean any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights (other than Permitted Equity
Issuances). The issuance or sale of any debt instrument convertible into or
exchangeable or exercisable for any Equity Interests shall be deemed a Debt
Issuance and not an Equity Issuance; provided, however, that such issuance or
sale shall be deemed an Equity Issuance upon the conversion or exchange of such
debt instrument into Equity Interests. For the avoidance of doubt, the Specified
Common Stock Offering shall be deemed an Equity Issuance for purposes of this
Agreement (including for Section 2.10(a)(iv)). “Permitted Equity Issuances”
shall mean (a) any sale or issuances of Equity Interests or any Equity Rights
pursuant to the terms of any stock option plan or like agreement, (b) any
issuances of Equity Interests upon conversion or exercise of Equity Rights and
(c) any sales or issuances of Equity Interests or Equity Rights as consideration
(or the proceeds of which are used as consideration) for any Acquisition or
interest in a Joint Venture.
“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Entity” shall mean any member of an ERISA Group.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is


-9-

--------------------------------------------------------------------------------







waived); (b) with respect to any Pension Plan, the failure to satisfy the
minimum funding standard under Section 412 of the Code and Section 302 of ERISA,
whether or not waived, the failure by any ERISA Entity to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the incurrence by any ERISA Entity of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan; (d) the receipt by
any ERISA Entity from the PBGC or a plan administrator of any notice indicating
an intent to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan; (e) the occurrence of any event or condition which would
reasonably constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer, any Pension Plan; (f) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (g) the receipt by an
ERISA Entity of any notice concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is insolvent or in
reorganization, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA; (h) a failure by any ERISA Entity to pay when due (after expiration of
any applicable grace period) any installment payment with respect to withdrawal
liability under Section 4201 of ERISA; (i) the withdrawal of any ERISA Entity
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
such ERISA Entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; or (j) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to any ERISA
Entity.
“ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
and its Restricted Subsidiaries, are treated as a single employer under Section
414(b) or (c) of the Code.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Events of Default” has the meaning set forth in Section 11.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
“Excluded Designation” has the meaning set forth in Section 9.07(a).
“Excluded Immaterial Subsidiaries” has the meaning set forth in Section 9.07(a).
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Agent or Lender or required to be withheld or deducted from any
payment to any Agent or Lender: (a) income, franchise, branch profits or other
similar Taxes imposed on or measured by net income or net profits (however
denominated), in each case, (i) imposed by any jurisdiction as a result of such
recipient being organized under the laws of, having its principal office located
in or, in the case of any Lender, having its Applicable Lending Office located
in the jurisdiction imposing such Tax, or (ii) that are Other Connection Taxes,
(b) in the case of any Lender, other than an assignee pursuant to a request by
Borrower under Section 2.11(a), any U.S. federal withholding tax that is imposed
on amounts payable to such Person under the laws in effect at the time such
Person becomes a party to this Agreement (or designates a new Applicable Lending
Office), except to the extent that such Person (or its assignor, if any) was
entitled, immediately prior to the designation of a new Applicable Lending
Office (or assignment), to receive additional amounts from Borrower with respect
to such withholding Tax pursuant to Section 5.06(a), (c) Taxes attributable to
such Lender’s failure to comply with Sections 5.06(b) or (d) and (d) any Taxes
imposed under FATCA.
“Executive Order” has the meaning set forth in Section 8.22(a).
“Facility” shall mean any establishment, facility and other property or assets
ancillary or related thereto or used in connection therewith, the primary focus
of which is, or when completed will be, the hospitality, gaming, leisure and/or
consumer industries (including, without limitation, any Gaming Facility).


-10-

--------------------------------------------------------------------------------







“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.
“Fair Share” has the meaning set forth in Section 6.10.
“Fair Share Shortfall” has the meaning set forth in Section 6.10.
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations thereunder
or official governmental interpretations thereof, any agreements entered into
pursuant to current Section 1471(b) of the Code (or any amended or successor
version described above), any intergovernmental agreements (and any related
laws, regulations or official guidance) implementing the foregoing.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, however, that
(a) if the day for which such rate is to be determined is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if such rate is not so published for any Business Day, the Federal
Funds Rate for such Business Day shall be the average rate quoted to
Administrative Agent on such Business Day on such transactions by three federal
funds brokers of recognized standing, as determined by Administrative Agent.
“Fee Letter” shall mean the fee letter agreement dated as of March 9, 2018,
between Borrower, the Administrative Agent and Deutsche Bank Securities Inc.
“Final Maturity Date” shall mean March 27, 2019.
“Fitch” shall mean Fitch Ratings Inc., or any successor entity thereto.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, any state thereof, or the
District of Columbia.
“Funding Credit Party” has the meaning set forth in Section 6.10.
“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.
“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Restricted Subsidiaries to engage in, operate or manage
the casino, gambling or gaming business or otherwise continue to conduct,
operate or manage such business substantially as is presently conducted,
operated or managed or contemplated to be conducted, operated or managed
following the Closing Date (after giving effect to the Transactions), (b)
required by any Gaming Law or (c) necessary as is contemplated on the Closing
Date (after giving effect to the Transactions), to accomplish the financing and
other transactions contemplated hereby after giving effect to the Transactions.


-11-

--------------------------------------------------------------------------------







“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or any Gaming Facility or with regulatory, licensing or permitting
authority or jurisdiction over any gaming operation (or proposed gaming
operation) owned, managed, leased or operated by Borrower or any of its
Restricted Subsidiaries.
“Gaming Facility” shall mean any gaming establishment, facility and other
property or assets ancillary or related thereto or used in connection therewith,
including, without limitation, any casinos, hotels, resorts, theaters, parking
facilities, timeshare operations, retail shops, restaurants, other buildings,
land, golf courses and other recreation and entertainment facilities, marinas,
vessels and related equipment.
“Gaming Laws” shall mean all applicable provisions of all: (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos) and rules, regulations, codes and ordinances of,
and all administrative or judicial orders or decrees or other laws pursuant to
which, any Gaming Authority possesses regulatory, licensing, investigatory or
permit authority over gambling, gaming or Gaming Facility activities conducted,
operated or managed by Borrower or any of its Restricted Subsidiaries within its
jurisdiction; (b) Gaming Approvals; and (c) orders, decisions, determinations,
judgments, awards and decrees of any Gaming Authority.
“Gaming License” shall mean any Gaming Approval or other casino, gambling or
gaming license issued by any Gaming Authority covering any Gaming Facility that
permits the licensee to operate a gaming establishment.
“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.
“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.
“Guaranteed Obligations” has the meaning set forth in Section 6.01.
“Guarantors” shall mean Asia Guarantor and Holdings Guarantor, together with
their successors and permitted assigns, and “Guarantor” shall mean any one of
them.
“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.
“Holdings Guarantor” has the meaning set forth in the introductory paragraph
hereof.
“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
Borrower having, together with all other Immaterial Subsidiaries, tangible
assets with an aggregate fair market value of less than the Immaterial
Subsidiary Threshold Amount as of the most recent Calculation Date as designated
in an Officer’s Certificate of Borrower delivered to Administrative Agent.
“Immaterial Subsidiary Threshold Amount” shall mean $100.0 million.
“Impacted Loans” has the meaning set forth in Section 5.02.
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness, the accretion of original issue
discount or liquidation


-12-

--------------------------------------------------------------------------------







preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.
“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto); provided that any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person shall be excluded, to the extent (x) such Person is indemnified
for the payment thereof or (y) amounts to be applied to the payment therefor are
in escrow); (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by any Lien on property owned or acquired by such Person, whether or not
the obligations secured thereby have been assumed; provided, however, that if
such obligations have not been assumed, the amount of such Indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such property and the amount of the Indebtedness
secured; (f) with respect to any Capital Lease Obligations of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (g) all net obligations of
such Person in respect of Swap Contracts; (h) all obligations of such Person as
an account party in respect of letters of credit and bankers’ acceptances,
except obligations in respect of letters of credit issued in support of
obligations not otherwise constituting Indebtedness shall not constitute
Indebtedness except to the extent such letter of credit is drawn and not
reimbursed within five (5) Business Days of such drawing; (i) all obligations of
such Person in respect of Disqualified Capital Stock; and (j) all Contingent
Obligations of such Person in respect of Indebtedness of others of the kinds
referred to in clauses (a) through (i) above. The Indebtedness of any Person
shall include the Indebtedness of any partnership in which such Person is a
general partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such Person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor). The amount of Indebtedness of the type described in clause (d)
shall be calculated based on the net present value thereof. The amount of
Indebtedness of the type referred to in clause (g) above of any Person shall be
zero unless and until such Indebtedness shall be terminated, in which case the
amount of such Indebtedness shall be the then termination payment due thereunder
by such Person. For the avoidance of doubt, it is understood and agreed that (x)
casino “chips” and gaming winnings of customers, (y) any obligations of such
Person in respect of Cash Management Agreements and (z) any obligations of such
Person in respect of employee deferred compensation and benefit plans shall not
constitute Indebtedness.
“Indemnitee” has the meaning set forth in Section 13.03(b).
“Information” has the meaning set forth in Section 8.16.
“Intellectual Property” has the meaning set forth in Section 8.18.
“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and, subject to Section 2.01(b), ending on the date one, two, three or six
months thereafter, as selected by Borrower in its Notice of Borrowing or Notice
of Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by, in the case of a
period that is one month or less, the Administrative Agent and, in all cases of
a period that is twelve months or less but greater than one month, all the
applicable Lenders; provided that:


-13-

--------------------------------------------------------------------------------







(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(ii)    any Interest Period pertaining to LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(iii)    no Interest Period for a Loan shall extend beyond the maturity date for
such Loan.
Notwithstanding the foregoing, as to any LIBOR Loan made on a day that is not
the last Business Day of a calendar month, Borrower may select an Interest
Period that shall commence on the date on which such Loan is made and expire on
the last Business Day of such calendar month and thereafter revert to the
Interest Period selected in compliance with the foregoing.
“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.
“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness of any other Person (provided that upon
termination of any such Contingent Obligation, no Investment in respect thereof
shall be deemed outstanding, except as contemplated in clause (e) below), (c)
any purchase or other acquisition of any Equity Interests or indebtedness or
other securities of any other Person, (d) any capital contribution by such
Person to any other Person, (e) without duplication of any amounts included
under clause (b) above, any payment under any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person or
(f) the purchase or other acquisition (in one transaction or a series of
transaction) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.
“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an ownership interest
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership).
“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.
“Lead Arranger” shall mean Deutsche Bank Securities, Inc., in its capacity as
lead arranger and bookrunner hereunder.
“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action authorizing or indicating its
consent to or acquiescence in any such proceeding or appointment; provided,
however, that a Lender Insolvency Event shall not be deemed to exist solely as
the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within


-14-

--------------------------------------------------------------------------------







the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Lenders” shall mean (a) each Person listed on Annex A, and (b) any Person that
becomes a “Lender” hereunder pursuant to an Assignment Agreement, in each case,
other than any such Person that ceases to be a Lender pursuant to an Assignment
Agreement.
“LIBO Base Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period, the rate per annum equal to the Intercontinental Exchange Benchmark
Administration Ltd. LIBOR (“ICE LIBOR”), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at or about 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “LIBO Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in the approximate amount of the LIBOR Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch (or
other Administrative Agent branch or Affiliate) to major banks in the London or
other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
“LIBO Rate” shall mean, for any LIBOR Loan for any Interest Period therefor, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined by Administrative Agent to be equal to the LIBO Base Rate for such
Loan for such Interest Period divided by 1 minus the Reserve Requirement (if
any) for such Loan for such Interest Period; provided that the LIBO Rate shall
not be less than 0%. Notwithstanding the foregoing, for purposes of clause (c)
of the definition of Alternate Base Rate, the rates referred to above shall be
the rates as of 11:00 a.m., London, England time, on the date of determination
(rather than the second Business Day preceding the date of determination).
“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”
“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.
“Liquor Authority” has the meaning set forth in Section 13.13(a).
“Liquor Laws” has the meaning set forth in Section 13.13(a).
“Loan Percentage” of any Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Commitment of such Lender at such
time and the denominator of which is the total Commitments at such time.
“Loans” shall mean the term loans made pursuant to Section 2.01(a).
“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including reasonable fees and expenses of one primary counsel for the Agents
and Lenders collectively, and any local counsel reasonably required in any
applicable jurisdiction (and solely in the case of an actual or perceived
conflict of interest, where the Persons affected by such conflict inform
Borrower in writing of the existence of an actual or perceived conflict of
interest prior to retaining


-15-

--------------------------------------------------------------------------------







additional counsel, one additional of each such counsel for each group of
similarly situated Agents and Lenders), in connection with any Proceeding
commenced or threatened in writing, whether or not such Person shall be
designated a party thereto) at any time (including following the payment of the
Obligations) incurred by, imposed on or asserted against such Person.
“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit Parties
(taken as a whole) to satisfy their material payment Obligations under the
Credit Documents or (c) a material adverse effect on the legality, binding
effect or enforceability against any material Credit Party of the Credit
Documents to which it is a party or any of the material rights and remedies of
Administrative Agent or any Lender thereunder; provided, that no litigation
challenging the issuance of a Gaming License (whether in Massachusetts or
otherwise) or any matters arising therefrom, related thereto or in connection
therewith shall constitute, result or otherwise have (or reasonably be expected
to constitute, result or otherwise have) a Material Adverse Effect.
“Maximum Rate” has the meaning set forth in Section 13.19.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which any ERISA Entity has
within the preceding five plan years made contributions, including any Person
which ceased to be an ERISA Entity during such five year period or (c) with
respect to which any Company is reasonably likely to incur liability under Title
IV of ERISA.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Available Proceeds” shall mean:
(i)    in the case of any Asset Sale permitted pursuant to this Agreement, the
aggregate amount of all cash payments (including any cash payments received by
way of deferred payment of principal pursuant to a note or otherwise, but only
as and when received) received by Borrower or any Restricted Subsidiary directly
or indirectly in connection with such Asset Sale, net (without duplication) of
(A) the amount of all reasonable fees and expenses and transaction costs paid by
or on behalf of Borrower or any Restricted Subsidiary in connection with such
Asset Sale (including, without limitation, any underwriting, brokerage or other
customary selling commissions and legal, advisory and other fees and expenses,
including survey, title and recording expenses, transfer taxes and expenses
incurred for preparing such assets for sale, associated therewith); (B) any
Taxes paid or estimated in good faith to be payable by or on behalf of any
Company as a result of such Asset Sale (after application of all credits and
other offsets that arise from such Asset Sale); (C) any repayments by or on
behalf of any Company of Indebtedness (other than the Obligations) to the extent
that such Indebtedness is required to be repaid as a condition to the purchase
or sale of such Property; (D) amounts required to be paid to any Person (other
than any Company) owning a beneficial interest in the subject Property; and (E)
amounts reserved, in accordance with GAAP, against any liabilities associated
with such Asset Sale and retained by Borrower or any of its Subsidiaries after
such Asset Sale and related thereto, including pension and other post-employment
benefit liabilities, purchase price adjustments, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such Asset Sale, all as reflected in an Officer’s Certificate
delivered to Administrative Agent; provided, that Net Available Proceeds shall
include any cash payments received upon the reversal (without the satisfaction
of any applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (E) of this clause (i) or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within twelve (12) months
after such Asset Sale, the amount of such reserve;


-16-

--------------------------------------------------------------------------------







(ii)    in the case of any Casualty Event, the aggregate amount of cash proceeds
of insurance, condemnation awards and other compensation (excluding proceeds
constituting business interruption insurance or other similar compensation for
loss of revenue, but including the proceeds of any disposition of Property)
received by the Person whose Property was subject to such Casualty Event in
respect of such Casualty Event net of (A) fees and expenses incurred by or on
behalf of Borrower or any Restricted Subsidiary in connection with recovery
thereof, (B) repayments by or on behalf of any Company of Indebtedness (other
than Indebtedness hereunder) to the extent that such Indebtedness is required to
be repaid in connection with such Casualty Event, and (C) any Taxes paid or
payable by or on behalf of Borrower or any Restricted Subsidiary in respect of
the amount so recovered (after application of all credits and other offsets
arising from such Casualty Event) and amounts required to be paid to any Person
(other than any Company) owning a beneficial interest in the subject Property;
provided that, in the case of a Casualty Event with respect to property that is
subject to a lease entered into for the purpose of, or with respect to,
operating or managing a Facility, such cash proceeds shall not constitute Net
Available Proceeds to the extent, and for so long as, such cash proceeds are
required, by the terms of such lease, (x) to be paid to the holder of any
mortgage, deed of trust or other security agreement securing indebtedness of the
lessor or (y) to be paid to, or for the account of, the lessor or deposited in
an escrow account to fund rent and other amounts due with respect to such
property and costs to preserve, stabilize, repair, replace or restore such
property (in accordance with the provisions of the applicable lease);
(iii)    in the case of any Debt Issuance, the aggregate amount of all cash
received in respect thereof by the Person consummating such Debt Issuance in
respect thereof net of all investment banking fees, discounts and commissions,
legal fees, consulting fees, accountants’ fees, underwriting discounts and
commissions and other fees and expenses, actually incurred in connection
therewith; and
(iv)     in the case of any Equity Issuance, the aggregate amount of all cash
received in respect thereof by the Person consummating such Equity Issuance in
respect thereof net of all investment banking fees, discounts and commissions,
legal fees, consulting fees, accountants’ fees, underwriting discounts and
commissions and other fees and expenses, actually incurred in connection
therewith.
“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.
“Notes” shall mean the promissory notes substantially in the form of Exhibit A.
“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent.
“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent.
“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party to any Agent or any Lender or any of their
respective Agent Related Parties or their respective successors, transferees or
assignees pursuant to the terms of any Credit Document (including in each case
interest, fees, costs or charges accruing or obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
whether or not the right of such Person to payment in respect of such
obligations and liabilities is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured and whether or not such claim is discharged, stayed or
otherwise affected by any bankruptcy case or insolvency or liquidation
proceeding.
“OFAC” has the meaning set forth in Section 8.22(b)(v).
“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the Board of Directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial


-17-

--------------------------------------------------------------------------------







officer, its chief accounting officer or its treasurer or controller (in each
case, or an equivalent officer) in their official (and not individual)
capacities.
“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation or articles of organization, its
certificate of partnership, its by-laws, its partnership agreement, its limited
liability company or operating agreement, its memorandum or articles of
association, share designations or similar organization documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its authorized Equity Interests.
“Other Connection Taxes” shall mean, with respect to any Agent or Lender, Taxes
imposed as a result of a present or former connection between such Agent or
Lender and the jurisdiction imposing such Tax (other than connections arising
from such Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document).
“Other Taxes” has the meaning set forth in Section 5.06(e).
“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations, the payment in full of all of such obligations and (b) with respect
to the Obligations, the irrevocable termination of all Commitments, the payment
in full in cash of all Obligations (except Unasserted Obligations), including
principal, interest, fees, costs (including post-petition interest, fees, costs
and charges even if such interest, fees costs and charges are not an allowed
claim enforceable against any Credit Party in a bankruptcy case under applicable
law) and premium (if any). For purposes of this definition, “Unasserted
Obligations” shall mean, at any time, contingent indemnity obligations in
respect of which no claim or demand for payment has been made at such time.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant Register” has the meaning set forth in Section 13.05(a).
“Patriot Act” has the meaning set forth in Section 8.22(a).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.
“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.
“Permits” has the meaning set forth in Section 8.15.
“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by Borrower or any of its Restricted Subsidiaries of
all or substantially all of the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person so long
as (a) immediately after a binding contract with respect thereto is entered into
between Borrower or one of its Restricted Subsidiaries and the seller with
respect thereto and after giving pro forma effect to such acquisition and
related transactions, no Event of Default has occurred and is continuing or
would result therefrom, and (b) with respect to a Permitted Acquisition in
excess of $50.0 million, Borrower has delivered to Administrative Agent an
Officer’s Certificate to the effect set forth above.
“Permitted Business” shall mean any business of the type in which Borrower and
its Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, including any business, the primary focus of


-18-

--------------------------------------------------------------------------------







which, is in the hospitality, gaming, leisure or consumer industries, or any
business reasonably related, incidental or ancillary thereto (including assets
or businesses complementary thereto).
“Permitted Business Assets” shall mean (a) one or more Permitted Businesses, (b)
a controlling equity interest in any Person whose assets consist primarily of
one or more Permitted Businesses, (c) assets that are used or useful in a
Permitted Business or (d) any combination of the preceding clauses (a), (b) and
(c), in each case, as determined by Borrower’s Board of Directors or a
Responsible Officer or other management of Borrower or the Restricted Subsidiary
acquiring such assets, in each case, in its good faith judgment.
“Permitted Liens” has the meaning set forth in Section 10.02.
“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 60 Wall Street, New York, NY 10005, or such other
office as may be designated in writing by Administrative Agent.
“Principal Property” means any real estate or other physical facility or
depreciable asset or securities the net book value of which on the date of
determination exceeds the greater of $50.0 million and 5.0% of the Total Assets.
“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.
“Projections” has the meaning set forth in Section 8.16.
“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning set forth in Section 9.04.
“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 270 days
after such acquisition of such Property or the incurrence of such costs by such
Person.
“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.
“Qualified Contingent Obligation” shall mean Contingent Obligations in respect
of (a) Indebtedness of any Joint Venture in which Borrower or any of its
Restricted Subsidiaries owns (directly or indirectly) at least 25% of the Equity
Interest of such Joint Venture or (b) Indebtedness of Facilities (and properties
ancillary or related thereto) with respect to which Borrower or any of its
Restricted Subsidiaries has (directly or indirectly through Subsidiaries)
entered into a management or similar contract and such contract remains in full
force and effect at the time such Contingent Obligations are incurred.


-19-

--------------------------------------------------------------------------------







“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.
“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.
“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds.
“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.
“Redesignation” has the meaning set forth in Section 9.07(a).
“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.
“Refinancing” shall mean the repayment of the principal amount of the $1.936
billion promissory note issued in connection with the redemption of all shares
of Borrower’s stock held by Aruze USA, Inc. as of February 18, 2012 and the
further payment with respect to Universal Entertainment Corp.’s and Aruze USA,
Inc.’s claims related to the allegedly below-market interest rate of such
promissory note, in each case to be made pursuant to that certain Settlement
Agreement and Mutual Release dated as of March 8, 2018 by and between Borrower,
Stephen A. Wynn, Linda Chen, Russell Goldsmith, Ray R. Irani, Robert J. Miller,
John A. Moran, Marc D. Schorr, Alvin V. Shoemaker, D. Boone Wayson, Allan Zeman,
Kimmarie Sinatra, Universal Entertainment Corp. and Aruze USA, Inc.
“Register” has the meaning set forth in Section 2.08(c).
“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Related Indemnified Person” has the meaning set forth in Section 13.03(b).
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Removal Effective Date” has the meaning set forth in Section 12.06(b).


-20-

--------------------------------------------------------------------------------







“Replaced Lender” has the meaning set forth in Section 2.11(a).
“Replacement Lender” has the meaning set forth in Section 2.11(a).
“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Loans then outstanding represents more than 50% of the aggregate sum
(without duplication) of all outstanding Loans of all Non-Defaulting Lenders.
“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.
“Reserve Requirement” shall mean, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to LIBOR funding by member banks (currently referred
to as “Eurocurrency liabilities”). The LIBO Rate for each outstanding LIBOR Loan
shall be adjusted automatically as of the effective date of any change in the
Reserve Requirement.
“Resignation Effective Date” has the meaning set forth in Section 12.06(a).
“Responsible Officer” shall mean the chief executive officer of Borrower, the
president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, the chief financial officer, the chief
accounting officer or treasurer of Borrower or, with respect to financial
matters, the chief financial officer, chief accounting officer, senior financial
officer or treasurer of Borrower.
“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than any payment
made relating to any Transfer Agreement) in Borrower, but excluding dividends,
payments or distributions paid through the issuance of additional shares of
Qualified Capital Stock and any redemption, retirement or exchange of any
Qualified Capital Stock in Borrower through, or with the proceeds of, the
issuance of Qualified Capital Stock in Borrower.
“Restricted Subsidiaries” shall mean the Guarantors and all existing and future
Subsidiaries of the Guarantors other than the Unrestricted Subsidiaries.
“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Person, an
arrangement whereby such Person enters into a lease of property previously
transferred by such Person to the lessor.
“Sanction(s)” shall mean any economic or trade or financial sanction or
restrictive measures or trade embargo enacted, administered, imposed or enforced
by the United States Government (including, without limitation, OFAC and the
U.S. Department of State), the United Nations Security Council, the European
Union or any member state thereof, Her Majesty’s Treasury or other relevant
sanctions authority.
“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.
“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.


-21-

--------------------------------------------------------------------------------







“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.
“Specified Common Stock Offering” shall mean the issuance of 5,300,000 shares of
common stock by Borrower pursuant to a Registration Statement on Form S-3 (File
No. 333-214505) and exhibits thereto filed by Borrower with the Securities
Exchange Commission on November 8, 2016, as supplemented by the prospectus
supplement, dated March 22, 2018.
“Specified Debt Agreement” shall mean (i) with respect to Borrower or any
Restricted Subsidiary existing as of the Closing Date, any agreement or
instrument evidencing or governing any Indebtedness of Borrower or such
Restricted Subsidiary in effect on the Closing Date and (ii) with respect to any
Restricted Subsidiary not existing as of the Closing Date, any agreement or
instrument evidencing or governing any Indebtedness of the such Restricted
Subsidiary in effect at the time of, or incurred in connection with, the
formation or acquisition thereof, in each case (x) the principal amount of which
is greater than or equal to $50.0 million and (y) any replacements or
refinancing thereof so long as the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of such
replacement or refinancing are (as determined by Borrower in good faith), taken
as a whole, not materially less restrictive than the terms set forth in the
Indebtedness described in clauses (i) or (ii) above, as applicable.
“Specified Representations” shall mean the representations and warranties of the
Credit Parties set forth in Sections 8.01(a) (but only with respect to Credit
Parties), 8.04(a)(i)(x), 8.04(a)(ii), 8.05 (but only as it relates to the Credit
Documents), 8.09, 8.11(b), 8.17, 8.22 and 8.23 (as it relates to the use of
proceeds of the Loans on the Closing Date).
“Successful Syndication” shall have the meaning set forth in the Fee Letter.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified and other than in the case of financial statements
and Section 10.07 (and any definitions to the extent utilized therein)(in which
case a “Subsidiary” shall refer to a Subsidiary of Borrower), all references to
a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Guarantor
or Guarantors and a Subsidiary or Subsidiaries of Guarantors.
“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement). For the avoidance of doubt,


-22-

--------------------------------------------------------------------------------







the term “Swap Contract” includes, without limitation, any call options,
warrants and capped calls entered into as part of, or in connection with, an
issuance of convertible or exchangeable debt by Borrower or its Restricted
Subsidiaries.
“Syndication Date” has the meaning set forth in Section 9.08(a).
“Tax Indemnification Agreement” means the Tax Indemnification Agreement, dated
as of September 24, 2002, among Wynn Resorts, Valvino Lamore, Stephen A. Wynn,
Aruze USA, Baron Asset Fund, a Massachusetts business trust, on behalf of the
Baron Asset Fund Series, Baron Asset Fund, a Massachusetts business trust, on
behalf of the Baron Growth Fund Series, and Kenneth R. Wynn Family Trust dated
February 20, 1985.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC.
“Total Assets” means at any date, the total assets of the Credit Parties and
their Restricted Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP.
“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Loans, and (b) Lenders having
Commitments, and (ii) when used with respect to Loans or Commitments, each of
the following classes of Loans or Commitments: (a) Loans and (b) Commitments.
“Transactions” shall mean, collectively, (a) the entering into of this Agreement
and the other Credit Documents and the borrowings hereunder, if any, on the
Closing Date, (b) the Refinancing, (c) the deposit of the proceeds of the Loans
into the Escrow Account, and (d) the payment of fees and expenses in connection
with the foregoing.
“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.
“Transferred Guarantor” has the meaning set forth in Section 6.08.
“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming Authority from time to time.
“Type” has the meaning set forth in Section 1.03.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.
“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by Borrower or any of its
Restricted Subsidiaries were made in compliance with this Agreement and (ii) no
Affiliate (other than Borrower or any Subsidiary or any other Unaffiliated Joint
Venture) or officer or director of Borrower or any of its Subsidiaries owns any
Equity Interest, or has any material economic interest, in such joint venture
(other than through Borrower (directly or indirectly through its Subsidiaries)).
No Subsidiary of Borrower shall be an Unaffiliated Joint Venture.
“United States” shall mean the United States of America.
“Unrestricted Subsidiaries” shall mean (a) any direct Subsidiary of Borrower
(other than a Guarantor), (b) any Subsidiary of Borrower designated as an
“Unrestricted Subsidiary” pursuant to and in compliance with any


-23-

--------------------------------------------------------------------------------







Specified Debt Agreement (and only for so long as so designated thereunder) and
(c) any Subsidiary of an Unrestricted Subsidiary.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.06(b)(ii).
“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.
“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person. Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.
“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
“Wynn Las Vegas” shall mean Wynn Las Vegas LLC, a Nevada limited liability
company.
SECTION 1.02.    Accounting Terms and Determinations. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters (including financial covenants) shall be made in accordance
with GAAP as in effect on the Closing Date consistently applied for all
applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower, Administrative Agent
or the Required Lenders shall so request, Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, not to be unreasonably withheld).
SECTION 1.03.    Types of Loans. Loans hereunder are distinguished by “Type.”
The “Type” of a Loan refers to whether such Loan is an ABR Loan or a LIBOR Loan,
each of which constitutes a Type.


-24-

--------------------------------------------------------------------------------







SECTION 1.04.    Rules of Construction.
(a)    In each Credit Document, unless the context clearly requires otherwise
(or such other Credit Document clearly provides otherwise), references to (i)
the plural include the singular, the singular include the plural and the part
include the whole; (ii) Persons include their respective permitted successors
and assigns or, in the case of governmental Persons, Persons succeeding to the
relevant functions of such Persons; (iii) statutes and regulations include any
amendments, supplements or modifications of the same from time to time and any
successor statutes and regulations; (iv) unless otherwise expressly provided,
any reference to any action of any Agent or any Lender by way of consent,
approval or waiver shall be deemed modified by the phrase “in its/their
reasonable discretion”; (v) time shall be a reference to time of day New York,
New York; (vi) Obligations shall not be deemed “outstanding” if such Obligations
have been Paid in Full; and (vii) except as expressly provided in any Credit
Document any item required to be delivered or performed on a day that is not a
Business Day shall not be required until the next succeeding Business Day.
(b)    In each Credit Document, unless the context clearly requires otherwise
(or such other Credit Document clearly provides otherwise), (i) “amend” shall
mean “amend, restate, amend and restate, supplement or modify”; and “amended,”
“amending” and “amendment” shall have meanings correlative to the foregoing;
(ii) in the computation of periods of time from a specified date to a later
specified date, “from” shall mean “from and including”; “to” and “until” shall
mean “to but excluding”; and “through” shall mean “to and including”;
(iii) “hereof,” “herein” and “hereunder” (and similar terms) in any Credit
Document refer to such Credit Document as a whole and not to any particular
provision of such Credit Document; (iv) “including” (and similar terms) shall
mean “including without limitation” (and similarly for similar terms); (v) “or”
has the inclusive meaning represented by the phrase “and/or”; (vi) references to
“the date hereof” shall mean the date first set forth above; (vii) “asset” and
“property” shall have the same meaning and effect and refer to all tangible and
intangible assets and property, whether real, personal or mixed and of every
type and description; and (viii) a “fiscal year” or a “fiscal quarter” is a
reference to a fiscal year or fiscal quarter of Borrower.
(c)    In this Agreement unless the context clearly requires otherwise, any
reference to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or
Schedule, as the case may be, attached to this Agreement and constituting a part
hereof, and (ii) a Section or other subdivision is to a Section or such other
subdivision of this Agreement.
(d)    Unless otherwise expressly provided herein, (i) references to
Organizational Documents, agreements (including the Credit Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements,
reaffirmations, replacements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations, replacements and other modifications
are permitted by the Credit Documents; and (ii) references to any Requirement of
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Requirement of Law.
(e)    This Agreement and the other Credit Documents are the result of
negotiations among and have been reviewed by counsel to Agents, Borrower and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or Agents merely because of Agents’ or the
Lenders’ involvement in their preparation.
SECTION 1.05.    LIBO RATE. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.








-25-

--------------------------------------------------------------------------------







ARTICLE II.    

CREDITS
SECTION 2.01.    Loans.
(a)    Commitments and Loans. Each Lender with a Commitment agrees, severally
and not jointly, on the terms and conditions of this Agreement, to make Loans to
Borrower in Dollars on the Closing Date, in an aggregate principal amount at any
one time outstanding not exceeding the amount of the Commitment of such Lender
as in effect from time to time.  
(b)    LIBOR Loans. No more than five (5) separate Interest Periods in respect
of LIBOR Loans may be outstanding at any one time in the aggregate under all of
the facilities.
(c)    Escrow Account. Borrower and the Administrative Agent shall cause the
proceeds of Loans made under Section 2.01(a) to be credited to the Escrow
Account in an amount equal to all proceeds of Loans received by the
Administrative Agent.
SECTION 2.02.    Borrowings. Borrower shall give Administrative Agent notice of
each borrowing hereunder as provided in Section 4.05 in the form of a Notice of
Borrowing; provided that, in the case of a borrowing of ABR Loans requested to
be made on a same day basis, Borrower shall deliver the Notice of Borrowing no
later than 1:00 p.m., New York time, on the day of such proposed ABR Loan (which
day shall be a Business Day). Unless otherwise agreed to by Administrative Agent
in its sole discretion, not later than 12:00 p.m. (Noon) (or, in the case of a
borrowing of ABR Loans requested to be made on a same day basis, 4:00 p.m.), New
York time, on the date specified for each borrowing in Section 4.05, each Lender
shall make available the amount of the Loan or Loans to be made by it on such
date to Administrative Agent, at an account specified by Administrative Agent
maintained at the Principal Office, in immediately available funds, for the
account of Borrower. Each borrowing of Loans shall be made by each Lender pro
rata based on its applicable Loan Percentage. The amounts so received by
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to Borrower not later than 4:00 p.m., New York
time, on the Closing Date, by depositing the same by wire transfer of
immediately available funds in (or, in the case of an account of Borrower
maintained with Administrative Agent at the Principal Office, by crediting the
same to) the account or accounts of Borrower or any other account or accounts in
each case as directed by Borrower in the applicable Notice of Borrowing.
SECTION 2.03.    Intentionally Omitted.
SECTION 2.04.    Termination and Reductions of Commitment.
(a)    In addition to any other mandatory commitment reductions pursuant to this
Section 2.04, the aggregate amount of the Commitments shall be automatically and
permanently reduced by the amount of Loans made in respect thereof on the
Closing Date. Notwithstanding any other provision of this Agreement, any
outstanding Commitments shall automatically terminate upon the earlier of (x)
such Commitments being fully funded pursuant to Section 2.01(a) and (y) at 5:00
p.m., New York City time, on the Closing Date.
(b)    Any Commitment once terminated or reduced may not be reinstated.
(c)    Each reduction or termination of any of the Commitments pursuant to this
Section 2.04 shall be applied ratably among the Lenders with such a Commitment,
as the case may be, in accordance with their respective Commitment, as
applicable.
SECTION 2.05.    Fees.
(a)    Borrower shall pay to Administrative Agent for the account of each Lender
(other than a Defaulting Lender) with respect to such Lender’s Loans a duration
fee (i) on the ninetieth (90th) day after the Closing Date (or, if


-26-

--------------------------------------------------------------------------------







such day is not a Business Day, on the next Business Day), equal to 0.15% of the
aggregate principal amount of the Loans of such Lender outstanding on such date,
(ii) on the one hundred eightieth (180th) day after the Closing Date (or, if
such day is not a Business Day, on the next Business Day), equal to 0.25% of the
aggregate principal amount of the Loans of such Lender outstanding on such date,
and (iii) on the two hundred seventieth (270th) day after the Closing Date (or,
if such day is not a Business Day, on the next Business Day), equal to 0.25% of
the aggregate principal amount of the Loans of such Lender outstanding on such
date.
(b)    Borrower shall pay to Administrative Agent for its own account the
administrative fee separately agreed to in the Fee Letter.
SECTION 2.06.    Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type. Each Lender may, at its option but subject to Section 5.06
as if such branch or Affiliate was deemed a “Lender” thereunder for purposes of
documentation delivered to the Administrative Agent and payments required to be
made to Borrower thereunder, make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect in any manner the obligation of Borrower to
repay such Loan in accordance with the terms of this Agreement.


SECTION 2.07.    Several Obligations of Lenders. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor Administrative Agent shall be responsible for the failure of any
other Lender to make a Loan to be made by such other Lender, and no Lender shall
have any obligation to Administrative Agent or any other Lender for the failure
by such Lender to make any Loan required to be made by such Lender.
SECTION 2.08.    Notes; Register.
(a)    At the request of any Lender, its Loans shall be evidenced by a
promissory note, payable to such Lender or its registered assigns and otherwise
duly completed, substantially in the form of Exhibit A.
(b)    The date, amount, Type, interest rate and duration of the Interest Period
(if applicable) of each Loan made by each Lender to Borrower and each payment
made on account of the principal thereof, shall be recorded by such Lender or
its registered assigns on its books and, prior to any transfer of any Note
evidencing the Loans held by it, endorsed by such Lender (or its nominee) on the
schedule attached to such Note or any continuation thereof; provided, however,
that the failure of such Lender (or its nominee) to make any such recordation or
endorsement or any error in such recordation or endorsement shall not affect the
obligations of Borrower to make a payment when due of any amount owing hereunder
or under such Note.
(c)    Borrower hereby designates Administrative Agent to serve as its
nonfiduciary agent, solely for purposes of this Section 2.08, to maintain a
register (the “Register”) on which it will record the name and address of each
Lender, the Commitment from time to time of each of the Lenders, the principal
and interest amounts of the Loans made by each of the Lenders and each repayment
in respect of the principal amount of the Loans of each Lender. Failure to make
any such recordation or any error in such recordation shall not affect
Borrower’s obligations in respect of such Loans. The entries in the Register
shall be conclusive of the information noted therein (absent manifest error),
and the parties hereto shall treat each Person whose name is recorded in the
Register as the owner of a Loan or other obligation hereunder as the owner
thereof for all purposes of the Credit Documents, notwithstanding any notice to
the contrary. The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. No assignment shall be effective unless recorded in the Register;
provided that Administrative Agent agrees to record in the Register any
assignment entered into pursuant to the term hereof promptly after the
effectiveness of such assignment.


-27-

--------------------------------------------------------------------------------







SECTION 2.09.    Optional Prepayments and Conversions or Continuations of Loans.
(a)    Subject to Section 4.04, Borrower shall have the right to prepay Loans
(without premium or penalty), or to convert Loans of one Type into Loans of
another Type or to continue Loans of one Type as Loans of the same Type, at any
time or from time to time. Borrower shall give Administrative Agent notice of
each such prepayment, conversion or continuation as provided in Section 4.05
(and, upon the date specified in any such notice of prepayment, the amount to be
prepaid shall become due and payable hereunder; provided that Borrower may make
any such notice conditional upon the occurrence of a Person’s acquisition or
sale or any incurrence of indebtedness or issuance of Equity Interests). Each
Notice of Continuation/Conversion shall be substantially in the form of Exhibit
C. If LIBOR Loans are prepaid or converted other than on the last day of an
Interest Period therefor, Borrower shall at such time pay all expenses and costs
required by Section 5.05. Notwithstanding the foregoing, and without limiting
the rights and remedies of the Lenders under Article XI, in the event that any
Event of Default shall have occurred and be continuing, Administrative Agent may
(and, at the request of the Required Lenders, shall), upon written notice to
Borrower, have the right to suspend the right of Borrower to convert any Loan
into a LIBOR Loan, or to continue any Loan as a LIBOR Loan, in which event all
Loans shall be converted (on the last day(s) of the respective Interest Periods
therefor) or continued, as the case may be, as ABR Loans.
(b)    Application. The amount of any optional prepayments described in Section
2.09(a) shall be applied to prepay Loans outstanding in order of amortization,
in amounts and to Tranches, all as determined by Borrower.
SECTION 2.10.    Mandatory Prepayments.
(a)    Borrower shall prepay the Loans as follows (each such prepayment to be
effected in each case in the manner, order and to the extent specified in
Section 2.10(b) below):
(i)    Casualty Events. Within three (3) Business Days after Borrower or any
Restricted Subsidiary receives any Net Available Proceeds from any Casualty
Event, in an aggregate principal amount equal to 100% of such Net Available
Proceeds (it being understood that applications pursuant to this Section
2.10(a)(i) shall not be duplicative of Section 2.10(a)(iii) below); provided,
however, that:
(x)    if no Event of Default then exists or would result therefrom, the Net
Available Proceeds thereof shall not be required to be so applied on such date
to the extent that Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such proceeds is intended to be used to
fund the acquisition of Property used or usable in the business of any Company
or repair, replace or restore the Property or other Property used or usable in
the business of any Company, in each case within (A) six (6) months following
receipt of such Net Available Proceeds or (B) if Borrower or the relevant
Restricted Subsidiary enters into a legally binding commitment to reinvest such
Net Available Proceeds within six (6) months following receipt thereof, within
twelve (12) months following receipt of such Net Available Proceeds, and
(y)    if all or any portion of such Net Available Proceeds not required to be
applied to the prepayment of Loans pursuant to this Section 2.10(a)(i) is not so
used within the period specified by clause (x) above, such remaining portion
shall be applied on the last day of such period as specified in Section 2.10(b).
(ii)    Debt Issuance. Within three (3) Business Days after any Debt Issuance on
or after the Closing Date, in an aggregate principal amount equal to 100% of the
Net Available Proceeds of such Debt Issuance.
(iii)    Asset Sales. Within three (3) Business Days after receipt by Borrower
or any of its Restricted Subsidiaries of any Net Available Proceeds from any
Asset Sale permitted pursuant to this Agreement, in an aggregate principal
amount equal to 100% of the Net Available Proceeds from such Asset Sale (it
being understood that applications pursuant to this Section 2.10(a)(iii) shall
not be duplicative of Section 2.10(a)(i) above); provided, however, that:


-28-

--------------------------------------------------------------------------------







(x)    an amount equal to the Net Available Proceeds from any Asset Sale
pursuant to Section 10.05(c) shall not be required to be applied as provided
above on such date if (1) no Event of Default then exists or would result
therefrom and (2) Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such Net Available Proceeds is intended to
be reinvested, directly or indirectly, in assets (which may be pursuant to an
acquisition of Equity Interests of a Person that directly or indirectly owns
such assets) of any Company within (I) six (6) months following receipt of such
Net Available Proceeds or (II) if Borrower or the relevant Restricted Subsidiary
enters into a legally binding commitment to reinvest such Net Available Proceeds
within six (6) months following receipt thereof, within twelve (12) months
following receipt of such Net Available Proceeds (which certificate shall set
forth the estimates of the proceeds to be so expended); and
(y)    if all or any portion of such Net Available Proceeds is not reinvested in
assets in accordance with the Officer’s Certificate referred to in clause (x)
above within the period specified by clause (x) above, such remaining portion
shall be applied on the last day of such period as specified in Section 2.10(b).
(iv)    Equity Issuance. Within three (3) Business Days after any Equity
Issuance on or after the Closing Date, in an aggregate principal amount equal to
100% of the Net Available Proceeds of such Equity Issuance.
(v)    Escrow Account. By April 6, 2018, if the Refinancing has not been
consummated by such date, in an aggregate principal amount equal to all amounts
on deposit in the Escrow Account.
(vi)    Prepayments Not Required for Foreign Subsidiaries. Notwithstanding any
other provisions of this Section 2.10(a), to the extent that any of or all the
Net Available Proceeds of any Asset Sale or Casualty Event with respect to any
property or assets of Foreign Subsidiaries are prohibited or delayed by
applicable local law from being repatriated to the United States, the portion of
such Net Available Proceeds so affected will not be required to be applied to
repay Loans at the times provided in this Section 2.10(a) but may be retained by
the applicable Foreign Subsidiary so long as applicable local law does not
permit repatriation to the United States (Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all commercially reasonable
actions required by the applicable local law to permit such repatriation), and
once such repatriation of any of such affected Net Available Proceeds is
permitted under the applicable local law, any such Net Available Proceeds shall
be reinvested pursuant to Section 2.10(a)(i) or (iii), as applicable, or applied
pursuant to Section 2.10(b) within three (3) Business Days of such repatriation.
To the extent Borrower reasonably determines that repatriation of any of or all
the Net Available Proceeds of any Asset Sale or Casualty Event with respect to
any property or assets of Foreign Subsidiaries would have a material adverse tax
costs or consequences to Borrower or any of its Subsidiaries, such Net Available
Proceeds so affected may be retained by the applicable Foreign Subsidiary and
will not be required to be applied to repay Loans at the times provided in this
Section 2.10(a).
(vii)    Prepayments Subject to Other Indebtedness. Notwithstanding any other
provisions of this Section 2.10(a), to the extent that any of or all the Net
Available Proceeds of any Casualty Event or Asset Sale with respect to any
property or assets of a Company that is subject to any agreement or instrument
evidencing or governing any Indebtedness of such Company are subject to
reinvestment or mandatory offer or repurchase provisions, or are otherwise not
permitted to be distributed to Borrower, in each case under such agreement or
instrument, the portion of such Net Available Proceeds so affected will not be
required to be applied to repay Loans at the times provided in this Section
2.10(a) so long as such Net Available Proceeds are so affected, and once such
affected Net Available Proceeds are no longer so affected, any such Net
Available Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or (iii)
or applied pursuant to Section 2.10(b) within three (3) Business Days
thereafter.
(b)    Application. The amount of any required prepayments described in Section
2.10(a) shall be applied to prepay Loans as follows:


-29-

--------------------------------------------------------------------------------







(i)    First, to prepay all Loans; provided that, each such prepayment shall,
subject to the last paragraph of this Section 2.10(b), be applied to such Loans
that are ABR Loans to the fullest extent thereof before application to Loans
that are LIBOR Loans, and such prepayments of LIBOR Loans shall be applied in a
manner that minimizes the amount of any payments required to be made by Borrower
pursuant to Section 5.05; and
(ii)    Second, after application of prepayments in accordance with clause (i)
above, Borrower shall be permitted to retain any such remaining excess.
Notwithstanding the foregoing, any Lender may elect, by written notice to
Administrative Agent at least one (1) Business Day prior to the prepayment date,
to decline all or any portion of any prepayment of its Loans, pursuant to this
Section 2.10, in which case the aggregate amount of the prepayment that would
have been applied to prepay such Loans, but was so declined shall be ratably
offered to each Lender that initially accepted such prepayment. Any such
re-offered amounts rejected by such Lenders shall be retained by Borrower.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in a deposit or security account of Borrower and applied to
the prepayment of LIBOR Loans on the last day of the then next-expiring Interest
Period for LIBOR Loans (with all interest accruing thereon for the account of
Borrower) or (ii) prepaid immediately, together with any amounts owing to the
Lenders under Section 5.05. Notwithstanding any such deposit in such account,
interest shall continue to accrue on such Loans until prepayment.
SECTION 2.11.    Replacement of Lenders.
(a)    Borrower shall have the right to replace any Lender (the “Replaced
Lender”) with one or more other Eligible Assignees (collectively, the
“Replacement Lender”), if (x) such Lender is charging Borrower increased costs
pursuant to Section 5.01 or 5.06 or such Lender becomes incapable of making
LIBOR Loans as provided in Section 5.03 when other Lenders are generally able to
do so, (y) such Lender is a Defaulting Lender or (z) such Lender is subject to
Disqualification (and such Lender is notified by Borrower and Administrative
Agent in writing of such Disqualification); provided, however, that (i) at the
time of any such replacement, the Replacement Lender shall enter into one or
more Assignment Agreements (and with all fees payable pursuant to Section
13.05(b) to be paid by the Replacement Lender or Borrower) pursuant to which the
Replacement Lender shall acquire all of the Commitments and outstanding Loans of
the Replaced Lender (or if the Replaced Lender is being replaced as a result of
being a Defaulting Lender, then the Replacement Lender shall acquire all Loans
and Commitments held by such Defaulting Lender), (ii) at the time of any such
replacement, the Replaced Lender shall receive an amount equal to the sum of
(A) the principal of, and all accrued interest on, all outstanding Loans of such
Lender (other than any Loans not being acquired by a Replacement Lender), and
(B) all accrued, but theretofore unpaid, fees owing to the Lender pursuant to
Section 2.05 with respect to the Loans being assigned, as the case may be and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (i) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by a Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement, as the case may be. Upon the execution of
the respective Assignment Agreement, the payment of amounts referred to in
clauses (i), (ii) and (iii) above, as applicable, the receipt of any consents
that would be required for an assignment of the subject Loans and Commitments to
such Replacement Lender in accordance with Section 13.05, the Replacement
Lender, if any, shall become a Lender hereunder and the Replaced Lender, as
applicable, shall cease to constitute a Lender hereunder and be released of all
its obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans and
Commitments of such Replaced Lender not being acquired by the Replacement
Lender; provided, that if the applicable Replaced Lender does not execute the
Assignment Agreement within three (3) Business Days after Borrower’s request,
execution of such Assignment Agreement by the Replaced Lender shall not be
required to effect such assignment.


-30-

--------------------------------------------------------------------------------







(b)    If any Lender is subject to a Disqualification (and such Lender is
notified by Borrower and Administrative Agent in writing of such
Disqualification), Borrower shall have the right to replace such Lender with a
Replacement Lender in accordance with Section 2.11(a) or prepay the Loans held
by such Lender, in each case, in accordance with any applicable provisions of
Section 2.11(a), even if a Default or an Event of Default exists
(notwithstanding anything contained in such Section 2.11(a) to the contrary).
Any such prepayment shall be deemed an optional prepayment, as set forth in
Section 2.09 and shall not be required to be made on a pro rata basis with
respect to Loans of the same Tranche as the Loans held by such Lender. Notice to
such Lender shall be given at least ten (10) days before the required date of
transfer or prepayment (unless a shorter period is required by any Requirement
of Law), as the case may be, and shall be accompanied by evidence demonstrating
that such transfer or redemption is required pursuant to Gaming Laws. Upon
receipt of a notice in accordance with the foregoing, the Replaced Lender shall
cooperate with Borrower in effectuating the required transfer or prepayment
within the time period set forth in such notice, not to be less than the minimum
notice period set forth in the foregoing sentence (unless a shorter period is
required under any Requirement of Law). Further, if the transfer or prepayment
is triggered by notice from the Gaming Authority that the Lender is
disqualified, commencing on the date the Gaming Authority provides the
disqualification notice to Borrower, to the extent prohibited by law: (i) such
Lender shall no longer receive any interest on the Loans; (ii) such Lender shall
no longer exercise, directly or through any trustee or nominee, any right
conferred by the Loans; and (iii) such Lender shall not receive any remuneration
in any form from Borrower for services or otherwise in respect of the Loans.
SECTION 2.12.    [Reserved].
SECTION 2.13.    [Reserved].
SECTION 2.14.    Defaulting Lender Provisions.
(a)    Notwithstanding anything to the contrary in this Agreement, if a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply:
(i)    [Intentionally omitted];
(ii)    [Intentionally omitted];
(iii)    Borrower shall not be required to pay any fees to such Defaulting
Lender under Section 2.05(a); and
(iv)    any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 11 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to
Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; third, to the payment of any amounts owing to the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 7.01
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting


-31-

--------------------------------------------------------------------------------







Lender pursuant to this Section 2.14(a)(iv) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(b)    Cure. If Borrower and Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
will, to the extent applicable, purchase at par such portion of outstanding
Loans of the other Lenders and/or make such other adjustments as Administrative
Agent may determine to be necessary, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such exposure of each
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of Borrower while such Lender
was a Defaulting Lender; and provided, further, that no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
(c)    Certain Fees. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 2.05
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees).
ARTICLE III.    

PAYMENTS OF PRINCIPAL AND INTEREST
SECTION 3.01.    Repayment of Loans. Borrower hereby promises to pay to
Administrative Agent for the account of the Lenders the principal amount of
Loans on the Final Maturity Date.
SECTION 3.02.    Interest.
(a)    Borrower hereby promises to pay to Administrative Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made or
maintained by such Lender to Borrower for the period from and including the date
of such Loan to but excluding the date such Loan shall be paid in full at the
following rates per annum:
(i)    during such periods as such Loan is an ABR Loan, the Alternate Base Rate
(as in effect from time to time), plus the Applicable Margin applicable to such
Loan, and
(ii)    during such periods as such Loan is a LIBOR Loan, for each Interest
Period relating thereto, the LIBO Rate for such Loan for such Interest Period,
plus the Applicable Margin applicable to such Loan.
(b)    To the extent permitted by Law, (i) upon the occurrence and during the
continuance of an Event of Default (other than Events of Default under Sections
11.01(g) or 11.01(h)), overdue principal and overdue interest in respect of each
Loan and all other Obligations not paid when due and (ii) upon the occurrence
and during the continuance of an Event of Default under Section 11.01(g) or
Section 11.01(h), all Obligations shall, in each case, automatically and without
any action by any Person, bear interest at the Default Rate. Interest which
accrues under this paragraph shall be payable on demand.
(c)    Accrued interest on each Loan shall be payable (i) in the case of each
ABR Loan, (x) quarterly in arrears on each Quarterly Date, (y) on the date of
any repayment or prepayment in full of all outstanding ABR Loans of any Tranche
of Loans (but only on the principal amount so repaid or prepaid), and (z) at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand, and (ii) in the case of each LIBOR Loan, (x) on the last day of each
Interest Period applicable thereto and, if such Interest Period is longer than
three months, on each date occurring at three-month intervals after the first
day of such Interest Period, (y) on the date of any repayment or prepayment
thereof or the conversion of such Loan to a Loan of another Type (but only on
the principal amount so paid, prepaid or converted) and (z) at maturity (whether
by acceleration or otherwise) and, after such maturity, on


-32-

--------------------------------------------------------------------------------







demand. Promptly after the determination of any interest rate provided for
herein or any change therein, Administrative Agent shall give notice thereof to
the Lenders to which such interest is payable and to Borrower.
ARTICLE IV.    

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
SECTION 4.01.    Payments.
(a)    All payments of principal, interest and other amounts to be made by
Borrower under this Agreement and the Notes, and, except to the extent otherwise
provided therein, all payments to be made by the Credit Parties under any other
Credit Document, shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Administrative Agent at its
account at the Principal Office, not later than 2:00 p.m., New York time, on the
date on which such payment shall become due (each such payment made after such
time on such due date may, at the discretion of Administrative Agent, be deemed
to have been made on the next succeeding Business Day). Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.
(b)    Borrower shall, at the time of making each payment under this Agreement
or any Note for the account of any Lender, specify (in accordance with Sections
2.09 and 2.10, if applicable) to Administrative Agent (which shall so notify the
intended recipient(s) thereof) the Type of Loans or other amounts payable by
Borrower hereunder to which such payment is to be applied.
(c)    Each payment received by Administrative Agent under this Agreement or any
Note for the account of any Lender shall be paid by Administrative Agent to such
Lender, in immediately available funds, (x) if the payment was actually received
by Administrative Agent prior to 12:00 p.m. (Noon), New York time on any day, on
such day and (y) if the payment was actually received by Administrative Agent
after 12:00 p.m. (Noon), New York time, on any day, by 1:00 p.m., New York time,
on the following Business Day (it being understood that to the extent that any
such payment is not made in full by Administrative Agent, Administrative Agent
shall pay to such Lender, upon demand, interest at the Federal Funds Rate from
the date such amount was required to be paid to such Lender pursuant to the
foregoing clauses until the date Administrative Agent pays such Lender the full
amount).
(d)    If the due date of any payment under this Agreement or any Note would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, and interest shall be payable for any
principal so extended for the period of such extension at the rate then borne by
such principal.
SECTION 4.02.    Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each borrowing of Loans from the Lenders under Section 2.01 shall be
made from the relevant Lenders and each termination or reduction of the amount
of the Commitments under Section 2.04 shall be applied to the respective
Commitments of the relevant Lenders pro rata according to the amounts of their
respective Commitments; (b) except as otherwise provided in Section 5.04, LIBOR
Loans having the same Interest Period shall be allocated pro rata among the
relevant Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans (in the case of
conversions and continuations of Loans); (c) except as otherwise provided in
Section 2.10(b), Section 2.14 or Section 13.04, each payment or prepayment of
principal of Loans shall be made for the account of the relevant Lenders pro
rata in accordance with the respective unpaid outstanding principal amounts of
the Loans held by them; and (d) except as otherwise provided in Section 2.10(b),
Section 2.14 or Section 13.04, each payment of interest on Loans shall be made
for account of the relevant Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.
SECTION 4.03.    Computations. Interest on LIBOR Loans shall be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which such amounts are
payable and interest on ABR Loans shall be computed on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed (including the
first day but excluding the last day) occurring in the period for which such
amounts are payable.


-33-

--------------------------------------------------------------------------------







SECTION 4.04.    Minimum Amounts. Except for mandatory prepayments made pursuant
to Section 2.10 and conversions or prepayments made pursuant to Section 5.04,
each Borrowing, conversion and partial prepayment of principal of Loans shall be
in an amount at least equal to (x) with respect to Borrowings, $50.0 million and
(y) with respect to conversions and partial repayments of principal, $5.0
million and, in each case, in multiples of $100,000 in excess thereof or, if
less, the remaining Loans. Anything in this Agreement to the contrary
notwithstanding, the aggregate principal amount of LIBOR Loans having the same
Interest Period shall be in an amount at least equal to $1.0 million and in
multiples of $100,000 in excess thereof and, if any LIBOR Loans or portions
thereof would otherwise be in a lesser principal amount for any period, such
Loans or portions, as the case may be, shall be ABR Loans during such period.
SECTION 4.05.    Certain Notices. Notices by Borrower to Administrative Agent of
terminations or reductions of the Commitments, of Borrowings, conversions,
continuations and optional prepayments of Loans, of Types of Loans and of the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by Administrative Agent by telephone not later than 1:00 p.m., New York
time (promptly followed by written notice via facsimile or electronic mail), on
at least the number of Business Days prior to the date of the relevant
termination, reduction, Borrowing, conversion, continuation or prepayment or the
first day of such Interest Period specified in the table below (unless otherwise
agreed to by Administrative Agent in its sole discretion), provided that
Borrower may make any such notice conditional upon the occurrence of a Person’s
acquisition or sale or any incurrence of indebtedness or issuance of Equity
Interests.
NOTICE PERIODS
Notice
Number of
Business Days Prior
Termination or reduction of Commitments
3
Optional prepayment of, or conversions into, ABR Loans
1
Borrowing or optional prepayment of, conversions into, continuations as, or
duration of Interest Periods for, LIBOR Loans
3
Borrowing of ABR Loans
same day



Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced. Each such Notice of Borrowing,
conversion, continuation or prepayment shall specify the Loans to be borrowed,
converted, continued or prepaid and the amount (subject to Section 4.04) and
Type of each Loan to be borrowed, converted, continued or prepaid and the date
of borrowing, conversion, continuation or prepayment (which shall be a Business
Day). Each such notice of the duration of an Interest Period shall specify the
Loans to which such Interest Period is to relate. Administrative Agent shall
promptly notify the Lenders of the contents of each such notice. In the event
that Borrower fails to select the Type of Loan within the time period and
otherwise as provided in this Section 4.05, such Loan (if outstanding as a LIBOR
Loan) will be automatically converted into an ABR Loan on the last day of the
then current Interest Period for such Loan or (if outstanding as an ABR Loan)
will remain as, or (if not then outstanding) will be made as, an ABR Loan. In
the event that Borrower has elected to borrow or convert Loans into LIBOR Loans
but fails to select the duration of any Interest Period for any LIBOR Loans
within the time period and otherwise as provided in this Section 4.05, such
LIBOR Loan shall have an Interest Period of one month.
SECTION 4.06.    Non-Receipt of Funds by Administrative Agent.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Loans (or, in the case of
any Borrowing of ABR Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the


-34-

--------------------------------------------------------------------------------







applicable Borrowing available to the Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Federal Funds Rate,
plus any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to ABR Loans. If
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to Borrower the amount of such interest paid by Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that Borrower will not make such payment,
the Administrative Agent may assume that Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Federal Funds Rate. A notice
of the Administrative Agent to any Lender or Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
SECTION 4.07.    Right of Setoff, Sharing of Payments; Etc.
(a)    If any Event of Default shall have occurred and be continuing, each
Credit Party agrees that, in addition to (and without limitation of) any right
of setoff, banker’s lien or counterclaim a Lender may otherwise have, each
Lender shall be entitled, at its option (to the fullest extent permitted by
law), subject to obtaining the prior written consent of the Administrative Agent
to set off and apply any deposit (general or special, time or demand,
provisional or final), or other indebtedness, held by it for the credit or
account of such Credit Party at any of its offices, in Dollars or in any other
currency, against any principal of or interest on any of such Lender’s Loans or
any other amount payable to such Lender hereunder that is not paid when due
(regardless of whether such deposit or other indebtedness is then due to such
Credit Party), in which case it shall promptly notify such Credit Party thereof;
provided, however, that such Lender’s failure to give such notice shall not
affect the validity thereof; and provided further that no such right of setoff,
banker’s lien or counterclaim shall apply to any funds held for further
distribution to any Governmental Authority.
(b)    Each of the Lenders agrees that, if it should receive (other than
pursuant to Section 2.10(b), Section 2.11, Article V or Section 13.04 or as
otherwise specifically provided herein or in the Fee Letter) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents (including
any guarantee), or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans or fees, the sum of which with respect
to the related sum or sums received by other Lenders is in a greater proportion
than the total of such amounts then owed and due to such Lender bears to the
total of such amounts then owed and due to all of the Lenders immediately prior
to such receipt, then such Lender receiving such excess payment shall purchase
for cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Borrower consents to the foregoing arrangements.
(c)    Borrower agrees that any Lender so purchasing such participation may
exercise all rights of setoff, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans or other amounts (as the case may be) owing to such Lender in
the amount of such participation.


-35-

--------------------------------------------------------------------------------







(d)    Nothing contained herein shall require any Lender to exercise any such
right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
obligation of any Credit Party. If, under any applicable bankruptcy, insolvency
or other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section 4.07 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.07 to share in the
benefits of any recovery on such secured claim.
(e)    Notwithstanding anything to the contrary contained in this Section 4.07,
in the event that any Defaulting Lender exercises any right of setoff, (i) all
amounts so set off will be paid over immediately to Administrative Agent for
further application in accordance with the provisions of Section 2.14 and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent and
the Lenders and (ii) the Defaulting Lender will provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
ARTICLE V.    

YIELD PROTECTION, ETC.
SECTION 5.01.    Additional Costs.
(a)    If any Change in Law shall:
(i)    subject any Lender to any Taxes with respect to this Agreement, any Note
or any Lender’s participation therein, any Loan made by it (except for (1) any
reserve requirement reflected in the LIBO Rate, (2) Covered Taxes and (3)
Excluded Taxes);
(ii)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the LIBO Rate
hereunder; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender or participation therein;
and the result of any of the foregoing is to materially increase the cost to
such Lender of making, converting into, continuing or maintaining LIBOR Loans
(or of maintaining its obligation to make any LIBOR Loans), then, in any such
case, Borrower shall, within 10 days of written demand therefor, pay such Lender
any additional amounts necessary to compensate such Lender for such increased
cost. If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall promptly notify Borrower, through Administrative
Agent, of the event by reason of which it has become so entitled.
(b)    A certificate as to any additional amounts setting forth the calculation
of such additional amounts pursuant to this Section 5.01 submitted by such
Lender, through Administrative Agent, to Borrower shall be conclusive in the
absence of clearly demonstrable error. Without limiting the survival of any
other covenant hereunder, this Section 5.01 shall survive the termination of
this Agreement and the payment of the Notes and all other Obligations payable
hereunder.
(c)    In the event that any Lender shall have determined that any Change in Law
affecting such Lender or any Lending Office of such Lender or the Lender’s
holding company with regard to capital or liquidity requirements, does or shall
have the effect of reducing the rate of return on such Lender’s or such holding
company’s capital as a consequence of its obligations hereunder, the Commitments
of such Lender or the Loans made by such Lender to a level below that which such
Lender or such holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital


-36-

--------------------------------------------------------------------------------







adequacy), then from time to time, after submission by such Lender or Borrower
(with a copy to Administrative Agent) of a written request therefor (setting
forth in reasonable detail the amount payable to the affected Lender and the
basis for such request), Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, however, that Borrower shall not be
required to compensate a Lender pursuant to this Section 5.01 for any increased
costs or reductions incurred more than ninety (90) days prior to the date that
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs incurred or reductions suffered and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 5.02.    Inability To Determine Interest Rate. If prior to the first day
of any Interest Period: (a) Administrative Agent shall have determined (which
determination shall be conclusive and binding upon Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBO Base Rate for such Interest Period or (b)
Administrative Agent shall have received notice from the Required Lenders that
Dollar deposits are not available in the relevant amount and for the relevant
Interest Period available to the Required Lenders in the London interbank market
or (c) the Required Lenders determine that the LIBO Rate for any requested
Interest Period with respect to a proposed LIBOR Loan does not adequately and
fairly reflect the cost to such Lenders of funding such LIBOR Loans (in each
case, “Impacted Loans”), Administrative Agent shall give electronic mail or
telephonic notice thereof to Borrower and the Lenders as soon as practicable
thereof. If such notice is given, (x) any LIBOR Loans requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
that were to have been converted on the first day of such Interest Period to
LIBOR Loans shall be converted to, or continued as, ABR Loans and (z) any
outstanding LIBOR Loans shall be converted, on the first day of such Interest
Period, to ABR Loans. Until such notice has been withdrawn by Administrative
Agent (which the Administrative Agent agrees to do if the circumstances giving
rise to such notice cease to exist), no further LIBOR Loans shall be made, or
continued as such, nor shall Borrower have the right to convert Loans to, LIBOR
Loans.
Notwithstanding the foregoing, if there are Impacted Loans as provided above,
the Administrative Agent, in consultation with Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans (to the extent Borrower does not elect to maintain such Impacted
Loans as ABR Loans) until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans (which the Administrative Agent
agrees to do if the circumstances giving rise to Impacted Loans cease to exist),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Borrower written notice
thereof.
SECTION 5.03.    Illegality. Notwithstanding any other provision of this
Agreement, in the event that any change after the date hereof in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Lender or its Applicable Lending Office to honor its obligation to make
or maintain LIBOR Loans hereunder (and, in the sole opinion of such Lender, the
designation of a different Applicable Lending Office would either not avoid such
unlawfulness or would be disadvantageous to such Lender), then such Lender shall
promptly notify Borrower thereof (with a copy to Administrative Agent) and such
Lender’s obligation to make or continue, or to convert Loans of any other Type
into, LIBOR Loans shall be suspended until such time as such Lender may again
make and maintain LIBOR Loans (in which case the provisions of Section 5.04
shall be applicable).
SECTION 5.04.    Treatment of Affected Loans. If the obligation of any Lender to
make LIBOR Loans or to continue, or to convert ABR Loans into, LIBOR Loans shall
be suspended pursuant to Section 5.03, such Lender’s


-37-

--------------------------------------------------------------------------------







LIBOR Loans shall be automatically converted into ABR Loans on the last day(s)
of the then current Interest Period(s) for such LIBOR Loans (or on such earlier
date as such Lender may specify to Borrower with a copy to Administrative Agent
as is required by law) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 5.03 which gave rise
to such conversion no longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal which would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its ABR Loans; and
(ii)    all Loans which would otherwise be made or continued by such Lender as
LIBOR Loans shall be made or continued instead as ABR Loans and all ABR Loans of
such Lender which would otherwise be converted into LIBOR Loans shall remain as
ABR Loans.
If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.
SECTION 5.05.    Compensation.
(a)    Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense (excluding any loss of profits or margin) which such
Lender may sustain or incur as a consequence of (1) default by Borrower in
payment when due of the principal amount of or interest on any LIBOR Loan, (2)
default by Borrower in making a borrowing of, conversion into or continuation of
LIBOR Loans after Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (3) Borrower making any prepayment other
than on the date specified in the relevant prepayment notice, or (4) the
conversion or the making of a payment or a prepayment (including any repayments
or prepayments made pursuant to Sections 2.09 or 2.10 or as a result of an
acceleration of Loans pursuant to Section 11.01 or as a result of the
replacement of a Lender pursuant to Section 2.11 or 13.04(b)) of LIBOR Loans on
a day which is not the last day of an Interest Period with respect thereto,
including in each case, any such loss (excluding any loss of profits or margin)
or expense arising from the reemployment of funds obtained by it or from fees
payable to terminate the deposits from which such funds were obtained.
(b)    For the purpose of calculation of all amounts payable to a Lender under
this Section 5.05 each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBO Base Rate in an amount equal to the amount of the LIBOR Loan and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. Any Lender requesting compensation pursuant to
this Section 5.05 will furnish to Administrative Agent and Borrower a
certificate setting forth the basis and amount of such request and such
certificate, absent manifest error, shall be conclusive. Without limiting the
survival of any other covenant hereunder, this covenant shall survive the
termination of this Agreement and the payment of the Obligations and all other
amounts payable hereunder.
SECTION 5.06.    Net Payments.
(a)    Except as provided in this Section 5.06(a), all payments made by or on
account of any obligation of any Credit Party hereunder or under any Note,
Guarantee or other Credit Document will be made without setoff, counterclaim or
other defense. Except as required by law, all such payments will be made free
and clear of, and without deduction or withholding for, any Taxes (including
Taxes imposed or asserted on amounts payable under this Section 5.06). If,
however, applicable laws require any withholding agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such laws as
reasonably determined by such withholding agent. The applicable withholding
agent shall timely pay the amount of any Taxes deducted or withheld in respect
of a payment made by a


-38-

--------------------------------------------------------------------------------







Credit Party hereunder or under any note, Guarantee or other Credit Document to
the relevant Governmental Authority in accordance with applicable law. If any
Credit Party is the applicable withholding agent, Borrower shall furnish to
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law documentation reasonably satisfactory to the
Administrative Agent evidencing such payment by the applicable Credit Party. If
any Covered Taxes are so deducted or withheld by any applicable withholding
agent, then the applicable Credit Party agrees to increase the sum payable by
such Credit Party so that, after such deduction or withholding (including such
deduction or withholding on account of Covered Taxes applicable to additional
sums payable under this Section 5.06) the amount received by each Lender or, in
the case of payments made to the Administrative Agent for its own account, the
Administrative Agent, will not be less than the amount such recipient would have
received had no such withholding or deduction been made. The Credit Parties
agree to jointly and severally indemnify and hold harmless the Administrative
Agent and each Lender, and reimburse any of them upon written request, for the
amount of any Covered Taxes that are levied or imposed and paid by such
indemnitee (including Covered Taxes imposed or asserted on amounts payable under
this Section 5.06) and for any reasonable expenses arising therefrom in each
case, whether or not such Covered Taxes were correctly or legally imposed, other
than any interest or penalties that are determined by a final and nonappealable
judgment of a court of competent jurisdiction to have resulted from the
indemnitee’s gross negligence or willful misconduct. Such written request shall
include a certificate setting forth in reasonable detail the basis of such
request and such certificate, absent manifest error, shall be conclusive.


(b)    (i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Credit Document
shall deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or the Administrative Agent, shall deliver such other
documentation reasonably requested by Borrower or the Administrative Agent as
will enable Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.06(b)(ii), (c), and (d) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Notwithstanding anything to the contrary in this Section
5.06(b), no Lender shall be required to provide any documentation that such
Lender is not legally eligible to deliver.
(ii)    Any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), two executed
original copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding. Any Foreign Lender shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), two executed
original copies of whichever of the following is applicable: (1) in the case of
a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to an applicable
income tax treaty; (2) IRS Form W-8ECI; (3) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit D-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and that no interest payments in connection with any
Credit Documents are effectively connected with such Foreign Lender’s conduct of
a U.S. trade or business and (y) IRS Form W-8BEN or W-8BEN-E; or (4) to the
extent a Foreign Lender is not the beneficial owner (for example, where the
Foreign Lender is a partnership or participating Lender), IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit D-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and not a
participating Lender and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S.


-39-

--------------------------------------------------------------------------------







Tax Compliance Certificate substantially in the form of Exhibit D-4 on behalf of
each such direct and indirect partner. Any Foreign Lender shall deliver to
Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
two executed original copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or the Administrative Agent to
determine the withholding or deduction required to be made. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and the Administrative Agent in
writing of its legal ineligibility to do so.


(a)    On the Closing Date, the Administrative Agent shall provide Borrower with
two executed original copies of IRS Form W-8IMY (or any applicable successor
forms) properly completed and duly executed to treat the Administrative Agent as
a U.S. person (as described in U.S. Treasury Regulations Section
1.1441-1(e)(3)(v)) or IRS Form W-9.
(b)    If a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment.
(c)    In addition, Borrower agrees to timely pay any present or future stamp,
documentary, recording, intangible, filing or similar Taxes which arise from any
payment made hereunder or under any other Credit Document or from the execution,
delivery, filing, performance, enforcement, recordation or registration of, or
otherwise with respect to, any Credit Document, except any such Taxes that are
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.11(a) at the request of Borrower) if such Tax is imposed as a result
of a present or former connection of the transferor or transferee with the
jurisdiction imposing such Tax (other than connections arising from having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document)
(hereinafter referred to as “Other Taxes”).
(d)    Any Lender claiming any additional amounts payable pursuant to this
Section 5.06 agrees to use (at the Credit Parties’ expense) reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such
change would avoid the need for, or in the opinion of such Lender, materially
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the sole judgment of such Lender, be otherwise disadvantageous to
such Lender.
(e)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.06 (including by the payment of additional amounts
pursuant to this Section 5.06), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional


-40-

--------------------------------------------------------------------------------







amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
ARTICLE VI.    

GUARANTEES
SECTION 6.01.    The Guarantees. Each (a) Guarantor, jointly and severally with
each other Guarantor, hereby guarantees as primary obligor and not as surety to
the Administrative Agent and each Lender and their respective successors and
assigns the prompt payment and performance in full when due (whether at stated
maturity, by acceleration, demand or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Bankruptcy Code after any bankruptcy or insolvency petition
under the Bankruptcy Code) on the Loans made by the Lenders to, and the Notes
held by each Lender of, Borrower, and (b) Credit Party, jointly and severally
with each other Credit Party, hereby guarantees as primary obligor and not as
surety to the Administrative Agent and each Lender and their respective
successors and assigns the prompt payment and performance in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest (including any interest, fees, costs or charges that would accrue
but for the provisions of the Bankruptcy Code after any bankruptcy or insolvency
petition under the Bankruptcy Code) of all other Obligations from time to time
owing to the Administrative Agent and the Lenders by any other Credit Party
under any Credit Document, in each case now or hereinafter created, incurred or
made, whether absolute or contingent, liquidated or unliquidated and strictly in
accordance with the terms thereof (such obligations being guaranteed pursuant to
clauses (a) and (b) above being herein collectively called the “Guaranteed
Obligations” (it being understood that the Guaranteed Obligations of Borrower
shall be limited to those referred to in clause (b) above)). Each Credit Party,
jointly and severally with each other Credit Party, hereby agrees that if any
other Credit Party shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, such
Credit Party will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
SECTION 6.02.    Obligations Unconditional. The obligations of the Credit
Parties under Section 6.01 shall constitute a guaranty of payment (and not of
collection) and are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of any of the Credit Parties with respect to its
respective guaranty of the Guaranteed Obligations which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:
(i)    at any time or from time to time, without notice to the Credit Parties,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
(ii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Credit Documents or any other agreement or instrument referred
to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(iii)    the release of any other Credit Party pursuant to Section 6.08;


-41-

--------------------------------------------------------------------------------







(iv)    any renewal, extension or acceleration of, or any increase in the amount
of the Guaranteed Obligations, or any amendment, supplement, modification or
waiver of, or any consent to departure from, the Credit Documents;
(v)    any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;
(vi)    any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;
(vii)    the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Guaranteed Obligations or
any other impairment of such collateral;
(viii)    any exercise of remedies with respect to any security for the
Guaranteed Obligations at such time and in such order and in such manner as the
Administrative Agent and the Lenders may decide and whether or not every aspect
thereof is commercially reasonable and whether or not such action constitutes an
election of remedies and even if such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy that any
Credit Party would otherwise have; or
(ix)    any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Credit Party as a guarantor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Credit Party as a guarantor
of the Guaranteed Obligations, or of such Credit Party under the guarantee
contained in this Article 6 or of any security interest granted by any Credit
Party in its capacity as a guarantor of the Guaranteed Obligations, whether in a
proceeding under the Bankruptcy Code or under any other federal, state or
foreign bankruptcy, insolvency, receivership, or similar law, or in any other
instance.
The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Agent or Lender thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Credit Parties waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Agent or Lender thereof
upon this guarantee or acceptance of this guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this guarantee, and all dealings between
the Credit Parties, the Agents and the Lenders shall likewise be conclusively
presumed to have been had or consummated in reliance upon this guarantee. This
guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment and performance without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by the Agents and the Lenders, and the obligations and liabilities of
the Credit Parties hereunder shall not be conditioned or contingent upon the
pursuit by the Agents, the Lenders or any other Person at any time of any right
or remedy against any Credit Party or against any other Person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Credit
Parties and the successors and assigns thereof, and shall inure to the benefit
of the Agents and the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.


-42-

--------------------------------------------------------------------------------







For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.
SECTION 6.03.    Reinstatement. The obligations of the Credit Parties under this
Article VI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Credit Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise. The Credit Parties jointly and
severally agree that they will indemnify each Agent and Lender on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
such Agent or Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law, other than any
costs or expenses resulting from the gross negligence, bad faith or willful
misconduct of, or material breach by, such Agent or Lender.
SECTION 6.04.    Subrogation; Subordination. Each Credit Party hereby agrees
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 6.01, whether by
subrogation, contribution or otherwise, against any Credit Party of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
The payment of any amounts due with respect to any indebtedness of any Credit
Party now or hereafter owing to any Credit Party by reason of any payment by
such Credit Party under the Guarantee in this Article VI is hereby subordinated
to the prior payment in full in cash of the Guaranteed Obligations. Upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of any other Credit Party to such Credit Party until the
Obligations shall have been paid in full in cash. If an Event of Default has
occurred and is continuing, and any amounts are paid to the Credit Parties in
violation of the foregoing limitation, such amounts shall be collected, enforced
and received by such Credit Party as trustee for the Agents and the Lenders and
be paid over to Administrative Agent on account of the Guaranteed Obligations
without affecting in any manner the liability of such Credit Party under the
other provisions of the guaranty contained herein.
SECTION 6.05.    Remedies. The Credit Parties jointly and severally agree that,
as between the Credit Parties and the Lenders, the obligations of any Credit
Party under this Agreement and the Notes may be declared to be forthwith due and
payable as provided in Article XI (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article XI)
for purposes of Section 6.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable arising under the Bankruptcy Code or any other
federal or state bankruptcy, insolvency or other law providing for protection
from creditors) as against such other Credit Parties and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the other Credit Parties for purposes
of Section 6.01.
SECTION 6.06.    Continuing Guarantee. The guarantee in this Article VI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
SECTION 6.07.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Credit Party under Section 6.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 6.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Credit Party, any Agent, any Lender or any other Person,
be automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
SECTION 6.08.    Release of Guarantors. If, in compliance with the terms and
provisions of the Credit Documents, the Equity Interests of any Guarantor are
directly or indirectly sold or otherwise transferred such that such Guarantor no
longer constitutes a Restricted Subsidiary (a “Transferred Guarantor”) to a
Person or Persons, none of


-43-

--------------------------------------------------------------------------------







which is Borrower or a Restricted Subsidiary, such Transferred Guarantor, upon
the consummation of such sale or transfer, shall be automatically released from
its obligations under this Agreement (including under Section 13.03 hereof) and
the other Credit Documents.
SECTION 6.09.    [reserved].
SECTION 6.10.     Right of Contribution. Each Credit Party hereby agrees that to
the extent that a Credit Party (a “Funding Credit Party”) shall have paid more
than its Fair Share (as defined below) of any payment made hereunder, such
Credit Party shall be entitled to seek and receive contribution from and against
any other Credit Party hereunder which has not paid its Fair Share of such
payment. Each Credit Party’s right of contribution shall be subject to the terms
and conditions of Section 6.04. The provisions of this Section 6.10 shall in no
respect limit the obligations and liabilities of any Credit Party to the Agents
and the Lenders, and each Credit Party shall remain liable to the Agents and the
Lenders for the full amount guaranteed by such Credit Party hereunder. “Fair
Share” means, with respect to a Credit Party as of any date of determination, an
amount equal to (i) the ratio of (A) the Adjusted Maximum Amount (as defined
below) with respect to such Credit Party to (B) the aggregate of the Adjusted
Maximum Amounts with respect to all Credit Parties multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Credit Parties under this Article VI in respect of the Guaranteed Obligations.
“Fair Share Shortfall” means, with respect to a Credit Party as of any date of
determination, the excess, if any, of the Fair Share of such Credit Party over
the Aggregate Payments of such Credit Party. “Adjusted Maximum Amount” means,
with respect to a Credit Party as of any date of determination, the maximum
aggregate amount of the obligations of such Credit Party under this Article VI;
provided that, solely for purposes of calculating the “Adjusted Maximum Amount”
with respect to any Credit Party for purposes of this Section 6.10, any assets
or liabilities of such Credit Party arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Credit Party. “Aggregate Payments” means, with respect to a Credit Party as of
any date of determination, an amount equal to (i) the aggregate amount of all
payments and distributions made on or before such date by such Credit party in
respect of this Article VI (including in respect of this Section 6.10) minus
(ii) the aggregate amount of all payments received on or before such date by
such Credit Party from the other Credit Parties as contributions under this
Section 6.10. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Credit Party.
ARTICLE VII.    

CONDITIONS PRECEDENT
SECTION 7.01.    Conditions to Initial Extensions of Credit.
The obligations of Lenders to enter into this Agreement on the Closing Date and
make the initial extension of Loans hereunder are subject to the satisfaction of
the following:
(a)    Corporate Documents. Administrative Agent shall have received copies of
the Organizational Documents of each Credit Party and evidence of all corporate
or other applicable authority for each Credit Party (including resolutions or
written consents and incumbency certificates) with respect to the execution,
delivery and performance of such of the Credit Documents to which each such
Credit Party is intended to be a party as of the Closing Date, certified as of
the Closing Date as complete and correct copies thereof by a Responsible Officer
of each such Credit Party (or the member or manager or general partner of such
Credit Party, as applicable).
(b)    Officer’s Certificate. Administrative Agent shall have received an
Officer’s Certificate of Borrower, dated the Closing Date, certifying that the
conditions set forth in Sections 7.01(l) (giving effect to the provisions
contained therein) have been satisfied.
(c)    Opinions of Counsel. Administrative Agent shall have received the
following opinions, each of which shall be addressed to the Administrative Agent
and the Lenders, dated the Closing Date and covering such matters as the
Administrative Agent shall reasonably request in a manner customary for
transactions of this type:


-44-

--------------------------------------------------------------------------------







(i)    an opinion of Latham & Watkins LLP, special New York counsel to the
Credit Parties; and
(ii)    an opinion of Brownstein Hyatt Farber Schreck, LLP, special Nevada
counsel to the Credit Parties.
(d)    Notes. Administrative Agent shall have received copies of the Notes, duly
completed and executed, for each Lender that requested a Note at least three (3)
Business Days prior to the Closing Date.
(e)    Credit Agreement. Administrative Agent shall have received this Agreement
(a) executed and delivered by a duly authorized officer of each Credit Party and
(b) executed and delivered by a duly authorized officer of each Person that is a
Lender on the Closing Date.
(f)    Credit Documents in Full Force and Effect. The Credit Documents required
to be executed and delivered on or prior to the Closing Date shall be in full
force and effect.
(g)    Consummation of Transactions. The Transactions shall have been
consummated and the consummation thereof shall be in compliance in all material
respects with all applicable Laws (including Gaming Laws and Regulation T,
Regulation U and Regulation X) and all applicable Gaming Approvals and other
applicable regulatory approvals.
(h)    Solvency. Administrative Agent shall have received a certificate in the
form of Exhibit E from a Responsible Officer of Borrower with respect to the
Solvency of Borrower (on a consolidated basis with its Restricted Subsidiaries),
immediately after giving effect to the consummation of the Transactions.
(i)    Payment of Fees and Expenses. To the extent invoiced at least three (3)
Business Days prior to the closing date, all reasonable costs, fees, expenses of
Administrative Agent, Lead Arranger and (in the case of fees only) the Lenders
required to be paid by this Agreement, the Fee Letter or as otherwise agreed by
Borrower, in each case, payable to Administrative Agent, Lead Arranger and/or
Lenders in respect of the Transactions, shall have been paid to the extent due.
(j)    Patriot Act. On or prior to the Closing Date, Administrative Agent shall
have received at least three (3) days prior to the Closing Date all
documentation and other information reasonably requested in writing at least ten
(10) days prior to the Closing Date by Administrative Agent that Administrative
Agent reasonably determines is required by regulatory authorities from the
Credit Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act.
(k)    Financials. Borrower has delivered to the Administrative Agent or made
publically available the audited consolidated balance sheets of Borrower as of
December 31, 2015, 2016 and 2017, and the related statements of earnings,
changes in stockholders’ equity and cash flows for the fiscal years ended on
those dates, together with reports thereon by Ernst & Young LLP, certified
public accountants.
(l)    Representations and Warranties True. Both immediately prior to the making
of such Loan or other extension of credit and also after giving effect thereto
and to the intended use thereof each of the Specified Representations shall be
true and correct in all material respects on and as of the Closing Date (it
being understood and agreed that any such representation or warranty which by
its terms is made as of an earlier date shall be required to be true and correct
in all material respects only as such earlier date, and that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the applicable
date).
(m)    Notice of Borrowing. Administrative Agent shall have received a Notice of
Borrowing duly completed and complying with Section 4.05.
(n)    Escrow Account.    On the Closing Date, the proceeds of the Loans shall
have been deposited into the Escrow Account in accordance with the terms of the
Escrow Agreement.


-45-

--------------------------------------------------------------------------------







ARTICLE VIII.    

REPRESENTATIONS AND WARRANTIES
Each Credit Party represents and warrants to Administrative Agent and Lenders
that, at and as of the Closing Date, in each case immediately before and
immediately after giving effect to the transactions to occur on such date
(provided, that such representations and warranties made on the Closing Date
shall be made giving effect to the Transactions):
SECTION 8.01.    Corporate Existence; Compliance with Law.
(a)    Borrower and each Restricted Subsidiary (a) is a corporation,
partnership, limited liability company or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (b)(i) has all requisite corporate or other power and authority,
and (ii) has all governmental licenses, authorizations, consents and approvals
necessary to own its Property and carry on its business as now being conducted;
and (c) is qualified to do business and is in good standing in all jurisdictions
in which the nature of the business conducted by it makes such qualification
necessary; except, in the case of clauses (b)(ii) and (c) where the failure
thereof individually or in the aggregate would not reasonably be expected to
have a Material Adverse Effect.
(b)    Neither Borrower nor any Restricted Subsidiary nor any of its Property is
in violation of, nor will the continued operation of Borrower’s or such
Restricted Subsidiary’s Property as currently conducted violate, any Requirement
of Law or is in default with respect to any judgment, writ, injunction, decree
or order of any Governmental Authority, where such violations or defaults would
reasonably be expected to have a Material Adverse Effect.


SECTION 8.02.    Material Adverse Effect. Since December 31, 2017, there shall
not have occurred any event or circumstance that has had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
SECTION 8.03.    Litigation. There is no Proceeding (other than any (a) qui tam
Proceeding, to which this Section 8.03 is limited to knowledge of any
Responsible Officer of Borrower, and (b) normal overseeing reviews of the Gaming
Authorities) pending against, or to the knowledge of any Responsible Officer of
Borrower, threatened in writing against, Borrower or any of its Restricted
Subsidiaries before any Governmental Authority or private arbitrator that (i)
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or (ii) as of the Closing Date only, challenges the
validity or enforceability of any of the Credit Documents.
SECTION 8.04.    No Breach; No Default.
(a)    None of the execution, delivery and performance by any Credit Party of
any Credit Document to which it is a party nor the consummation of the
transactions herein and therein contemplated (including the Transactions) do or
will (i) conflict with or result in a breach of, or require any consent (which
has not been obtained and is in full force and effect) under (x) any
Organizational Document of any Credit Party or (y) subject to Section 13.13, any
applicable Requirement of Law (including, without limitation, any Gaming Law) or
(z) any order, writ, injunction or decree of any Governmental Authority binding
on any Credit Party or (ii) constitute (with due notice or lapse of time or
both) a default under any such Contractual Obligation or (iii) result in or
require the creation or imposition of any Lien securing Indebtedness (except for
Permitted Liens) upon any Property of any Credit Party pursuant to the terms of
any such Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or
(iii) which would not reasonably be expected to result in a Material Adverse
Effect.
(b)    No Default or Event of Default has occurred and is continuing.
SECTION 8.05.    Action. Borrower and each Restricted Subsidiary has all
necessary corporate or other organizational power, authority and legal right to
execute, deliver and perform its obligations under each Credit Document to which
it is a party and to consummate the transactions herein and therein
contemplated; the execution, delivery and performance by Borrower and each
Restricted Subsidiary of each Credit Document to which it is a party


-46-

--------------------------------------------------------------------------------







and the consummation of the transactions herein and therein contemplated have
been duly authorized by all necessary corporate, partnership or other
organizational action on its part; and this Agreement has been duly and validly
executed and delivered by each Credit Party and constitutes, and each of the
Credit Documents to which it is a party when executed and delivered by such
Credit Party will constitute, its legal, valid and binding obligation,
enforceable against each Credit Party in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
SECTION 8.06.    Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by Borrower or
any Restricted Subsidiary of the Credit Documents to which it is a party or for
the legality, validity or enforceability hereof or thereof or for the
consummation of the Transactions, except for: (i) authorizations, approvals or
consents of, and filings or registrations with any Governmental Authority or any
securities exchange previously obtained, made, received or issued, (ii) the
delivery of executed copies of this Agreement and the Notes executed on the
Closing Date to the relevant Gaming Authorities, (iii) satisfaction of or waiver
by the Gaming Authorities of any qualification requirement on the part of the
Lenders who do not otherwise qualify, (iv) prior approval of the Transactions by
the Gaming Authorities, which approval, to the extent necessary, has been
obtained on or prior to the Closing Date, (v) consents, authorizations and
filings that have been obtained or made and are in full force and effect or the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect, and (vi) any required approvals (including prior approvals) of
the requisite Gaming Authorities that any Agent, Lender or participant is
required to obtain from, or any required filings with, requisite Gaming
Authorities to exercise their respective rights and remedies under this
Agreement and the other Credit Documents (as set forth in Section 13.13).
SECTION 8.07.    ERISA and Employee Benefit Plan Matters. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Each ERISA
Entity is in compliance with the presently applicable provisions of ERISA and
the Code with respect to each Employee Benefit Plan (other than to the extent
such failure to comply would not reasonably be expected to have a Material
Adverse Effect). Except as would not reasonably be expected to result in a
Material Adverse Effect, no ERISA Entity has engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA.
SECTION 8.08.    Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) all Tax returns,
statements, reports and forms required to be filed with any Governmental
Authority by, or with respect to, Borrower and each of its Restricted
Subsidiaries have been timely filed (taking into account any applicable
extensions) in accordance with all applicable laws; (ii) Borrower and each of
its Restricted Subsidiaries has timely paid or made provision for payment of all
Taxes shown as due and payable on such returns that have been so filed or that
are otherwise due and payable, including in its capacity as a withholding agent
(other than Taxes which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP; and (iii) Borrower and each of its Restricted Subsidiaries has made
adequate provision in accordance with GAAP for all Taxes payable by Borrower or
such Restricted Subsidiary that are not yet due and payable. Neither Borrower
nor any of its Restricted Subsidiaries has received written notice of any
proposed or pending Tax assessment, audit or deficiency against Borrower or such
Restricted Subsidiary that would in the aggregate reasonably be expected to have
a Material Adverse Effect.
SECTION 8.09.    Investment Company Act. Neither Borrower nor any Guarantor is
an “investment company,” or a company “controlled” by an “investment company”
required to be regulated under the Investment Company Act of 1940, as amended.
SECTION 8.10.    Environmental Matters. Except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect:
(i) each of Borrower and its Restricted Subsidiaries and each of their
businesses, operations and Real Property is in material compliance with, and
each has no liability under, any Environmental Law; (ii) each of Borrower and
its Restricted Subsidiaries has obtained all Permits material to, and required
for, the conduct of their businesses and operations, and the ownership,
operation and use of their assets, all as


-47-

--------------------------------------------------------------------------------







currently conducted, under any Environmental Law; (iii) there has been no
Release or threatened Release of Hazardous Material on, at, under or from any
real property or facility presently or formerly owned, leased or operated by
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to result in liability to Borrower or any of its Restricted Subsidiaries under
any Environmental Law; (iv) there is no Environmental Action pending or, to the
knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, threatened, against Borrower or any of its Restricted Subsidiaries
or, relating to real property currently or formerly owned, leased or operated by
Borrower or any of its Restricted Subsidiaries or relating to the operations of
Borrower or its Restricted Subsidiaries; and (v) no circumstances exist that
would reasonably be expected to form the basis of an Environmental Action
against Borrower or any of its Restricted Subsidiaries, or any of their Real
Property, facilities or assets.
SECTION 8.11.    Use of Proceeds.
(a)    Borrower will use the proceeds of Loans made on the Closing Date solely
to finance the Transactions.
(b)    Neither Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock. No part of the proceeds of any extension of credit
(including any Loans) hereunder will be used directly or indirectly and whether
immediately, incidentally or ultimately to purchase or carry any Margin Stock or
to extend credit to others for such purpose or to refund Indebtedness originally
incurred for such purpose or for any other purpose, in each case, that entails a
violation of, or is inconsistent with, the provisions of Regulation T,
Regulation U or Regulation X.
SECTION 8.12.    [Intentionally Omitted].
SECTION 8.13.    Ownership of Property; Liens. (a) Borrower and each of its
Restricted Subsidiaries has good and valid title to, or a valid (with respect to
Real Property) leasehold interest in (or subleasehold interest in or other right
to occupy), all assets and Property (tangible and intangible) owned or occupied
by it except where the failure to have such title would not reasonably be
expected to result in a Material Adverse Effect and (b) all such assets and
Property are subject to no Liens securing Indebtedness other than Permitted
Liens. All of the assets and Property owned by, leased to or used by Borrower
and each of its Restricted Subsidiaries in its respective businesses are in good
operating condition and repair in all material respects (ordinary wear and tear
and casualty and force majeure excepted) except in each case where the failure
of such asset to meet such requirements would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 8.14.    Intentionally omitted.
SECTION 8.15.    Licenses and Permits. Borrower and each of its Restricted
Subsidiaries hold all material governmental permits, licenses, authorizations,
consents and approvals necessary for Borrower and its Restricted Subsidiaries to
own, lease, and operate their respective Properties and to operate their
respective businesses as presently conducted (collectively, the “Permits”),
except for Permits the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect.
SECTION 8.16.    Disclosure. The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of any Credit Party
to Administrative Agent or any Lender (collectively, the “Information”) in
connection with this Agreement and the other Credit Documents or included or
delivered pursuant thereto, but in each case excluding all projections and
general industry or economic data, whether prior to or after the date of this
Agreement, when taken as a whole and giving effect to all supplements and
updates, do not contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements herein or therein, in
light of the circumstances under which they were made, not materially
misleading. The projections and pro forma financial information furnished at any
time by any Credit Party to Administrative Agent or any Lender (the
“Projections”) pursuant to this Agreement have been prepared in good faith based
on assumptions believed by Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial


-48-

--------------------------------------------------------------------------------







information may differ from the projected results set forth therein by a
material amount and no Credit Party, however, makes any representation as to the
ability of any Company to achieve the results set forth in any such projections.
SECTION 8.17.    Solvency. As of the Closing Date, immediately prior to and
immediately following the consummation of the Transactions and the extensions of
credit to occur on the Closing Date, Borrower (on a consolidated basis with its
Restricted Subsidiaries) is and will be Solvent (after giving effect to Section
6.07).
SECTION 8.18.    Intellectual Property. Borrower and each of its Restricted
Subsidiaries owns or possesses adequate licenses or otherwise has the right to
use all of the patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names, copyrights, trade
secrets, know-how and processes (collectively, “Intellectual Property”) that are
necessary for the operation of its business as presently conducted except where
failure to own or have such right would not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, no claim is pending or, to the
knowledge of any Responsible Officer of Borrower, threatened to the effect that
Borrower or any of its Restricted Subsidiaries infringes or conflicts with the
asserted rights of any other Person under any material Intellectual Property,
except for such claims that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, no claim is pending or, to the knowledge of any Responsible Officer of
Borrower, threatened to the effect that any such material Intellectual Property
owned or licensed by Borrower or any of its Restricted Subsidiaries or which
Borrower or any of its Restricted Subsidiaries otherwise has the right to use is
invalid or unenforceable, except for such claims that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
SECTION 8.19.    Intentionally omitted.
SECTION 8.20.    Insurance. Borrower and each of its Restricted Subsidiaries are
insured by insurers of recognized financial responsibility (determined as of the
date such insurance was obtained) against such losses and risks (other than wind
and flood damage) and in such amounts as are prudent and customary in the
businesses in which it is engaged, except to the extent that such insurance is
not available on commercially reasonable terms.
SECTION 8.21.    Intentionally omitted.
SECTION 8.22.    Anti-Terrorism Law.
(a)    No Credit Party and, to the knowledge of any Responsible Officer of
Borrower, none of its Affiliates, or any broker or other agent of any Credit
Party acting in any capacity in connection with the Loans, is in violation in
any material respect of any Requirement of Law relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”).
(b)    No Credit Party and, to the knowledge of any Responsible Officer of
Borrower, no Affiliate, officer, director, employee or broker or other agent of
any Credit Party acting or benefiting in any capacity in connection with the
Loans is any of the following:
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;


-49-

--------------------------------------------------------------------------------







(v)    a Person that is named as a “specially designated national and blocked
Person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list, or
that is owned 50% or more by any such Persons; or
(vi)    a Person that is located, organized or resident in a Designated
Jurisdiction.
SECTION 8.23.    Anti-Corruption Laws/Bribery. Neither Borrower, nor any of its
Subsidiaries nor, to the knowledge of any Responsible Officer of Borrower, none
of its Affiliates, directors, brokers or agents acting in any capacity in
connection with the Loans, is in violation in any material respect of any
Requirement of Law relating to any anti-bribery or anti-corruption laws or
regulations in any applicable jurisdiction.
SECTION 8.24.    Labor Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (a) there
are no strikes or other labor disputes against Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of Borrower, threatened and (b) the
hours worked by and payments made to employees of Borrower or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Law dealing with such matters.
ARTICLE IX.    

AFFIRMATIVE COVENANTS
Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent and Lenders that until the
Obligations have been Paid in Full, (and each Credit Party covenants and agrees
that it will cause its Restricted Subsidiaries to observe and perform the
covenants herein set forth applicable to any such Restricted Subsidiary):
SECTION 9.01.    Existence; Business Properties.
(a)    Borrower and each of its Restricted Subsidiaries shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except in a transaction permitted by Section 10.05 or, in
the case of any Restricted Subsidiary, where the failure to perform such
obligations, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.
(b)    Borrower and each of its Restricted Subsidiaries shall do or cause to be
done all things necessary to obtain, preserve, renew, extend and keep in full
force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and trade names material to the conduct of its
business except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect; comply
with all applicable Requirements of Law (including any and all Gaming Laws and
any and all zoning, building, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect and at all times maintain and preserve all of its property and keep such
property in good repair, working order and condition (ordinary wear and tear and
casualty and force majeure excepted) except where the failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect; provided, however, that nothing in this Section 9.01(b)
shall prevent (i) sales, conveyances, transfers or other dispositions of assets,
consolidations or mergers by or involving any Company or any other transaction
in accordance with Section 10.05; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, permits, authorizations, copyrights, trademarks, trade names,
franchises, licenses and patents that such Company reasonably determines are not
useful to its business.
SECTION 9.02.    Insurance. Borrower and its Restricted Subsidiaries shall
maintain with insurers of recognized financial responsibility (determined at the
time such insurance is obtained) not Affiliates of Borrower


-50-

--------------------------------------------------------------------------------







insurance on its Property in at least such amounts and against at least such
risks as are customarily insured against by companies engaged in the same or a
similar business and operating similar properties in localities where Borrower
or the applicable Restricted Subsidiary operates; and furnish to Administrative
Agent, upon written request, information as to the insurance carried.
SECTION 9.03.    Taxes. Borrower and each of its Restricted Subsidiaries shall
timely file all Tax returns, statements, reports and forms required to be filed
by it and pay and discharge before the same shall become delinquent all Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent; provided, however, that (a) such
payment and discharge shall not be required with respect to any such Taxes so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Borrower and each of its Subsidiaries shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) such filing or payment and discharge shall not be required in the
event the failure to file or make payment and discharge would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
SECTION 9.04.    Financial Statements, Etc. Borrower shall deliver to
Administrative Agent for distribution by Administrative Agent to the Lenders
(unless a Lender expressly declines in writing to accept):
(a)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarterly fiscal periods of each
fiscal year beginning with the fiscal quarter ending March 30, 2018,
consolidated statements of operations, cash flows and stockholders’ equity of
Consolidated Companies for such period and for the period from the beginning of
the respective fiscal year to the end of such period, and the related
consolidated balance sheet of Consolidated Companies as at the end of such
period, setting forth in each case in comparative form the corresponding
consolidated statements of operations, cash flows and stockholders’ equity for
the corresponding period in the preceding fiscal year to the extent such
financial statements are available, accompanied by a certificate of a
Responsible Officer of Borrower, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition, results of operations and cash flows of
Consolidated Companies in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments and
except for the absence of footnotes);
(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each fiscal year beginning with the fiscal year ending December
31, 2018, consolidated statements of operations, cash flows and stockholders’
equity of Consolidated Companies for such year and the related consolidated
balance sheet of Consolidated Companies as at the end of such year, setting
forth in each case in comparative form the corresponding information as of the
end of and for the preceding fiscal year to the extent such financial statements
are available, and, in the case of such consolidated financial statements,
accompanied by an opinion, without a going concern or similar qualification or
exception as to scope (other than any going concern or similar qualification or
exception related to the maturity or refinancing of Indebtedness or prospective
compliance with financial maintenance covenants set forth in any agreement or
instrument evidencing Indebtedness), thereon of Ernst & Young LLP or other
independent certified public accountants of recognized national standing which
opinion shall state that said consolidated financial statements fairly present
in all material respects the consolidated financial condition, results of
operations and cash flows of Consolidated Companies as at the end of, and for,
such fiscal year in conformity with GAAP, consistently applied (except as noted
therein);
(c)    Notice of Default. Promptly after any Responsible Officer of any Company
knows that any Default has occurred, a notice of such Default, breach or
violation describing the same in reasonable detail and a description of the
action that the Companies have taken and propose to take with respect thereto;
(d)    Environmental Matters. Written notice of any claim, release of Hazardous
Material, condition, circumstance, occurrence or event arising under
Environmental Law which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;
(e)    Notice of Material Adverse Effect. Written notice of the occurrence of
any event or occurrence that has had or would reasonably be expected to have a
Material Adverse Effect;


-51-

--------------------------------------------------------------------------------







(f)    ERISA Information. Promptly after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect, a written notice
specifying the nature thereof, what action the Companies or other ERISA Entity
have taken, are taking or propose to take with respect thereto, and, when known,
any action taken or threatened by the IRS, Department of Labor, PBGC or
Multiemployer Plan sponsor with respect thereto; and
(g)    Miscellaneous. Promptly, such financial information, reports, documents
and other information with respect to Borrower or any of its Restricted
Subsidiaries as Administrative Agent or the Required Lenders may from time to
time reasonably request;
provided that, notwithstanding the foregoing, nothing in this Section 9.04 shall
require delivery of financial information, reports, documents or other
information which constitutes attorney work product or is subject to
confidentiality agreements or to the extent disclosure thereof would reasonably
be expected to result in loss of attorney client privilege with respect thereto.
Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents.
Borrower hereby acknowledges that (a)  Administrative Agent will make available
to the Lenders materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks/IntraAgency or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to Borrower or its securities for
purposes of United States Federal and state securities laws (provided however,
that to the extent such Borrower Materials constitute information of the type
subject to Section 13.10, they shall be treated as set forth in Section 13.10);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
SECTION 9.05.    Maintaining Records. Borrower and its Restricted Subsidiaries
shall keep proper books of record and account in which entries true and correct
in all material respects and in material conformity with GAAP and all material
Requirements of Law are made.
SECTION 9.06.    Use of Proceeds; FCPA. Borrower shall use the proceeds of the
Loans only for the purposes set forth in Section 8.11. No part of the proceeds
of the Loans will be used by Borrower, directly or indirectly, and Borrower will
not lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, in any case for the purpose
of (i) any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of any applicable law related


-52-

--------------------------------------------------------------------------------







to bribery or corruption, including the United States Foreign Corrupt Practices
Act of 1977, as amended, (ii) funding, financing or facilitating any activities,
transaction or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, subject to Sanctions or in any Designated
Jurisdiction, or (iii) any other use that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans
hereunder, whether as underwriter, advisor, investor, or otherwise). Borrower
will maintain in effect and enforce policies and procedures designed to monitor
compliance by Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Sanctions and laws related to
bribery and anti-corruption.
SECTION 9.07.    Limitation on Designation of Immaterial Subsidiaries.
(a)    If for any reason the aggregate fair market value of the assets of all
the Immaterial Subsidiaries exceeds the Immaterial Subsidiary Threshold Amount,
then, promptly after the occurrence of such event that causes the aggregate fair
market value of all Immaterial Subsidiaries to exceed the Immaterial Subsidiary
Threshold Amount, Borrower shall designate (an “Excluded Designation”) one or
more Immaterial Subsidiaries as no longer constituting Immaterial Subsidiaries
for all purposes of this Agreement (an “Excluded Immaterial Subsidiary”) as may
be necessary to ensure that the Immaterial Subsidiary Threshold is satisfied.
Borrower may redesignate (a “Redesignation”) an Excluded Immaterial Subsidiary
as constituting an Immaterial Subsidiary for purposes of this Agreement so long
as such redesignated Excluded Immaterial Subsidiary is in compliance with the
requirements of the definition of Immaterial Subsidiary and such Redesignation
does not cause or otherwise result in the aggregate fair market value of the
assets of all Immaterial Subsidiaries (after giving effect to the Redesignation
of the Excluded Immaterial Subsidiary as an Immaterial Subsidiary) to exceed the
Immaterial Subsidiary Threshold Amount. For purposes of this Section 9.07(a),
fair market value shall be determined as of the most recent Calculation Date.
(b)    Any such Excluded Designation or Redesignation must be evidenced by an
Officer’s Certificate of Borrower delivered to Administrative Agent with the
Responsible Officer executing such certificate certifying compliance with the
foregoing provisions of Section 9.07(a).
SECTION 9.08.    Syndication Assistance.
(a)     Promptly upon the occurrence of the Closing Date, Borrower shall use its
commercially reasonable efforts to assist the Lead Arranger in completing a
syndication that is reasonably satisfactory to the Lead Arranger and Borrower
until the earlier of (x) 30 days after the Closing Date and (y) the date on
which a Successful Syndication is achieved (such earlier date, the “Syndication
Date”). Such assistance shall include Borrower using commercially reasonable
efforts in (i) providing and causing Borrower’s advisors to provide the Lead
Arranger and the Lenders upon request with all information reasonably deemed
necessary by the Lead Arranger to complete syndication (which, for the avoidance
of doubt, shall not include any projections or forward-looking information other
than such as been provided prior to March 9, 2018); (ii) assisting in the
preparation of a customary information memorandum that is reasonably
satisfactory to the Lead Arranger and Borrower and other customary materials to
be used in connection with the syndication of the Loans; (iii) using
commercially reasonable efforts to ensure that the syndication efforts of the
Lead Arranger benefit from Borrower’s existing lending and banking relationships
and (iv) otherwise assisting the Lead Arranger in its syndication efforts,
including by making Borrower’s senior management and advisors available from
time to time to attend and make presentations regarding the business and
prospects of Borrower and its subsidiaries, as appropriate, at one or more
meetings of prospective Lenders at times and locations to be mutually agreed
upon.
(b)    Borrower hereby agrees that if at any time prior to the Syndication Date,
any of the representations set forth in Section 8.16 would be incorrect in any
material respect if the Information or Projections were being furnished, and
such representations were being made, at such time, then Borrower shall promptly
supplement, or cause to be supplemented, the Information and the Projections so
that such representations will be correct in all material respects at such time.




-53-

--------------------------------------------------------------------------------







ARTICLE X.    

NEGATIVE COVENANTS
Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Administrative Agent and Lenders that until the
Obligations have been Paid in Full (and each Credit Party covenants and agrees
that it will cause its Restricted Subsidiaries to observe and perform the
covenants herein set forth applicable to any such Restricted Subsidiary);
provided that notwithstanding anything to the contrary contained in this Article
X or in any other provision in any Credit Document, the negative covenants
contained in this Article X shall not be applicable to any Company that is
subject to a Specified Debt Agreement to the extent more restrictive than the
negative covenants applicable to such Company contained in such Specified Debt
Agreement:
SECTION 10.01.     Limitation on Sale and Leaseback Transactions. Other than as
provided below under Section 10.03, neither Borrower nor any Restricted
Subsidiary shall enter into any Sale and Leaseback Transaction unless either:
(a)    Borrower or such Restricted Subsidiary would be entitled, pursuant to the
provisions described in Section 10.02, to assume or suffer to exist a Lien on
the property to be leased; or
(b)    an amount equal to the greater of the net cash proceeds of such sale or
the fair market value of such property (in the good faith opinion of the Board
of Directors of Borrower) is applied within 120 days to the retirement or other
discharge of Indebtedness of Borrower or the Restricted Subsidiaries.
SECTION 10.02.    Liens Securing Indebtedness. Other than as provided below
under Section 10.03, neither Borrower nor any Restricted Subsidiary may issue,
assume or guarantee any Indebtedness secured by a Lien upon any Principal
Property or on any evidences of Indebtedness or Equity Interests of any
Subsidiaries (regardless of whether the Principal Property, Indebtedness or
Equity Interests were acquired before or after the date of the Closing Date)
except that this restriction will not apply to (the following, “Permitted
Liens”):
(a)    Liens existing on the Closing Date and Liens permitted under any Subject
Debt Agreement;
(b)    Liens affecting property of a Person existing at the time it becomes a
Restricted Subsidiary or at the time it is merged into or consolidated with
Borrower or Restricted Subsidiary (provided that such Liens are not incurred in
connection with, or in contemplation of, such entity becoming a Restricted
Subsidiary or such merger or consolidation and do not extend to or cover
property of Borrower or a Restricted Party other than property of the entity so
acquired);
(c)    Liens (including purchase money Liens) existing at the time of
acquisition thereof on property acquired after the date hereof or to secure
Indebtedness incurred prior to, at the time of, or within 24 months after the
acquisition for the purpose of financing all or part of the purchase price of
property acquired after the date hereof (provided that such Liens do not extend
to or cover any property of Borrower or a Restricted Subsidiary other than the
property so acquired);
(d)    Liens on any property acquired, developed, constructed or otherwise
improved by any Restricted Subsidiary (including liens on the Equity Interests
of any Restricted Subsidiary and substantially all assets of such Restricted
Subsidiary, in each case to the extent such property constitutes substantially
all of the business of such Restricted Subsidiary) to secure or provide for the
payment of any part of the purchase price of the property or the cost of the
development, construction or improvement thereof (including architectural,
engineering, financing, consultant, advisor and legal fees, preopening costs and
gaming licensing fees), or any Indebtedness incurred to provide funds for such
purposes, or any Lien on any such property existing at the time of acquisition
thereof;
(e)    Liens which secure Indebtedness of Borrower or a Restricted Subsidiary to
a Restricted Subsidiary or which secure Indebtedness of a Restricted Subsidiary
to Borrower;


-54-

--------------------------------------------------------------------------------







(f)    Liens on the Equity Interests of any Restricted Subsidiary in any Joint
Venture or any Subsidiary that owns an equity interest in such Joint Venture to
secure Indebtedness, provided the amount of such Indebtedness is contributed
and/or advanced solely to such Joint Venture;
(g)    Liens to government entities, including pollution control or industrial
revenue bond financing;
(h)    Liens required by any contract or statute in order to permit Borrower or
any Restricted Subsidiary to perform any contract or subcontract made by it with
or at the request of a governmental entity;
(i)    mechanic’s, materialman’s, carrier’s or other like Liens, arising in the
ordinary course of business;
(j)    Liens for taxes or assessments and similar charges;
(k)    Restrictions (including zoning restrictions), easements, encroachments,
rights-of-way, licenses, covenants, conditions, reservations, restrictions on
the use of real property, similar charges or encumbrances and certain other
minor irregularities of title;
(l)    Liens arising out of judgments or awards not resulting in an Event of
Default;
(m)    any extension, renewal, replacement or refinancing of any Indebtedness
secured by a Lien permitted by any of the foregoing clauses (a) through (f) and
(k);
(n)    Liens incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, rental obligations (limited, in the case of rental
obligations, to security deposits and deposits to secure obligations for taxes,
insurance, maintenance and similar obligations), utility services, performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money);
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower or such
Restricted Subsidiary in the ordinary course of business;
(p)    in addition to Liens otherwise permitted by this Section 10.02, other
Liens incurred with respect to any Indebtedness or other obligations of Borrower
or any of its Subsidiaries; provided, however, that the aggregate principal
amount of such Indebtedness secured by such Liens shall not exceed as of the
time of incurrence $75.0 million in the aggregate;
(q)    Liens on cash and Cash Equivalents deposited to Discharge, redeem or
defease Indebtedness;
(r)    [reserved];
(s)    Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations covering the property (or the documents
of title in respect of such property) financed by such letters of credit, bank
guarantees or similar obligations and the proceeds and products thereof; and
(t)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of Borrower or any Subsidiary in
the ordinary course of business.
For purposes of determining compliance with this Section 10.02, a Lien securing
an item of Indebtedness need not be permitted solely by reference to one
category of permitted Liens described in Sections 10.02(a) through (t) but may
be permitted in part under any combination thereof. In addition, with respect to
any Lien securing Indebtedness that was permitted to secure such Indebtedness at
the time of the incurrence of such Indebtedness, such Lien shall also be
permitted to secure any Increased Amount of such Indebtedness.


-55-

--------------------------------------------------------------------------------







SECTION 10.03.    Exempted Liens and Sale Lease Back Transactions.
Notwithstanding the restrictions set forth in Section 10.01 or Section 10.02,
Borrower or a Restricted Subsidiary may enter into Sale and Leaseback
Transactions or create, assume or suffer to exist Liens not otherwise permitted
in Section 10.01 or Section 10.02, respectively, provided that at the time of
such event, and after giving effect thereto, the sum of outstanding Indebtedness
secured by such Liens (not including Liens permitted under Section 10.02) plus
all Attributable Debt in respect of such Sale and Leaseback Transactions entered
into (not including Sale and Leaseback Transactions permitted under Section
10.01), measured, in each case, at the time any such Lien is incurred or any
such Sale and Leaseback Transaction is entered into, by Borrower and the
Restricted Subsidiaries does not exceed 20% of Total Assets and Liens securing
Indebtedness in excess of such amount to the extent such Lien is incurred in
connection with an extension, renewal, replacement or refinancing of
Indebtedness (not to exceed the principal amount of such extended, renewed,
replaced or refinanced Indebtedness plus fees, expenses and premium payable
thereon) secured by a Lien incurred pursuant to the provisions of this Section
10.03 or any previous extension, renewal, replacement or refinancing of any such
Indebtedness (which extended, renewed, replaced or refinanced Indebtedness
shall, for the avoidance of doubt, thereafter be included in the calculation of
such amount).
SECTION 10.04.    Reserved.
SECTION 10.05.    Mergers, Consolidations and Sales of Assets. Neither Borrower
nor any Restricted Subsidiary will wind up, liquidate or dissolve its affairs or
enter into any transaction of merger or consolidation (other than solely to
change the jurisdiction of organization or type of organization), or convey,
sell, lease or sublease (as lessor or sublessor), transfer or otherwise dispose
of all or substantially all of its business, property or assets, except for:
(a)    Capital Expenditures by Borrower and the Restricted Subsidiaries;
(b)    Sales or dispositions of used, worn out, obsolete or surplus Property or
Property no longer useful in the business of Borrower by Borrower and the
Restricted Subsidiaries in the ordinary course of business and the abandonment
or other sale of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of Borrower and its Restricted Subsidiaries taken as a
whole; and the termination or assignment of Contractual Obligations to the
extent such termination or assignment does not have a Material Adverse Effect;
(c)    Asset Sales by Borrower or any Restricted Subsidiary; provided that
(i) at the time of such Asset Sale, no Event of Default then exists or would
arise therefrom, (ii) Borrower or any of its Restricted Subsidiaries shall
receive not less than 75% of such consideration in the form of (x) cash or Cash
Equivalents or (y) Permitted Business Assets (in each case, free and clear of
all Liens securing Indebtedness at the time received other than Permitted Liens)
(it being understood that for the purposes of clause (c)(ii)(x), the following
shall be deemed to be cash: (A) any liabilities (as shown on Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Asset Sale and for which all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by such Restricted Subsidiary from such transferee that are converted
by such Restricted Subsidiary into cash or Cash Equivalents (to the extent of
the cash or Cash Equivalents received) within one hundred and eighty (180) days
following the closing of the applicable disposition, (C) any Designated Non-Cash
Consideration received in respect of such disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of $75.0 million, with the fair market value of each item of Designated
Non-Cash Consideration being measured at such date of receipt or such agreement,
as applicable, and without giving effect to subsequent changes in value) and
(iii) the Net Available Proceeds therefrom shall be applied as specified in
Section 2.10(a)(iii);
(d)    Liens permitted by Section 10.02, Investments permitted pursuant to any
Specified Debt Agreement and Restricted Payments may be made to the extent
permitted by Section 10.06;
(e)    Borrower and the Restricted Subsidiaries may dispose of cash and Cash
Equivalents;


-56-

--------------------------------------------------------------------------------







(f)    Borrower and the Restricted Subsidiaries may lease (as lessor or
sublessor) real or personal property;
(g)    licenses and sublicenses by Borrower or any of its Restricted
Subsidiaries of software and Intellectual Property in the ordinary course of
business shall be permitted;
(h)    (A) Borrower or any Restricted Subsidiary may transfer or lease property
to or acquire or lease property from Borrower or any Restricted Subsidiary;
(B) any Restricted Subsidiary may merge or consolidate with or into Borrower (as
long as Borrower is the surviving Person) or any Guarantor (as long as the
surviving Person is, or becomes substantially concurrently with such merger or
consolidation, a Guarantor); (C) any Restricted Subsidiary may merge or
consolidate with or into any other Restricted Subsidiary (so long as, if either
Restricted Subsidiary is a Guarantor, the surviving Person is, or becomes
substantially concurrently with such merger or consolidation, a Guarantor); and
(D) any Restricted Subsidiary may be voluntarily liquidated, voluntarily wound
up or voluntarily dissolved (so long as any such liquidation or winding up does
not constitute or involve an Asset Sale to any Person other than to Borrower or
any other Restricted Subsidiary or any other owner of equity interests in such
Restricted Subsidiary unless such Asset Sale is otherwise permitted pursuant to
this Section 10.05);
(i)    voluntary terminations of Swap Contracts and other assets or contracts in
the ordinary course of business;
(j)    conveyances, sales, leases, transfers or other dispositions which do not
constitute Asset Sales;
(k)    any taking by a Governmental Authority of assets or property, or any part
thereof, under the power of eminent domain or condemnation;
(l)    Borrower and its Restricted Subsidiaries may make sales, transfers or
other dispositions of property subject to a Casualty Event;
(m)    Borrower and its Restricted Subsidiaries may make sales, transfers or
other dispositions of Investments in Joint Ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(n)    selling, factoring or discounting of accounts receivable (including
defaulted receivables) in the ordinary course of business;
(o)    any merger, consolidation or amalgamation in order to effect a Permitted
Acquisition;
(p)    any disposition of Equity Interests of a Subsidiary pursuant to an
agreement or other obligation with or to a person from whom such Subsidiary was
acquired or from whom such Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition; and
(q)    any transfer of Equity Interests of any Restricted Subsidiary or any
Gaming Facility in connection with the occurrence of a Trigger Event.
SECTION 10.06.    Restricted Payments. Neither Borrower nor any of its
Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment at any time, except, without duplication, (a) [intentionally
omitted], (b) any Restricted Subsidiary of Borrower may declare and make
Restricted Payments to Borrower or any Wholly Owned Subsidiary of Borrower which
is a Restricted Subsidiary, (c) any Restricted Subsidiary of Borrower, if such
Restricted Subsidiary is not a Wholly Owned Subsidiary, may declare and make
Restricted Payments in respect of its Equity Interests to all holders of such
Equity Interests generally so long as Borrower or its respective Restricted
Subsidiary that owns such Equity Interest or interests in the Person making such
Restricted Payments receives at least its proportionate share thereof (based
upon its relative ownership of the subject Equity Interests and the terms
thereof), (d) Borrower and its Restricted Subsidiaries may engage in
transactions to the extent permitted by Section 10.05 and make Investments
permitted pursuant to any Specified Debt Agreement, (e) Borrower and its
Restricted Subsidiaries


-57-

--------------------------------------------------------------------------------







may make Restricted Payments in respect of Disqualified Capital Stock issued in
compliance with the terms hereof, (f)  Borrower may repurchase (or make
Restricted Payments in respect thereof) common stock or common stock options
from present or former officers, directors or employees (or heirs of, estates of
or trusts formed by such Persons) of any Company upon the death, disability,
retirement or termination of employment of such officer, director or employee or
pursuant to the terms of any stock option plan or like agreement, (g) Borrower
and its Restricted Subsidiaries may (i) repurchase (or make Restricted Payments
in respect thereof) Equity Interests to the extent deemed to occur upon exercise
of stock options, warrants or rights in respect thereof to the extent such
Equity Interests represent a portion of the exercise price of such options,
warrants or rights in respect thereof and (ii) make payments in respect of (or
make Restricted Payments in respect thereof) withholding or similar taxes
payable or expected to be payable by any present or former member of management,
director, officer, employee, or consultant of Borrower or any of its
Subsidiaries or family members, spouses or former spouses, heirs of, estates of
or trusts formed by such Persons in connection with the exercise of stock
options or grant, vesting or delivery of Equity Interests, (h) Borrower and its
Restricted Subsidiaries may make Restricted Payments to allow the payment of
cash in lieu of the issuance of fractional shares upon the exercise of options
or, warrants or rights or upon the conversion or exchange of or into Equity
Interests, or payments or distributions to dissenting stockholders pursuant to
applicable law, (i) Borrower may make Restricted Payments in an aggregate amount
not to exceed $400.0 million, (j) to the extent constituting Restricted
Payments, Borrower may make payments to counterparties under Swap Contracts
entered into in connection with the issuance of convertible or exchangeable debt
and (k) Borrower may make payments then due and payable under the Tax
Indemnification Agreement, as in effect on the date of this Agreement.
SECTION 10.07.    Transactions with Affiliates. Neither Borrower nor any of its
Restricted Subsidiaries shall enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Borrower or any Restricted Subsidiary) involving aggregate
consideration in excess of $25.0 million unless such transaction (a) is required
under this Agreement, or (b) is upon fair and reasonable terms no less favorable
to Borrower or such Restricted Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate (such arms’ length standard being deemed to have been satisfied if
such transaction is approved by a majority of the Disinterested Directors of
Borrower); provided, however, that notwithstanding the foregoing, Borrower and
its Restricted Subsidiaries (i) may enter into indemnification and employment
agreements and arrangements with directors, officers and employees (including
for the provision of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans),
subscription agreements or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with directors,
officers and employees and any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees and, in each case any reasonable transactions pursuant thereto, (ii)
may make Restricted Payments permitted hereunder and incur Indebtedness
permitted pursuant to any Specified Debt Agreement, (iii) may enter into
transactions with Unaffiliated Joint Ventures and Wholly Owned Subsidiaries of
Unaffiliated Joint Ventures, in each case, relating to the provision of
management services, overhead, sharing of customer lists and customer loyalty
programs and, so long as in the ordinary course of business, the purchase or
sale of goods, equipment, products, parts and services, (iv) may issue, sell or
transfer Equity Interests of Borrower to any parent entity, including in
connection with capital contributions by such parent entity to Borrower or any
Subsidiary; (v) may enter into transactions undertaken for the purpose of
improving the consolidated tax efficiency of Borrower and/or the Subsidiaries
(provided that such transactions, taken as a whole, are not materially adverse
to Borrower and the Subsidiaries (as determined by Borrower in good faith); (vi)
may enter into any transaction subject to Section 13.05; (vii) may make
Investments permitted pursuant to any Specified Debt Agreement and Investments
by Borrower and Restricted Subsidiaries in Subsidiaries that are not Restricted
Subsidiaries and (viii) may enter into any transactions described in the Tax
Indemnification Agreement or on Schedule 10.07 or any amendment thereto or
replacement thereof or similar arrangement to the extent such amendment,
replacement or arrangement is not adverse to the Lenders when taken as a whole
in any material respect (as determined by Borrower in good faith).




-58-

--------------------------------------------------------------------------------







ARTICLE XI.    

EVENTS OF DEFAULT
SECTION 11.01.    Events of Default. Subject to the last paragraph of this
Section 11.01, if one or more of the following events (herein called “Events of
Default”) shall occur and be continuing:
(a)    any representation or warranty made or deemed made by or on behalf of
Borrower or any other Credit Party pursuant to any Credit Document or the
borrowings hereunder, or any representation, warranty or statement of fact made
or deemed made by or on behalf of Borrower or any other Credit Party in any
report, certificate, financial statement or other instrument furnished pursuant
to any Credit Document, shall prove to have been false or misleading (i) in any
material respect, if such representation and warranty is not qualified as to
“materiality,” “Material Adverse Effect” or similar language, or (ii) in any
respect, if such representation and warranty is so qualified, in each case when
such representation or warranty is made, deemed made or furnished; provided that
with respect to any representation or warranty made on the Closing Date other
than the Specified Representations, the foregoing shall not constitute an Event
of Default unless such default shall not have been waived and continue
unremedied for a period of thirty (30) days after the Closing Date;
(b)    default shall be made in the payment of (i) any principal of any Loan
when and as the same shall become due and payable (whether at the stated
maturity upon prepayment or repayment or by acceleration thereof or otherwise)
or (ii) any interest on any Loans when and as the same shall become due and
payable, and such default under this clause (ii) shall continue unremedied for a
period of five (5) Business Days;
(c)    default shall be made in the payment of any fee or any other amount
(other than an amount referred to in (b) above) due under any Credit Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;
(d)    default shall be made in the due observance or performance by Borrower or
any Restricted Subsidiary of any covenant, condition or agreement contained in
Section 9.01(a) (with respect to Borrower only), 9.04(c), 9.06 or in Article X;
(e)    default shall be made in the due observance or performance by Borrower or
any of its Restricted Subsidiaries of any covenant, condition or agreement
contained in any Credit Document (other than those specified in Section
11.01(b), 11.01(c) or 11.01(d)) and, unless such default has been waived, such
default shall continue unremedied for a period of thirty (30) days (or 60 days
if such default results solely from an Immaterial Subsidiary’s or a Foreign
Subsidiary’s failure to observe or perform any such covenant, condition or
agreement) after written notice thereof from Administrative Agent to Borrower;
(f)    Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable (after giving effect to any
applicable grace period), or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness or any event or condition occurs,
if the effect of any failure or occurrence referred to in this clause (ii) is to
cause such Indebtedness (other than Qualified Contingent Obligations) to become
due, or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise) or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made prior to its stated maturity; provided, however, that
(x) clauses (i) and (ii) shall not apply to any offer to repurchase, prepay or
redeem Indebtedness of a Person acquired in an Acquisition permitted hereunder,
to the extent such offer is required as a result of, or in connection with, such
Acquisition, (y) any event or condition causing or permitting the holders of any
Indebtedness to cause such Indebtedness to be converted into Qualified Capital
Stock (including any such event or condition which, pursuant to its terms may,
at the option of Borrower, be satisfied in cash in lieu of conversion into
Qualified Capital Stock) shall not constitute an Event of Default pursuant to
this paragraph (f) and (z) it shall not constitute an Event of Default pursuant
to this paragraph (f) unless the aggregate amount of all such Indebtedness
referred to in clauses (i) and (ii) exceeds $50.0 million at any one time;


-59-

--------------------------------------------------------------------------------







(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction in either case under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, in each case seeking (i) relief in respect of
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary), or of a substantial part of the property or assets of Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary); (ii)
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) or for a substantial part of the property or assets
of Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary); or (iii) the winding-up or liquidation of Borrower or of its
Restricted Subsidiaries (other than any Immaterial Subsidiary); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(h)    Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in Section 11.01(g); (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) in any proceeding under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership, or similar law; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate (except as permitted hereunder);
(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $50.0 million (to the extent not covered by third party insurance)
shall be rendered against Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action (to the extent such action is not
effectively stayed) shall be legally taken by a judgment creditor to levy upon
assets or properties of Borrower or any of its Restricted Subsidiaries to
enforce any such judgment;
(j)    an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect;
(k)    any Guarantee shall cease to be in full force and effect or any of the
Guarantors repudiates, or attempts to repudiate, any of its obligations under
any of the Guarantees (except to the extent such Guarantee ceases to be in
effect in connection with any transaction permitted pursuant to Section 10.05);
(l)    any Credit Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Credit Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Credit Party shall repudiate or
deny that it has any liability or obligation for the payment of principal or
interest purported to be created under any Credit Document; or
(m)    there shall have occurred a Change of Control;
then, and in every such event (other than an event described in Section 11.01(g)
or 11.01(h) with respect to Borrower), and at any time thereafter during the
continuance of such event, Administrative Agent, at the request of the Required
Lenders, shall, by notice to Borrower, take any or all of the following actions,
at the same or different times: (i) terminate forthwith the Commitments, (ii)
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities and Obligations of Borrower accrued hereunder and under any other
Credit Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower, anything contained herein or in any


-60-

--------------------------------------------------------------------------------







other Credit Document to the contrary notwithstanding; and (iii) exercise any
other right or remedy provided under the Credit Documents or at law or in
equity; and in any event described in Section 11.01(g) or 11.01(h) above with
respect to Borrower, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities and Obligations of
Borrower accrued hereunder and under any other Credit Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower, anything contained herein or in any other Credit Document to the
contrary notwithstanding.
Notwithstanding anything to the contrary contained in this Section 11.01 or in
any other provision in any Credit Document, in the case of any Company that is
subject to a Specified Debt Agreement, no event associated with or related to
such Company shall be a Default or Event of Default hereunder unless such event
shall also constitute a “Default” or “Event of Default”, respectively, under
such Specified Debt Agreement.
SECTION 11.02.    Application of Proceeds. The proceeds received by
Administrative Agent after acceleration of the Loans, shall be applied, in full
or in part, together with any other sums then held by Administrative Agent
pursuant to this Agreement, promptly by Administrative Agent as follows:
(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and Taxes of such collection or realization including compensation
to Administrative Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by Administrative Agent in connection
therewith and all amounts for which Administrative Agent is entitled to
indemnification pursuant to the provisions of any Credit Document;
(b)    Second, without duplication of amounts applied pursuant to clause (a)
above, to the indefeasible payment in full in cash, pro rata, of interest and
other amounts constituting Obligations, in each case, equally and ratably in
accordance with the respective amounts thereof then due and owing; and
(c)    Third, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (b) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.
ARTICLE XII.    

AGENTS
SECTION 12.01.    Appointment. Each of the Lenders hereby irrevocably appoints
DB to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents, and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto, including pursuant to
regulatory requirements of any Gaming Authority consistent with the intents and
purposes of this Agreement and the other Credit Documents. Each of the Lenders
hereby irrevocably authorize each of the Agents (other than the Administrative
Agent) to take such action on its behalf under the provisions of this Agreement
and the other Credit Documents and to exercise such powers and perform such
duties as are expressly delegated to such Agent by the terms of this Agreement
and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Agents and the Lenders, and neither Borrower nor any other Credit
Party shall have rights as a third party beneficiary of any of the provisions of
this Article XII, except to the extent set forth in this Section 12.01 and
Section 12.06. It is understood and agreed that the use of the term “agent”
herein or in any other Credit Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


-61-

--------------------------------------------------------------------------------







SECTION 12.02.    Rights as a Lender. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.
SECTION 12.03.    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and each Agent’s duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, no Agent:
(a)    shall be subject to any fiduciary or other implied duties with respect to
any Credit Party, any Lender or any other Person, regardless of whether a
Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)    shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. No Agent shall be deemed to
have knowledge of any Default unless and until notice describing such Default is
given in writing to such Agent by Borrower or a Lender.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or the creation, perfection or priority
of any lien purported to be created by the Escrow Agreement or (v) the
satisfaction of any condition set forth in Article VII or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
such Agent.
The Administrative Agent shall not be responsible for, and shall not incur any
liability with respect to, determining whether any assignee or potential
assignee of the Loans or Commitments hereunder is a Disqualified Lender. The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBO
Rate” or with respect to any comparable or successor rate thereto.
SECTION 12.04.    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any


-62-

--------------------------------------------------------------------------------







statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, each Agent
may presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 12.05.    Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub agents appointed by such
Agent. Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent. No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non appealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.
SECTION 12.06.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of their resignation
to the Lenders and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the prior written consent of
Borrower (unless an Event of Default specified in Section 11.01(b) or 11.01(c)
or an Event of Default specified in Section 11.01(g) or 11.01(h) with respect to
Borrower has occurred and is continuing) to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of their
resignation (or such earlier day as shall be agreed by the Required Lenders and
Borrower (unless an Event of Default specified in Section 11.01(b) or 11.01(c)
or an Event of Default specified in Section 11.01(g) or 11.01(h) with respect to
Borrower has occurred and is continuing)) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (iii) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the


-63-

--------------------------------------------------------------------------------







retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Credit Documents, the provisions of this Article and Section
13.03 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and its Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
SECTION 12.07.    Nonreliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.
SECTION 12.08.    Indemnification. The Lenders agree to reimburse and indemnify
each Agent in its capacity as such ratably according with its “percentage” as
used in determining the Required Lenders at such time or, if the Commitments
have terminated and all Loans have been repaid in full, as determined
immediately prior to such termination and repayment (with such “percentages” to
be determined as if there are no Defaulting Lenders), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, reasonable expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against such
Agent in its capacity as such in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by such Agent under or in connection with any of the
foregoing, but only to the extent that any of the foregoing is not paid by
Borrower or any of its Subsidiaries; provided, however, that no Lender shall be
liable to any Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (x) resulting primarily from the gross negligence, or
willful misconduct of such Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (y) relating to or
arising out of the Fee Letter. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished. The
agreements in this Section 12.08 shall survive the payment of all Obligations.
SECTION 12.09.    No Other Duties. Anything herein to the contrary
notwithstanding, none of the Administrative Agent or the Lead Arranger shall
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
SECTION 12.10.    Holders. Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with Administrative Agent. Any request, authority or
consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
SECTION 12.11.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Agents and the Lenders (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Agents and the Lenders and their respective agents and


-64-

--------------------------------------------------------------------------------







counsel and all other amounts due the Agents and the Lenders under Sections 2.05
and 13.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the other Agents and the Lenders, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.05 and 13.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Agent or any
Lender to any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Agent or any Lender to authorize
the Administrative Agent to vote in respect of the claim of any Agent or any
Lender in any such proceeding.
SECTION 12.12.    Intentionally omitted.
SECTION 12.13.    Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender, an amount equivalent to any applicable withholding tax. Without
limiting or expanding the provisions of Section 5.06, each Lender shall,
indemnify the relevant Administrative Agent (to the extent that Administrative
Agent has not already been reimbursed by the Credit Parties and without limiting
or expanding the obligation of the Credit Parties to do so), and shall make
payable in respect thereof within thirty (30) calendar days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for Administrative Agent) incurred by or asserted against Administrative
Agent by the Internal Revenue Service or any other Governmental Authority as a
result of the failure of Administrative Agent to properly withhold tax from
amounts paid to or for the account of such Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify Administrative Agent
of a change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement against any amount due Administrative Agent under this Section 12.13.
The agreements in this Section 12.13 shall survive the resignation and/or
replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of any
Loans and all other amounts payable hereunder.
SECTION 12.14.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower, that at least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank


-65-

--------------------------------------------------------------------------------







collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of Borrower, that:
(i)    none of the Administrative Agent, the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21, as amended from time to time) and is a bank, an insurance
carrier, an investment adviser, a broker-dealer or other person that holds, or
has under management or control, total assets of at least $50 million, in each
case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans or this
Agreement.
(c)    The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with


-66-

--------------------------------------------------------------------------------







the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans and this Agreement, (ii) may recognize a gain if it extended the Loans for
an amount less than the amount being paid for an interest in the Loans by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE XIII.    

MISCELLANEOUS
SECTION 13.01.    Waiver. No failure on the part of Administrative Agent, any
other Agent or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege under any Credit
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.
SECTION 13.02.    Notices.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile or electronic mail). All such written notices shall be mailed
certified or registered mail, faxed or delivered to the applicable address,
telecopy or facsimile number or (subject to Section 13.02(b) below) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to any Credit Party and any Agent to the address, facsimile number,
electronic mail address or telephone number specified for such Person below its
name on the signature pages hereof;
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person below its name on the
signature pages hereof or, in the case of any assignee Lender, the applicable
Assignment Agreement.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided, however, that the foregoing shall
not apply to notices to any Lender pursuant to Article II, Article III or
Article IV if such Lender has notified Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Each Agent
or any Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business


-67-

--------------------------------------------------------------------------------







hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient,
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address (as described in the foregoing clause (i)) of notification
that such notice or communication is available and identifying the website
address therefor.
(c)    Change of Address, Etc. Each Credit Party and each Agent may change its
respective address, facsimile number, electronic mail address or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile number,
electronic mail address or telephone number for notices and other communications
hereunder by notice to Borrower and Administrative Agent.
(d)    Reliance by Agents and Lenders. Agents and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Notices of Borrowing)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify each Indemnitee from all Losses resulting from the
reliance by such Indemnitee on each notice purportedly given by or on behalf of
Borrower (except to the extent resulting from such Indemnitee’s own gross
negligence, bad faith or willful misconduct or material breach of any Credit
Document) and believed by such Indemnitee in good faith to be genuine. All
telephonic notices to and other communications with Administrative Agent may be
recorded by Administrative Agent and each of the parties hereto hereby consents
to such recording.
(e)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall any Agent
or any of their respective Affiliates, directors, officers, employees, counsel,
agents, trustees, investment advisors and attorneys-in-fact (collectively, the
“Agent Parties”) have any liability to Borrower, any other Credit Party, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of Borrower’s
or Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of, or material breach of any Credit Document by, such Agent
Party; provided however, that in no event shall any Agent Party have any
liability to Borrower, any other Credit Party, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
SECTION 13.03.    Expenses, Indemnification, Etc.
(a)    The Credit Parties, jointly and severally, agree to pay or reimburse:
(i)    Agents for all of their reasonable and documented out-of-pocket costs and
expenses (including, but limited to in the case of counsel, the reasonable fees,
expenses and disbursements of one primary legal counsel for Lenders and Agents
selected by Administrative Agent and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents and any “ClearPar” costs and
expenses) in connection with (1) the negotiation, preparation, execution and
delivery of the Credit Documents and the extension and syndication of credit
(including the Loans and Commitments) hereunder and (2) the negotiation,
preparation, execution and delivery of any modification, supplement, amendment
or waiver of any of the terms of any Credit Document (whether or not consummated
or effective) requested by the Credit Parties;
(ii)    each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative


-68-

--------------------------------------------------------------------------------







Agent and of one local counsel in each applicable jurisdiction reasonably deemed
necessary by Agents) (and solely in the case of an actual or perceived conflict
of interest, where the Persons affected by such conflict inform Borrower in
writing of the existence of an actual or perceived conflict of interest prior to
retaining additional counsel, one additional of each such counsel for each group
of similarly situated Agents and Lenders)) in connection with (1) any
enforcement or collection proceedings resulting from any Event of Default,
including all manner of participation in or other involvement with (x)
bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated), (2) following
the occurrence and during the continuance of an Event of Default, the
enforcement of any Credit Document and (3) the enforcement of this Section
13.03; and
(iii)    Administrative Agent for all reasonable and documented costs, expenses,
assessments and other charges (including reasonable fees and disbursements of
one counsel in each applicable jurisdiction) incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Credit Document or any other document referred to therein.
Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).
(b)    The Credit Parties, jointly and severally, hereby agree to indemnify each
Agent, each Lender and their respective Affiliates, directors, trustees,
officers, employees, representatives, advisors, partners and agents (each, an
“Indemnitee”) from, and hold each of them harmless against, any and all Losses
incurred by, imposed on or asserted against any of them directly or indirectly
arising out of or by reason of or relating to the negotiation, execution,
delivery, performance, administration or enforcement of any Credit Document, any
of the transactions contemplated by the Credit Documents (including the
Transactions), any breach by any Credit Party of any representation, warranty,
covenant or other agreement contained in any Credit Document in connection with
any of the Transactions, the use or proposed use of any of the Loans or the use
of any collateral security for the Obligations (including the exercise by any
Agent or Lender of the rights and remedies or any power of attorney with respect
thereto or any action or inaction in respect thereof), including all amounts
payable by any Lender pursuant to Section 12.08, but excluding (i) any such
Losses relating to matters referred to in Sections 5.01 or 5.06 (which shall be
the sole remedy in respect of matters referred to therein), (ii) any such Losses
arising from the gross negligence, bad faith or willful misconduct or material
breach of any Credit Documents by such Indemnitee or its Related Indemnified
Persons (as determined by a court of competent jurisdiction in a final and
non-appealable decision), and (iii) any such Losses relating to any dispute
between and among Indemnitees that does not involve an act or omission by any
Company (other than any claims against Administrative Agent or any other agent
or bookrunner named on the cover page hereto, in each case, acting in such
capacities or fulfilling such roles). For purposes of this Section 13.03(b), a
“Related Indemnified Person” of an Indemnitee means (1) any controlling person
or controlled affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled Affiliates and (3) the respective agents of such Indemnitee or any of
its controlling persons or controlled Affiliates, in the case of this clause
(3), acting at the instructions of such Indemnitee, controlling person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling person in this sentence pertains to a controlled Affiliate or
controlling person involved in the performance of the Indemnitee’s obligations
under the facilities.
Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found


-69-

--------------------------------------------------------------------------------







liable, or (iii) any Release or threatened Release of any Hazardous Materials
at, on, under or from any such site or facility to the extent such Losses arise
from or relate to the parties’ relationship under the Credit Documents or to any
Company’s (or such predecessor-in-interest’s) (A) ownership, operation, lease or
use of such site or facility or (B) any aspect of the respective business or
operations of such parties, and, in each case shall include, without limitation,
any and all such Losses for which any Company could be found liable, including
any such Release or threatened Release that shall occur during any period when
any Agent or Lender shall be in possession of any such site or facility
following the exercise by such Agent or Lender, as the case may be, of any of
its rights and remedies hereunder; provided, however, that the indemnity
hereunder shall be subject to the exclusions from indemnification set forth in
the preceding sentence.
To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.
To the fullest extent permitted by applicable law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof; provided that nothing contained in
this sentence shall limit the Credit Parties’ indemnity and reimbursement
obligations to the extent set forth in this Section 13.03 (including the Credit
Parties’ indemnity and reimbursement obligations to indemnify the Indemnitees
for indirect, special, punitive or consequential damage that are included in any
third party claim in connection with which such Indemnitee is entitled to
indemnification hereunder). No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct or material breach of any Credit Document by such Indemnitee
as determined by a final and non-appealable judgment of a court of competent
jurisdiction. The Borrower shall not be liable for any settlement effected
without the Borrower’s consent (which consent shall not be unreasonably
withheld, conditioned or delayed), but if settled with the Borrower’s written
consent or if there is a final judgment in any such proceedings, the Borrower
agrees to indemnify and hold harmless each Indemnitee from and against any and
all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with this Section 13.03(b).
SECTION 13.04.    Amendments and Waiver.
(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be amended, modified, changed or waived, unless such amendment,
modification, change or waiver is in writing signed by the respective Credit
Parties party thereto and the Required Lenders (or Administrative Agent with the
consent of the Required Lenders); provided, however, that no such amendment,
modification, change or waiver shall (and any such amendment, modification,
change or waiver set forth below in clauses (i) through (vi) of this Section
13.04(a) shall only require the approval of the Agents and/or Lenders whose
consent is required therefor pursuant to such clauses):
(i)    extend the date for any scheduled payment of principal on any Loan or
Note or extend the termination date of any of the Commitments, increase any
Commitments, or reduce the rate or extend the time of payment of interest (other
than as a result of any waiver of the applicability of any post-default increase
in interest rates) or fees thereon, or forgive or reduce the principal amount
thereof, without the consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in any rate of interest or fees
for purposes of this clause (i), notwithstanding the fact that such amendment or
modification actually results in such a reduction);
(ii)    release all or substantially all of the Guarantors from the Guarantees,
without the consent of each Lender;


-70-

--------------------------------------------------------------------------------







(iii)    amend, modify, change or waive (x) any provision of Section 11.02 or
this Section 13.04 without the consent of each Lender, or (y) any other
provision of any Credit Document or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required, without the
consent of each Lender;
(iv)    reduce the percentage specified in the definition of Required Lenders or
otherwise amend the definition of Required Lenders without the consent of each
Lender; or
(v)    amend, modify, change or waive Section 4.02 or Section 4.07(b) in a
manner that would alter the pro rata sharing of payments required thereby,
without the consent of each Lender directly affected thereby;
provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the total Commitments or a waiver of a mandatory
prepayment shall not constitute an increase of the Commitment of any Lender), or
(B) without the consent of any applicable Agent, amend, modify, change or waive
any provision as same relates to the rights or obligations of such Agent;
provided, however, the Required Lenders may waive, in whole or in part, any
prepayment so long as the application of any portion of such prepayment which is
still required to be made is not altered. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender, (y) the principal and accrued and unpaid
interest of such Defaulting Lender’s Loans shall not be reduced or forgiven
(other than as a result of any waiver of the applicability of any post-default
increase in interest rates), nor shall the date for any scheduled payment of any
such amounts be postponed, without the consent of such Defaulting Lender (it
being understood that any amendment or modification to the financial definitions
in this Agreement shall not constitute a reduction in any rate of interest or
fees for purposes of this clause (y), notwithstanding the fact that such
amendment or modification actually results in such a reduction) and (z) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
In addition, notwithstanding the foregoing, the Fee Letter may only be amended
or changed, or rights or privileges thereunder waived, only by the parties
thereto in accordance with the respective provisions thereof.
(b)    If, in connection with any proposed amendment, modification, change or
waiver of or to any of the provisions of this Agreement, the consent of the
Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Borrower shall have the
right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either:
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders, so long as, at the time of such replacement, each such
Replacement Lender consents to the proposed amendment, modification, change or
waiver; provided, further, that (i) at the time of any such replacement, the
Replacement Lender shall enter into one or more Assignment Agreements (and with
all fees payable pursuant to Section 13.05(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of the Replaced Lender, (ii) at the time of
any replacement, the Replaced Lender shall receive an amount equal to the sum of
(A) the principal of, and all accrued interest on, all outstanding Loans of such
Lender (other than any Loans not being acquired by the Replacement Lender), and
(B) all accrued, but theretofore unpaid, fees and other amounts owing to the
Lender with respect to the Loans being so assigned and (iii) all obligations of
Borrower owing to such Replaced Lender (other than those specifically described
in clause (ii) above in respect of Replaced Lenders for which the assignment
purchase price has been, or is concurrently being, paid, and other than those
relating to Loans or Commitments not being acquired by the Replacement Lender,
but including any amounts which would be


-71-

--------------------------------------------------------------------------------







paid to a Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR
Loan), as applicable, shall be paid in full to such Replaced Lender, as
applicable, concurrently with such replacement. Upon the execution of the
respective Assignment Agreement, the payment of amounts referred to in clauses
(i), (ii) and (iii) above, as applicable, the receipt of any consents that would
be required for an assignment of the subject Loans and Commitments to such
Replacement Lender in accordance with Section 13.05, the Replacement Lender, if
any, shall become a Lender hereunder and the Replaced Lender, as applicable,
shall cease to constitute a Lender hereunder and be released of all its
obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans and
Commitments of such Replaced Lender not being acquired by the Replacement
Lender; provided, that if the applicable Replaced Lender does not execute the
Assignment Agreement within three (3) Business Days after Borrower’s request,
execution of such Assignment Agreement by the Replaced Lender shall not be
required to effect such assignment; or
(B) terminate such non-consenting Lender’s Commitment and/or repay Loans held by
such Lender, in either case, upon three (3) Business Days’ (or such shorter
period as is acceptable to Administrative Agent) prior written notice to
Administrative Agent at the Principal Office (which notice Administrative Agent
shall promptly transmit to each of the Lenders). Any such prepayment of the
Loans or termination of the Commitments of such Lender shall be made together
with accrued and unpaid interest, fees and other amounts owing to such Lender
(including all amounts, if any, owing pursuant to Section 5.05). Immediately
upon any repayment of Loans by Borrower pursuant to this Section 13.04(b)(B),
such Loans repaid or acquired pursuant hereto shall be cancelled for all
purposes and no longer outstanding (and may not be resold, assigned or
participated out by Borrower) for all purposes of this Agreement and all other
Credit Documents (provided, that such purchases and cancellations shall not
constitute prepayments or repayments of the Loans for any purpose hereunder),
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document, (B)
the making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Credit Document, (C) the providing of
any rights to Borrower as a Lender under this Agreement or any other Credit
Document, and (D) the determination of Required Lenders, or for any similar or
related purpose, under this Agreement or any other Credit Document; provided,
however, that, unless the Commitments which are terminated and Loans which are
repaid pursuant to this clause (B) are immediately replaced in full at such time
through the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must consent thereto),
then, in the case of any action pursuant to this clause (B), the Required
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto;
provided, that Borrower shall not have the right to replace a Lender, or
terminate the Commitments of or repay the Loans of a Lender under this Section
13.04(b), solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to clauses (A) and
(B) of the second proviso to Section 13.04(a).
(c)    [intentionally omitted].
(d)    [intentionally omitted].
(e)    Notwithstanding anything to the contrary herein, (i) any Credit Document
may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by Borrower and Administrative Agent (without
the consent of any Lender) solely to effect administrative changes that are not
adverse to any Lender or to correct administrative errors or omissions or to
cure an ambiguity, defect or error, or to make modifications which are not
materially adverse to the Lenders and are requested or required by Gaming
Authorities or Gaming Laws and (ii) any Credit Document may be waived, amended,
supplemented or modified pursuant to an agreement or agreements in writing
entered into by Borrower and Administrative Agent (without the consent of any
Lender) to permit any changes requested or required by any Governmental
Authority that are not materially adverse to the Lenders. Notwithstanding
anything to the contrary herein, additional extensions of credit consented to by
Required Lenders shall be permitted hereunder on a ratable basis with the
existing Loans (including sharing of prepayments).


-72-

--------------------------------------------------------------------------------







SECTION 13.05.    Benefit of Agreement; Assignments; Participations.
(a)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, no Credit Party may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document (it being
understood that a merger or consolidation not prohibited by this Agreement shall
not constitute an assignment or transfer) without the prior written consent of
all of the Lenders and provided, further, that, although any Lender may
transfer, assign or grant participations in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments, Loans or related Obligations
hereunder except as provided in Section 13.05(b)) and the participant shall not
constitute a “Lender” hereunder; and provided, further, that no Lender shall
transfer, assign or grant any participation (x) to a natural person, (y) to a
Disqualified Lender (unless consented to by Borrower) or (z) under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the date for any scheduled payment on, or the final
scheduled maturity of, any Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the total Commitments or of a
mandatory prepayment shall not constitute a change in the terms of such
participation, that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof and that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for purposes of
this clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction), or (ii) consent to the assignment or
transfer by any Credit Party of any of its rights and obligations under this
Agreement or other Credit Document to which it is a party. In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto).
Subject to the last sentence of this paragraph (a), Borrower agrees that each
participant shall be entitled to the benefits of Sections 5.01, and 5.06
(subject to the obligations and limitations of such Sections, including Section
5.06(b), (c) and (d) (it being understood that the documentation required under
Section 5.06(b), (c) and (d) shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 13.05. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 4.07 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and related interest amounts) of each participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
No Lender shall have any obligation to disclose all or any portion of a
Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Treasury Regulations Section 5f.103-1(c) and Proposed Treasury Regulations
Section 1.163-5(b) (or any amended or successor version). A participant shall
not be entitled to receive any greater payment under Sections 5.01 or 5.06 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the entitlement to a greater
payment results from any change in applicable Laws after the date the
participant became a participant.
(b)    No Lender (or any Lender together with one or more other Lenders) may
assign all or any portion of its Commitments, Loans and related outstanding
Obligations (or, if the Commitments with respect to the Loans have terminated,
outstanding Loans and Obligations) hereunder, except to one or more Eligible
Assignees (treating any fund that invests in loans and any other fund that
invests in loans and is managed or advised by the same investment advisor of
such fund or by an Affiliate of such investment advisor as a single Eligible
Assignee) with the consent of Administrative Agent and, so long as no Event of
Default pursuant to Section 11.01(b) or 11.01(c), or, with respect to Borrower,
11.01(g) or 11.01(h), has occurred and is continuing, Borrower (each such
consent not to be unreasonably withheld or delayed);


-73-

--------------------------------------------------------------------------------







provided that (x) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments and Loans at the time owing to it,
the aggregate amount of the Commitments or Loans subject to such assignment
shall not be less than $1.0 million; (y) no such consent of Borrower shall be
necessary in the case of an assignment of Loans by a Lender to (A) its parent
company and/or any Affiliate of such Lender which is at least 50% owned by such
Lender or its parent company or (B) one or more other Lenders or any Affiliate
of any such other Lender which is at least 50% owned by such other Lender or its
parent company (provided that any fund that invests in loans and is managed or
advised by the same investment advisor of another fund which is a Lender (or by
an Affiliate of such investment advisor) shall be treated as an Affiliate that
is at least 50% owned by such other Lender or its parent company for the
purposes of this sub-clause (x)(ii)(B)), or (C) in the case of any Lender that
is a fund that invests in loans, any other fund that invests in loans and is
managed or advised by the same investment advisor of any Lender or by an
Affiliate of such investment advisor, and (z) Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after having
received notice thereof. Notwithstanding the foregoing, so long as no Event of
Default pursuant to Section 11.01(b) or 11.01(c), or, with respect to Borrower,
11.01(g) or 11.01(h), has occurred and is continuing, no assignment will be
permitted to any Lender that will result in such Lender holding, collectively
with its Affiliates (including any Person deemed to be an Affiliate for purposes
of sub-clause (x)(ii)(B) above), Loans and Commitments having an aggregate
principal amount of $100.0 million, or greater, without the prior written
consent of Borrower (such consent not to be unreasonably withheld, conditioned
or delayed); provided that Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to
Administrative Agent within ten (10) Business Days after a Responsible Officer
has received notice thereof. Each assignee shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided that (I)
Administrative Agent shall, unless it otherwise agrees in its sole discretion,
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500, (II) no such
transfer or assignment will be effective until recorded by Administrative Agent
on the Register pursuant to Section 2.08, and (III) such assignments may be made
on a pro rata basis among Commitments and/or Loans (and related Obligations). To
the extent of any assignment permitted pursuant to this Section 13.05(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments and outstanding Loans (provided that such assignment
shall not release such Lender of any claims or liabilities that may exist
against such Lender at the time of such assignment). At the time of each
assignment pursuant to this Section 13.05(b) to a Person which is not already a
Lender hereunder, the respective assignee Lender shall, to the extent legally
eligible to do so, provide to Borrower and Administrative Agent the appropriate
Internal Revenue Service Forms and other information as described in Sections
5.06(b) and 5.06(d), as applicable. To the extent that an assignment of all or
any portion of a Lender’s Commitments, Loans and related outstanding Obligations
pursuant to Section 2.11, Section 13.04(b)(B) or this Section 13.05(b) would,
under the laws in effect at the time of such assignment, result in increased
costs under Section 5.01 or 5.03 from those being charged by the respective
assigning Lender prior to such assignment, then Borrower shall not be obligated
to pay such increased costs (although Borrower, in accordance with and pursuant
to the other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from Changes in Law after
the date of the respective assignment).
(c)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging or assigning a security interest in its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment of a
security interest to a Federal Reserve Bank or other central banking authority.
No pledge pursuant to this Section 13.05(c) shall release the transferor Lender
from any of its obligations hereunder or permit the pledgee to become a lender
hereunder without otherwise complying with Section 13.05(b).
(d)    [reserved].
(e)    [reserved].
(f)    [reserved].
SECTION 13.06.    Survival. The obligations of the Credit Parties under Sections
5.01, 5.05, 5.06, 13.03 and 13.20, the obligations of each Guarantor under
Section 6.03, and the obligations of the Lenders and Administrative Agent under
Sections 5.06 and 12.08, in each case shall survive the repayment of the Loans
and the other Obligations and the termination of the Commitments and, in the
case of any Lender that may assign any interest in its Commitments or Loans (and
any related Obligations) hereunder, shall (to the extent relating to such time
as it was a Lender) survive


-74-

--------------------------------------------------------------------------------







the making of such assignment, notwithstanding that such assigning Lender may
cease to be a “Lender” hereunder. In addition, each representation and warranty
made, or deemed to be made by a notice of any extension of credit, herein or
pursuant hereto shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the Notes and the making of any extension of credit hereunder, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty.
SECTION 13.07.    Captions. The table of contents and captions and Section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.
SECTION 13.08.    Counterparts; Interpretation; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, constitute the entire contract among the parties thereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Fee Letter, which are not superseded and survive solely
as to the parties thereto (to the extent provided therein). This Agreement shall
become effective when the Closing Date shall have occurred, and this Agreement
shall have been executed and delivered by the Credit Parties and when
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 13.09.    Governing Law; Submission to Jurisdiction; Waivers; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND ANY
CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER
CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT OR
THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY
SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR ADVISORS OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


-75-

--------------------------------------------------------------------------------







(c)    WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 13.10.    Confidentiality. Each Agent and each Lender agrees to keep
information obtained by it pursuant to the Credit Documents confidential in
accordance with such Agent’s or such Lender’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated hereby and not disclose any of such information other than (a) to
such Agent’s or such Lender’s employees, representatives, directors, attorneys,
auditors, agents, professional advisors, trustees or Affiliates who are advised
of the confidential nature thereof and instructed to keep such information
confidential or to any direct or indirect, actual or prospective, creditor or
contractual counterparty in swap agreements or derivative or securitization
transactions or such creditor’s or contractual counterparty’s professional
advisor (so long as such creditor, contractual counterparty or professional
advisor to such creditor or contractual counterparty agrees in writing to be
bound by the provision of this Section 13.10, such Agent or such Lender being
liable for any breach of confidentiality by any Person described in this clause
(a) and with respect to disclosures to Affiliates to the extent disclosed by
such Lender to such Affiliate), (b) to the extent such information presently is
or hereafter becomes available to such Agent or such Lender on a
non-confidential basis from a Person not an Affiliate of such Agent or such
Lender not known to such Agent or such Lender to be violating a confidentiality
obligation by such disclosure, (c) to the extent disclosure is required by any
Law, subpoena or judicial order or process (provided that notice of such
requirement or order shall be promptly furnished to Borrower unless such notice
is legally prohibited) or requested or required by bank, securities, insurance
or investment company regulations or auditors or any administrative body or
commission (including the Securities Valuation Office of the NAIC) to whose
jurisdiction such Agent or such Lender is subject, (d) to any rating agency to
the extent required in connection with any rating to be assigned to such Agent
or such Lender; provided that prior notice thereof is furnished to Borrower, (e)
to pledgees under Section 13.05(c), assignees, participants, prospective
assignees or prospective participants, in each case who agree in writing to be
bound by the provisions of this Section 13.10 (it being understood that any
electronically recorded agreement from any Person listed above in this clause
(e) in respect to any electronic information (whether posted or otherwise
distributed on Intralinks or any other electronic distribution system) shall
satisfy the requirements of this clause (e)), (f) in connection with the
exercise of remedies hereunder or under any Credit Document or to the extent
required in connection with any litigation with respect to the Loans or any
Credit Document or (g) with Borrower’s prior written consent.


-76-

--------------------------------------------------------------------------------







SECTION 13.11.    Independence of Representations, Warranties and Covenants. The
representations, warranties and covenants contained herein shall be independent
of each other and no exception to any representation, warranty or covenant shall
be deemed to be an exception to any other representation, warranty or covenant
contained herein unless expressly provided, nor shall any such exception be
deemed to permit any action or omission that would be in contravention of
applicable law.
SECTION 13.12.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
SECTION 13.13.    Gaming Laws.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, this Agreement and the other Credit Documents are subject to
the Gaming Laws and the laws involving the sale, distribution and possession of
alcoholic beverages and/or tobacco, as applicable (the “Liquor Laws”). Without
limiting the foregoing, the Administrative Agent, each other Agent, each Lender
and each participant acknowledges that (i) it is subject to being called forward
(and its successors and assigns are subject to being called forward) by any
Gaming Authority or any Governmental Authority enforcing the Liquor Laws (the
“Liquor Authority”), each in their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers under this Agreement and the other Credit Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, Administrative Agent, each other Agent, each Lender and each
participant agrees to cooperate with each Gaming Authority and each Liquor
Authority (and, in each case, to be subject to Section 2.11) in connection with
the administration of their regulatory jurisdiction over Borrower and the other
Credit Parties, including, without limitation, the provision of such documents
or other information as may be requested by any such Gaming Authorities and/or
Liquor Authorities relating to Administrative Agent, any other Agent, any of the
Lenders or participants, Borrower and its Subsidiaries or to the Credit
Documents.
SECTION 13.14.    USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) to the extent required hereby, notifies Borrower and the
Guarantors that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies Borrower and
the Guarantors, which information includes the name and address of Borrower and
the Guarantors and other information that will allow such Lender to identify
Borrower and the Guarantors in accordance with the Act, and Borrower and the
Guarantors agree to provide such information from time to time to any Lender.
SECTION 13.15.    Intentionally omitted.
SECTION 13.16.    Waiver of Claims. Notwithstanding anything in this Agreement
or the other Credit Documents to the contrary, the Credit Parties hereby agree
that Borrower shall not acquire any rights as a Lender under this Agreement and
may not make any claim as a Lender against any Agent or any Lender with respect
to the duties and obligations of such Agent or Lender pursuant to this Agreement
and the other Credit Documents.
SECTION 13.17.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lead Arranger and the Lenders are arm’s-length commercial transactions
between Borrower, each other Credit Party and their respective Affiliates, on
the one hand, and the Administrative Agent, the Lead Arranger and the Lenders,
on the other hand, (B) each of Borrower and the other Credit Parties has
consulted its own legal,


-77-

--------------------------------------------------------------------------------







accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Borrower and each other Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Lead Arranger and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower, any other Credit Party or any of their respective
Affiliates, or any other Person and (B) none of the Administrative Agent, the
Lead Arranger or the Lenders has any obligation to Borrower, any other Credit
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents or in other written agreements between the
Administrative Agent, the Lead Arranger or any Lender on one hand and Borrower,
any other Credit Party or any of their respective Affiliates on the other hand;
and (iii) the Administrative Agent, the Lead Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, or conflict with, those of Borrower, the
other Credit Parties and their respective Affiliates, and none of the
Administrative Agent, the Lead Arranger or the Lenders has any obligation to
disclose any of such interests to Borrower, any other Credit Party or any of
their respective Affiliates. Each Credit Party agrees that nothing in the Credit
Documents will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Administrative Agent, the Lead
Arranger and the Lenders, on the one hand, and such Credit Party, its
stockholders or its affiliates, on the other. To the fullest extent permitted by
law, each of Borrower and each other Credit Party hereby waives and releases any
claims that it may have against the Administrative Agent, the Lead Arranger or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby (other
than any agency or fiduciary duty expressly set forth in an any engagement
letter referenced in clause (ii)(A)).
SECTION 13.18.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help) without the
prior written consent of Administrative Agent. The provisions of this
Section 13.18 are for the sole benefit of the Agents and Lenders and shall not
afford any right to, or constitute a defense available to, any Credit Party.
SECTION 13.19.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents (collectively, the “Charges”) shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.19 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender. Thereafter, interest hereunder shall be paid
at the rate(s) of interest and in the manner provided in this Agreement, unless
and until the rate of interest again exceeds the Maximum Rate, and at that time
this Section 13.19 shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Rate. If the Maximum Rate is
calculated pursuant to this Section 13.19, such interest shall be calculated at
a daily rate equal to the Maximum Rate divided by the number of days in the year
in which such calculation is made. If, notwithstanding the provisions of this
Section 13.19, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate,
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to Borrower or as a court of competent jurisdiction may
otherwise order.


-78-

--------------------------------------------------------------------------------







SECTION 13.20.    Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and the Agents’ and
the Lenders’ rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. In such event, each
Credit Document shall be automatically reinstated (to the extent that any Credit
Document was terminated) and Borrower shall take (and shall cause each other
Credit Party to take) such action as may be requested by Administrative Agent
and the Lenders to effect such reinstatement.
SECTION 13.21.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature Pages Follow]




-79-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
WYNN RESORTS, LIMITED
By:    /s/ Craig S. Billings    
Name: Craig S. Billings    
Title: Chief Financial Officer and Treasurer    
Address for Notices for Borrower and each Subsidiary
Guarantor:
Wynn Resorts, Limited
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109


Contact Person: General Counsel
Facsimile No.: 702-770-1349
Telephone No.: 702-770-7000
Email: kim.sinatra@wynnresorts.com
craig.billings@wynnresorts.com




Signature Page to Credit Agreement



--------------------------------------------------------------------------------









WYNN GROUP ASIA, INC.




By:    /s/ Craig S. Billings    
Name: Craig S. Billings    
Title: Treasurer






































Signature Page to Credit Agreement



--------------------------------------------------------------------------------









WYNN RESORTS HOLDINGS, LLC,
By:    Wynn Resorts, Limited, its sole member




By:    /s/ Craig S. Billings    
Name: Craig S. Billings    
Title: Chief Financial Officer and Treasurer    




Signature Page to Credit Agreement



--------------------------------------------------------------------------------









DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent
By:    /s/ Alicia Schug    
Name: Alicia Schug
Title: Vice President
By:    /s/ Marguerite Sutton    
Name: Marguerite Sutton
Title: Vice President
Address for Notices:

60 Wall Street
New York, NY 10005


Contact Person: Mark Kellam
Facsimile No.: 866 240-3622
Telephone No.: 904 271-2469
Email: mark.kellam@db.com with a cc to NA.Agencyservicing@db.com and
yumi.okabe@db.com








Signature Page to Credit Agreement



--------------------------------------------------------------------------------








ANNEX A
COMMITMENTS


Lender
Commitment
Deutsche Bank AG Cayman Islands Branch
$800,000,000
Total Commitments:
$800,000,000



































Annex A



--------------------------------------------------------------------------------








Schedule 10.07


Transactions with Affiliates




Master Lease Guaranty, dated as of December 29, 2016, made by Wynn Las Vegas,
LLC to and for the benefit of Wynn/CA Property Owner, LLC.






Schedule 10.07



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (AS DEFINED HEREIN). THIS
NOTE AND THE LOANS EVIDENCED HEREBY MAY BE TRANSFERRED IN WHOLE OR IN PART ONLY
BY REGISTRATION OF SUCH TRANSFER ON THE REGISTER OF THE ADMINISTRATIVE AGENT
MAINTAINED FOR SUCH PURPOSE BY OR ON BEHALF OF THE UNDERSIGNED AS PROVIDED IN
SECTION 2.08 OF THE CREDIT AGREEMENT (AS DEFINED HEREIN).
NOTE
$[         ]
[Date] 

 
New York, New York

FOR VALUE RECEIVED, WYNN RESORTS, LIMITED, a Nevada corporation (“Borrower”),
hereby promises to pay to [          ] or its registered assigns (“Lender”), for
the account of Lender’s Applicable Lending Office provided for by the Credit
Agreement referred to below, at the Principal Office of Administrative Agent,
the principal sum of [            ] Dollars ($[        ]), or such lesser amount
as shall equal the aggregate unpaid principal amount of the Loan made by Lender
to Borrower under the Credit Agreement, in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of such Loan, at such office, in like money and funds, for the
period commencing on the date of such Loan until, but excluding, the date on
which such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of the Loan made by Lender to Borrower and each payment made on
account of the principal thereof, shall be recorded by Lender on its books and,
prior to any transfer of this Note, endorsed by Lender on the schedule attached
hereto or any continuation thereof; provided, however, that the failure of
Lender to make any such recordation or endorsement shall not affect the
obligation of Borrower to make a payment when due of any amount owing under the
Credit Agreement or hereunder.
This Note is one of the Notes referred to in the Credit Agreement, dated as of
March 28, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Deutsche Bank AG Cayman Islands Branch, as Administrative Agent, and
the other parties party thereto, and evidences the Loan made by Lender
thereunder. Terms used but not defined in this Note have the respective meanings
assigned to them in the Credit Agreement.
The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Note upon the occurrence of certain events, for prepayments of
the Loan and for the amendment or waiver of certain provisions of the Credit
Agreement, each upon the terms and conditions specified therein.




Exhibit A-1

--------------------------------------------------------------------------------





Except as permitted by Section 13.05 of the Credit Agreement, this Note may not
be assigned by Lender to any other Person.
This Note is issued pursuant to and entitled to the benefits of the Credit
Agreement and the other Credit Documents, and is guaranteed as provided in the
Credit Agreement. Reference is hereby made to the Credit Agreement and the other
Credit Documents for a more complete statement of the terms and conditions under
which the Loans evidenced hereby were made and are to be repaid and the nature
and extent of the guarantees, the terms and conditions upon which the guarantee
was granted and the rights of the holder of this Note in respect thereof.
THIS NOTE AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER
ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO
THIS NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT
WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
[Remainder of page intentionally left blank]




Exhibit A-2

--------------------------------------------------------------------------------







WYNN RESORTS, LIMITED




By:______________________________________
Name:
Title:




Exhibit A-3

--------------------------------------------------------------------------------







SCHEDULE OF LOAN
This Note evidences the Loan made by Lender, continued or converted under the
within‑described Credit Agreement to Borrower, on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the payments,
continuations, conversions and prepayments of principal set forth below:
 
Date
Made,
Continued
or 
Converted
 
 
Principal
Amount
of 
Loan
 


Type
of 
Loan
 


 
Interest 
Rate
 
 
Duration
of
Interest 
Period
Amount
Paid,
Prepaid,
Continued
or 
Converted
 

 
Unpaid
Principal 
Amount
 


 
Notation 
Made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













Exhibit A-4

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTICE OF BORROWING
Date: [          ]
To: Administrative Agent under the Credit Agreement, dated as of March 28, 2018
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Wynn Resorts, Limited (“Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Deutsche Bank AG Cayman Islands Branch, as Administrative Agent, and
the other parties party thereto.
Ladies and Gentlemen:
The undersigned Borrower refers to the Credit Agreement (the terms defined
therein, being used herein as defined therein), hereby gives you [irrevocable
notice pursuant to 2.02 and 4.05 of the Credit Agreement that Borrower desires
to make a borrowing (the “Proposed Borrowing”) under the Credit Agreement, and
in that connection sets forth below the information relating to the Proposed
Borrowing:
(A)    Proposed Borrowing:


(i)    The Business Day of the Proposed Borrowing is [         ];


(ii)    The Proposed Borrowing shall consist of a Loan in the amount of
$[__________], which shall initially be [an ABR Loan][a LIBOR Loan], [The amount
of such Loans that are requested to be LIBOR Loans are requested to have the
following Interest Period(s): [     ]; and


(iii)    The proceeds of the Proposed Borrowing are to be deposited into the
account or accounts described in the letter attached hereto and in the
respective amounts set forth therein.1 


(B)    Borrower hereby represents and warrants that both immediately before and
immediately after giving effect to the Proposed Borrowing and the intended use
thereof, each of the Specified Representations is true and correct in all
material respects on and as of the date of the making of such Proposed Borrowing
with the same force and effect as if made on and as of such date (it being
understood and agreed that any such Specified Representation which by its terms
is made as of an earlier date is true and correct in all material respects only
as such earlier


____________________


1 
Borrower to attach letter that describes the account or accounts and wire
instructions and the amounts to be deposited in such account or accounts.









Exhibit B-1

--------------------------------------------------------------------------------





date, and that any Specified Representation that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects on the applicable date).




[Signature Page Follows]














































































Exhibit B-2

--------------------------------------------------------------------------------





WYNN RESORTS, LIMITED






By:________________________________________
Name:
Title:








Exhibit B-3

--------------------------------------------------------------------------------


 


EXHIBIT C
FORM OF NOTICE OF CONTINUATION/CONVERSION
Date: [          ]
To: Administrative Agent under the Credit Agreement referred to below.
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of March 28, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement;” capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement), among
Wynn Resorts, Limited (“Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Deutsche Bank AG Cayman
Islands Branch, as Administrative Agent, and the other parties party thereto.
Borrower hereby gives notice pursuant to Sections 2.09(a) and 4.05 of the Credit
Agreement that it requests a continuation or conversion of a Loan outstanding
under the Credit Agreement, and in connection therewith sets forth below the
terms on which such continuation or conversion is requested to be made:
(A)    Date of [continuation] [conversion]2        
(B)    Aggregate Amount of [LIBOR]
    [ABR] Loans of
    [identify applicable Tranche of Loans]
    to be [continued] [converted]        
(C)
The [LIBOR] [ABR] Loans are to be [continued as] [converted into] [ABR] [LIBOR]
Loans.

(D)
[The duration of the Interest Period for the LIBOR Loans being continued is a
[           ] period.]3 

________________________________________ 
2    Must be a Business Day.
3    Applicable if this is a Continuation of the Interest Period of outstanding
LIBOR Loans.






Exhibit C-1

--------------------------------------------------------------------------------









(E)
[The duration of the Interest Period for such LIBOR Loans being converted is a
[           ] period.]4 

Borrower hereby certifies that no Event of Default has occurred and is
continuing, or would result from the [conversion] [continuation].


WYNN RESORTS, LIMITED


By: __________________________
Name:
Title:






























































__________________________


4    Applicable if this is a Conversion to a LIBOR Loan.


Exhibit C-2

--------------------------------------------------------------------------------






EXHIBIT D
FORMS OF U.S. TAX COMPLIANCE CERTIFICATE


[attached]




Exhibit D

--------------------------------------------------------------------------------






EXHIBIT D-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of March 28, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wynn Resorts, Limited (“Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto, Deutsche
Bank AG Cayman Islands Branch, as Administrative Agent (“Administrative Agent”),
and the other parties party thereto. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.


Pursuant to the provisions of Section 5.06(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to Borrower as described in Section
881(c)(3)(C) of the Code and (v) no interest payments on the Loan(s) are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and Administrative Agent in writing, and (2) the undersigned shall
have at all times furnished the Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________



Date: __________, 20[ ]




Exhibit D-1

--------------------------------------------------------------------------------






EXHIBIT D-2




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of March 28, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wynn Resorts, Limited (“Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto, Deutsche
Bank AG Cayman Islands Branch, as Administrative Agent (“Administrative Agent”),
Deutsche Bank AG Cayman Islands Branch, and the other parties party thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


Pursuant to the provisions of Section 5.06(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code and (v) no
interest payments with respect to such participation are effectively connected
with the undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________



Date: __________, 20[ ]




Exhibit D-2

--------------------------------------------------------------------------------






EXHIBIT D-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of March 28, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wynn Resorts, Limited (“Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto, Deutsche
Bank AG Cayman Islands Branch, as Administrative Agent (“Administrative Agent”),
Deutsche Bank AG Cayman Islands Branch, and the other parties party thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


Pursuant to the provisions of Section 5.06(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption (the
“applicable partners/members”) is a bank within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its applicable partners/members is a ten
percent shareholder of Borrower within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its applicable partners/members is a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the Code
and (vi) no interest payments with respect to such participation are effectively
connected with the conduct of a U.S. trade or business of the undersigned or any
of its applicable partners/members.


The undersigned has furnished the Lender with IRS Form W-8IMY accompanied by one
of the following forms from each of its applicable partners/members: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.




[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________



Date: __________, 20[ ]




Exhibit D-3

--------------------------------------------------------------------------------






EXHIBIT D-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of March 28, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wynn Resorts, Limited (“Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto, Deutsche
Bank AG Cayman Islands Branch, as Administrative Agent (“Administrative Agent”),
and the other parties party thereto. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
  
Pursuant to the provisions of Section 5.06(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption (the
“applicable partners/members”) is a bank within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its applicable partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its applicable partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) no interest payments on the Loan(s) are effectively connected with
the conduct of a U.S. trade or business of the undersigned or any of its
applicable partners/members.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
applicable partners/members: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing, and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________



Date: ___________, 20[ ]




Exhibit D-4

--------------------------------------------------------------------------------






  
EXHIBIT E
FORM OF SOLVENCY CERTIFICATE
[___________], 2018
I, the undersigned, a Responsible Officer of Wynn Resorts, Limited, a Nevada
corporation (“Borrower”), do hereby certify that:
1.     This Certificate is furnished to Administrative Agent on behalf of the
Lenders pursuant to Section 7.01(h) of the Credit Agreement, dated as of March
28, 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto,
Deutsche Bank AG Cayman Islands Branch, as Administrative Agent, and the other
parties party thereto. Unless otherwise defined herein, capitalized terms used
in this Certificate shall have the meanings set forth in the Credit Agreement.
2.     Solely in my capacity as [_____________] of Borrower, I hereby certify
that I am familiar with the financial condition of Borrower and the Restricted
Subsidiaries.
3.     Based on and subject to the foregoing, and after giving effect to Section
6.07 of the Credit Agreement, I hereby certify that, immediately before and
immediately after giving effect to the consummation of the Transactions and the
extensions of credit to be provided thereunder as of the date hereof, it is my
opinion that the Borrower (on a consolidated basis with its Restricted
Subsidiaries) is Solvent.
[Signature page follows]




Exhibit E-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereto set my hand on the date first written above,
in my official (and not individual) capacity and without personal liability.


WYNN RESORTS, LIMITED


By:______________________________
Name:
Title:






Exhibit F-2

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the] [each, an] “Assignor”) and [the]
[each] Assignee identified in item 2 below ([the] [each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.] Capitalized terms used herein
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). The Standard
Terms and Conditions for Assignment and Assumption Agreement set forth in Annex
1 hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations under the
respective Tranches identified below ([the] [each, an] “Assigned Interest”).
[Each] [Such] sale and assignment is without recourse to [the][any] Assignor
and, except as expressly provided in this Assignment, without representation or
warranty by [the][any] Assignor.
[1.
Assignor:    ______________________________

2.
Assignee:                        ]5 

[1][3].
Credit Agreement:    Credit Agreement, dated as of March 28, 2018, among Wynn
Resorts, Limited (“Borrower”), the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Deutsche Bank AG Cayman Islands
Branch, as Administrative Agent, and the other parties party thereto.

__________________________
5 
If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively. In the case of an assignment
to funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) should be listed in the
table under bracketed item 2 below.







Exhibit F-1

--------------------------------------------------------------------------------





[2.]
Assigned Interest6:

 


Assignor
 


Assignee
 

Tranche Assigned7
Aggregate Amount of Commitment/Loans under Relevant Tranche for all Lenders
Amount of Commitment/Loans under Relevant Tranche 
Assigned
[Name of Assignor]
[Name of Assignee]
 
__________
__________
[Name of Assignor]
[Name of Assignee]
 
__________
__________



[4.]
Assigned Interest8:

 

Tranche Assigned
Aggregate Amount of Commitment/Loans under Relevant Tranche
                   for all Lenders                   
 
Amount of Commitment/Loans under Relevant Tranche Assigned
[Insert Relevant Tranche]
$______________
$______________
[Insert Relevant Tranche]
$______________
$______________



Effective Date _______________, 20___.
__________________________
6 
Insert this chart if this Form of Assignment and Assumption Agreement is being
used for assignments to funds managed by the same or related investment managers
or for an assignment by multiple Assignors. Insert additional rows as needed.



7 
For complex multi-tranche assignments a separate chart for each tranche should
be used for ease of reference.



8 
Insert this chart if this Form of Assignment and Assumption Agreement is being
used by a single Assignor for an assignment to a single Assignee.



Exhibit F-2

--------------------------------------------------------------------------------





Assignor[s] Information                Assignee[s] Information
Payment Instructions:    _______________    Payment
Instructions:    __________________
_______________                __________________
_______________                __________________
_______________                __________________
Reference:_______                Reference:_________
Notice Instructions:    _______________    Notice
Instructions:    __________________
_______________                __________________
_______________                __________________
_______________                __________________
Reference:______                Reference:_________


Exhibit F-3

--------------------------------------------------------------------------------





The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR:    
[NAME OF ASSIGNOR]9    






By:
________________________________

Name:        
Title:    




ASSIGNEE:
[NAME OF ASSIGNEE]10 






By:
________________________________

Name:        
Title:










































__________________________


9 
Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.



10 
Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.    



Exhibit F-4

--------------------------------------------------------------------------------





[Consented to and]11 Accepted:
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
    as Administrative Agent
By:    _________________________________
Name:
Title:
By:    _________________________________
Name:
Title:


[Consented to and Accepted:


WYNN RESORTS, LIMITED
By:    _________________________________
Name:
Title:] 12 




















__________________________
11 
Insert only if required under Section 13.05(b) of the Credit Agreement.

12 
Insert only if required under Section 13.05(b) of the Credit Agreement.



Exhibit F-5

--------------------------------------------------------------------------------





ANNEX I
WYNN RESORTS, LIMITED
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
1.    Representations and Warranties.
1.1.    Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [its] Assigned Interest, (ii) [the]
[its] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment), (iii) the financial condition of Borrower,
any Guarantor, any of their respective Subsidiaries or affiliates or any other
person obligated in respect of any Credit Document or (iv) the performance or
observance by Borrower, any Guarantor, any of their respective Subsidiaries or
affiliates or any other person of any of their respective obligations under any
Credit Document.
1.2.    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee (treating any fund that invests in loans and any other fund that
invests in loans and is managed or advised by the same investment adviser of
such fund or by an Affiliate of such investment advisor as a single Eligible
Assignee), (iii) it is [(I) the parent company and/or an Affiliate of the
applicable Assignor which is at least 50% owned by such Assignor or its parent
company, (II) a Lender (other than the applicable Assignor) or an Affiliate of
another Lender which is at least 50% owned by such other Lender or its parent
company (provided, that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an Affiliate that is
at least 50% owned by such other Lender or its parent company for the purposes
of this sub-clause 1.2(a)(iii)(II)), or (III) if the applicable Assignor is a
fund that invests in loans, another fund that invests in loans and is managed or
advised by the same investment advisor of any Lender or by an Affiliate of such
investment advisor]13, (iv) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement and, to the extent of [the] [its]
Assigned Interest, shall have the obligations of a Lender thereunder, (v) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.04 thereof, as applicable,
and such other documents and information as it has deemed
__________________________
13 
Use for assignments, unless such representation is not required by the Credit
Agreement.



Exhibit F-6

--------------------------------------------------------------------------------





appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase [the] [its] Assigned Interest on the basis of which
it has made such analysis and decision, (vi) if it is organized under the laws
of a jurisdiction outside the United States, it has attached to this Assignment
is any tax documentation required to be delivered by it pursuant to the terms of
the Credit Agreement, duly completed and executed by it, (vii) it is not [a
“Competitor” or a “Disqualified Lender” or subject to a “Disqualification”, each
as defined in Section 1.01 of the Credit Agreement]14, and [(viii) such
assignment does not result in such Assignee holding, collectively with its
Affiliates, Loans and Commitments having an aggregate principal amount of $[100]
million, or greater]15; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, [the][each] Assignor, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (c) appoints and authorizes each of the
Administrative Agent and the Lead Arrangers to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to or otherwise conferred upon the
Administrative Agent or the Lead Arrangers, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and (d)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
2.    Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees, commissions and other amounts) to
[the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date.
3.    Effect of Assignment. Upon the delivery of a fully executed original
hereof to the Administrative Agent, as of the Effective Date, (i) [the] [each]
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment, have the rights and obligations of a Lender thereunder and
under the other Credit Documents and (ii) [the] [each] Assignor shall, to the
extent provided in this Assignment, relinquish its rights and be released from
its obligations under the Credit Agreement and the other Credit Documents.
4.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of the Assignment.
5.    THIS ASSIGNMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF
ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS ASSIGNMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
__________________________
14 
Use for all assignments, unless such representation is not required by the
Credit Agreement.



15 
Use for all assignments, unless such representation is not required by the
Credit Agreement.



Exhibit F-7